Exhibit 10.2





Execution Version





SUNSTONE HOTEL PARTNERSHIP, LLC

SUNSTONE HOTEL INVESTORS, INC.









--------------------------------------------------------------------------------









FIRST AMENDMENT

Dated as of July 15, 2020







to







NOTE AND GUARANTEE AGREEMENT

Dated as of December 20, 2016







--------------------------------------------------------------------------------







Re:       $120,000,000 4.69% Series A Guaranteed Senior Notes due January 10,
2026

$120,000,000 4.79% Series B Guaranteed Senior Notes due January 10, 2028









--------------------------------------------------------------------------------

FIRST AMENDMENT



THIS FIRST AMENDMENT dated as of July 15, 2020 (this “Amendment”) is entered
into by and among SUNSTONE HOTEL PARTNERSHIP, LLC, a Delaware limited liability
company (the “Issuer”), and SUNSTONE HOTEL INVESTORS, INC., a Maryland
corporation (the “Parent Guarantor” and, together with the Issuer, collectively
the “Constituent Companies” and individually each a “Constituent Company”), and
each of the institutional investors listed on the signature pages hereto
(collectively, the “Noteholders”).

RECITALS:



A.        The Constituent Companies and the purchasers listed on the Purchaser
Schedule thereto have heretofore entered into that certain Note and Guarantee
Agreement dated as of December 20, 2016 (the “Note Agreement”), pursuant to
which the Issuer issued and sold $120,000,000 aggregate principal amount of its
4.69% Series A Guaranteed Senior Notes due January 10, 2026 (the “Series A
Notes”) and $120,000,000 aggregate principal amount of its 4.79% Series B
Guaranteed Senior Notes due January 10, 2028 (the “Series B Notes” and, together
with the Series A Notes, collectively the “Notes”).

B.         The Constituent Companies and the Noteholders now desire to amend the
Note Agreement in the respects, but only in the respects, hereinafter set forth.

C.         Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.

D.        All requirements of law have been fully complied with and all other
acts and things necessary to make this Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 4.1, and
in consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Constituent Companies and the Noteholders
do hereby agree as follows:

SECTION 1.  AMENDMENTS.  Subject to the conditions to effectiveness set forth in
Section 4 below, the Note Agreement is amended as set forth in Annex A hereto.
 Language being inserted into the applicable section of the Note Agreement is
evidenced by bold and underline formatting. Language being deleted from the
applicable section of the Note Agreement is evidenced by strike-through
formatting.



--------------------------------------------------------------------------------

SECTION 2.  CONSENT.  The Required Holders consent to (a) for purposes of
Section 9.12 of the Note Agreement (as amended hereby), the removal of the
Property known as “Renaissance Harborplace” located at 202 E. Pratt Street in
Baltimore, Maryland (the “Baltimore Property”) as an Unencumbered Property and
(b) in connection therewith, the release of Sunstone East Pratt GP, LLC and
Sunstone East Pratt, LP as guarantors under the Subsidiary Guaranty Agreement,
in each case as of the later to occur of (1) July 15, 2020 and (2) the date of
removal and release, respectively, pursuant to the Bank Credit Agreement.

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE CONSTITUENT COMPANIES.

To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment),
each Constituent Company represents and warrants to the Noteholders that:

(a)        this Amendment has been duly authorized by all necessary limited
liability company or corporate action on the part of such Constituent Company
and executed and delivered by such Constituent Company, and this Amendment and
the Note Agreement, as amended by this Amendment, constitute the legal, valid
and binding obligations of such Constituent Company enforceable against such
Constituent Company in accordance with its terms, except as such enforceability
may be limited by (1) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (2) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law)

(b)        the execution and delivery of this Amendment by such Constituent
Company and performance by such Constituent Company of this Amendment and the
Note Agreement, as amended by this Amendment, will not (1) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien (other than the Liens contemplated by such Amendment) in respect of any
property of such Constituent Company under, any indenture, mortgage, deed of
trust, loan, purchase or credit agreement, lease, corporate charter, regulations
or by-laws, shareholders agreement or any other agreement or instrument to which
such Constituent Company is bound or by which such Constituent Company or any of
its Subsidiaries or any of their respective properties may be bound or affected,
(2) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority applicable to such Constituent Company or any of its
Subsidiaries or (3) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Constituent Company
or any of its Subsidiaries.

(c)        no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery by such Constituent Company of this Amendment or the
performance by such Constituent Company of this Amendment or the Note Agreement,
as amended by this Amendment.

(d)        all the representations and warranties contained in Section 5 of the
Note Agreement are true and correct with the same force and effect as if made by
such Constituent



- 2 -

--------------------------------------------------------------------------------

Company on and as of the date hereof (except (1) to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date and (2) for purposes of this
clause (d): (i)(A) the reference in Section 5.3 of the Note Agreement to
“October 18, 2016” shall be deemed to be a reference to “May 11, 2020” and (B)
any determination of Material Adverse Effect under such Section shall exclude
any event or circumstance resulting from the COVID-19 pandemic as described in
the Parent Guarantor’s quarterly report on Form 10-Q filed with the SEC on May
11, 2020; (ii) a reference to Schedule 5.4 to the Note Agreement shall be deemed
to be a reference to Schedule 2 hereto; (iii) the reference in Section 5.9(a) of
the Original Note Purchase Agreement to “December 31, 2012” shall be deemed to
be a reference to “December 31, 2015”; (iv) (A) the reference in Section 5.10 to
“Execution Date” shall be deemed to be a reference to the “First Amendment Date”
and (B) a reference to Schedule 5.10 of the Original Note Purchase Agreement
shall be deemed to be a reference to Schedule 3 hereto; and (v) the reference in
Section 5.15(a) of the Original Note Purchase Agreement to “September 30, 2016”
shall be deemed to be a reference to “March 31, 2020” and (B) a reference to
Schedule 5.15 to the Original Note Purchase Agreement shall be deemed to be a
reference to Schedule 4 hereto;

(e)        neither such Constituent Company nor any other Person has paid or
agreed to pay, and neither such Constituent Company nor any Subsidiary will pay
or agree to pay, any amendment fees or similar consideration to any Person, in
connection with amending (pursuant to the amendment and restatement thereof) of
the Bank Credit Agreement in a manner consistent with the amendments set forth
herein, in excess (based on basis points) of the amendment fee paid to the
Noteholders in connection with this Amendment; and

(f)        as of the date hereof and after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing.

SECTION 4.  CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

Upon satisfaction of each and every one of the following conditions, this
Amendment shall become effective as of the date first written above:

(a)        executed counterparts of this Amendment, duly executed by the Company
and the Required Holders, shall have been delivered to each Noteholder or its
special counsel;

(b)        the representations and warranties of the Company set forth in
Section 3 shall be true and correct on and with respect to the date hereof  and
each Noteholder shall have received an Officer’s Certificate to such effect;

(c)        the Bank Credit Agreement shall have been amended in a manner such
that the terms of the Note Agreement, after giving effect to this Amendment,
shall be no less favorable to the Noteholders than the terms of the Bank Credit
Agreement, as so amended;

(d)        each Noteholder or its special counsel shall have received opinions
of counsel to the Constituent Companies and the Subsidiary Guarantors, dated the
date of this Amendment, in scope, form and substance reasonably satisfactory to
the Required Holders;



- 3 -

--------------------------------------------------------------------------------

(e)        each Noteholder or its special counsel shall have received one or
more Guaranty Supplements executed by Sunstone Sea Harbor, LLC, Key West 2016,
LLC, Sunstone Holdco 10, LLC, Sunstone Sea Harbor Holdco, LLC and SWW No. 1 LLC,
together with all related documents required by Section 9.9(a) of the Note
Purchase Agreement;

(f)        each Noteholder shall have received, by payment in immediately
available funds to the account of such holder set forth in the Purchaser
Schedule to the Note Agreement or to such other account as such Noteholder shall
have heretofore provided to the Company, the amount set forth opposite such
holder’s name in Schedule 1 hereto; and

(g)        the Company shall have paid the fees and expenses of Schiff Hardin
LLP, special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this Amendment to the extent
invoiced by noon (New York time) on the date hereof.

SECTION 5.  REAFFIRMATION OF GUARANTY AGREEMENT.

By their execution and delivery hereof, the undersigned Subsidiary Guarantors
hereby acknowledge and agree to this Amendment, reaffirm the Subsidiary Guaranty
Agreement given in favor of each Noteholder and their respective successors and
assigns and acknowledge and agree that Excess Leverage Fees shall constitute
additional obligations guaranteed under the Subsidiary Guaranty Agreement.

SECTION 6.  MISCELLANEOUS.

6.1.      This Amendment shall be construed in connection with and as part of
the Note Agreement, and except as modified and expressly amended by this
Amendment, all terms, conditions and covenants contained in the Note Agreement
and the Notes are hereby ratified and shall be and remain in full force and
effect.



- 4 -

--------------------------------------------------------------------------------

6.2.      Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the Note Agreement without making specific reference to this Amendment
but nevertheless all such references shall include this Amendment unless the
context otherwise requires.

6.3.      The descriptive headings of the various Sections or parts of this
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

6.4.      This Amendment shall he governed by and construed in accordance with
the laws of the State of New York.

6.5.      The execution hereof by you shall constitute a contract between us for
the uses and purposes hereinabove set forth, and this Amendment may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement.

[Remainder of page intentionally left blank.]







- 5 -

--------------------------------------------------------------------------------

SUNSTONE HOTEL PARTNERSHIP, LLC,



a Delaware limited liability company







By:

/s/ Bryan A. Giglia



Name: Bryan A. Giglia



Title: Chief Financial Officer







SUNSTONE HOTEL INVESTORS, INC.,



a Maryland corporation







By:

/s/ John V. Arabia



Name: John V. Arabia



Title: President and Chief Executive Officer







SUNSTONE EAST GRAND, LLC



SUNSTONE ST. CHARLES, LLC



SUNSTONE SAINT CLAIR, LLC



WB SUNSTONE -PORTLAND, LLC



SUNSTONE OCEAN, LLC



SUNSTONE LA AIRPORT, LLC



SUNSTONE RED OAK, LLC



SUNSTONE EC5, LLC



SUNSTONE HAWAII 3-0, LLC



SUNSTONE HOLDCO 4, LLC



SUNSTONE HOLDCO 5, LLC



SUNSTONE HOLDCO 6, LLC



SUNSTONE HOLDCO 8, LLC



BOSTON 1927 OWNER, LLC



SUNSTONE WHARF, LLC



SUNSTONE SEA HARBOR, LLC



KEY WEST 2016, LLC



SUNSTONE HOLDCO 10, LLC



SUNSTONE SEA HARBOR HOLDCO, LLC



SWW NO. 1 LLC







By:

/s/ Bryan A. Giglia



Name: Bryan A. Giglia



Title: Chief Financial Officer





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

Accepted and Agreed to:



TRANSAMERICA LIFE INSURANCE COMPANY



TRANSAMERICA LIFE (BERMUDA) LTD



TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY







BY: Aegon USA Investment Management, LLC, its investment manager







By:

/s/ Josh Prieskorn



Name: Josh Prieskorn



Title: Vice President





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

USAA LIFE INSURANCE COMPANY



USAA CASUALTY INSURANCE COMPANY



UNITED SERVICES AUTOMOBILE ASSOCIATION







By:   BlackRock Financial Management, Inc., its investment manager







By:

/s/ R. Marshall Merriman



Name: R. Marshall Merriman



Title: Managing Director





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

PRIMERICA LIFE INSURANCE COMPANY



AMERICAN HEALTH AND LIFE INSURANCE COMPANY



SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA







By: Conning, Inc., as Investment Manager







By:

/s/ Samuel Otchere



Name: Samuel Otchere



Title: Director





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY







By:

/s/ Gregory A. Hamilton



Name: Gregory A. Hamilton



Title: SVP & Chief Investment Officer





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

AMERICAN FAMILY LIFE INSURANCE COMPANY







By:

/s/ David L. Voge



Name: David L. Voge



Title: Director – Private Markets





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

TRAVELERS CASUALTY AND SURETY COMPANY







By:

/s/ Mark W. Vandermyde



Name: Mark W. Vandermyde



Title: Senior Vice President







THE STANDARD FIRE INSURANCE COMPANY







By:

/s/ Mark W. Vandermyde



Name: Mark W. Vandermyde



Title: Senior Vice President





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

LIFE INSURANCE COMPANY OF THE SOUTHWEST







By:

/s/ Ken Weliczka



Name: Ken Weliczka



Title: Head of Private Placements







NATIONAL LIFE INSURANCE COMPANY







By:

/s/ Ken Weliczka



Name: Ken Weliczka



Title: Head of Private Placements







NATIONAL LIFE INSURANCE COMPANY







By:

/s/ Ken Weliczka



Name: Ken Weliczka



Title: Head of Private Placements





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

PACIFIC LIFE INSURANCE COMPANY







By:

/s/ Kevin Liang



Name: Kevin Liang



Title: Senior Director









Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

AMERICAN REPUBLIC INSURANCE COMPANY



BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.



CATHOLIC UNITED FINANCIAL



CATHOLIC FINANCIAL LIFE



THE CINCINNATI LIFE INSURANCE COMPANY



FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN



GLEANER LIFE INSURANCE SOCIETY



GREAT WESTERN INSURANCE COMPANY



MINNESOTA LIFE INSURANCE COMPANY



UNITEDHEALTHCARE INSURANCE COMPANY



TRINITY UNIVERSAL INSURANCE COMPANY



WESTERN FRATERNAL LIFE ASSOCIATION







By: Securian Asset Management, Inc.







By:

/s/ Jennifer L. Wolf



Name: Jennifer L. Wolf



Title: Vice President





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

EQUITABLE FINANCIAL LIFE INSURANCE COMPANY







By:

/s/ Amy Judd



Name: Amy Judd



Title: Investment Officer





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

AB US DIVERSIFIED CREDIT BM FUND







By: AllianceBernstein L.P., Its Investment Advisor







By:





Name:



Title:





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

THRIVENT FINANCIAL FOR LUTHERANS







By:

/s/ Martin Rosacker



Name: Martin Rosacker



Title: Managing Director





Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

BANKERS LIFE AND CASUALTY COMPANY



WASHINGTON NATIONAL INSURANCE COMPANY







By: 40|86 Advisors, Inc., acting as Investment Advisor







By:





Name:



Title:







Sunstone First Amendment to Note and Guarantee Agreement

--------------------------------------------------------------------------------

SCHEDULE 1



Fee Schedule



NOTEHOLDER

    

FEE



TRANSAMERICA LIFE INSURANCE COMPANY



$

12,000



TRANSAMERICA LIFE (BERMUDA) LTD



$

3,000



TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY



$

10,000



USAA LIFE INSURANCE COMPANY



$

15,000



USAA CASUALTY INSURANCE COMPANY



$

10,000



UNITED SERVICES AUTOMOBILE ASSOCIATION



$

10,000



PRIMERICA LIFE INSURANCE COMPANY



$

2,000



AMERICAN HEALTH AND LIFE INSURANCE COMPANY



$

1,500



SENIOR HEALTH INSURANCE COMPANY OF PENNSYLVANIA



$

1,500



AMERICO FINANCIAL LIFE & ANNUITY INSURANCE COMPANY



$

10,000



AMERICAN FAMILY LIFE INSURANCE COMPANY



$

5,000



TRAVELERS CASUALTY AND SURETY COMPANY



$

5,000



THE STANDARD FIRE INSURANCE COMPANY



$

5,000



LIFE INSURANCE COMPANY OF THE SOUTHWEST



$

8,000



NATIONAL LIFE INSURANCE COMPANY



$

2,000



NATIONAL LIFE INSURANCE COMPANY



$

2,000



PACIFIC LIFE INSURANCE COMPANY



$

25,000



AMERICAN REPUBLIC INSURANCE COMPANY



$

2,000



BLUE CROSS AND BLUE SHIELD OF FLORIDA, INC.



$

3,000



CATHOLIC UNITED FINANCIAL



$

650



CATHOLIC FINANCIAL LIFE



$

1,000



THE CINCINNATI LIFE INSURANCE COMPANY



$

5,300



FARM BUREAU LIFE INSURANCE COMPANY OF MICHIGAN



$

5,400



GLEANER LIFE INSURANCE SOCIETY



$

1,000



GREAT WESTERN INSURANCE COMPANY



$

2,650



MINNESOTA LIFE INSURANCE COMPANY



$

13,000



UNITEDHEALTHCARE INSURANCE COMPANY



$

1,000



TRINITY UNIVERSAL INSURANCE COMPANY



$

3,500



WESTERN FRATERNAL LIFE ASSOCIATION



$

500



EQUITABLE FINANCIAL LIFE INSURANCE COMPANY



$

26,000



AB US DIVERSIFIED CREDIT BM FUND



$

6,000



THRIVENT FINANCIAL FOR LUTHERANS



$

30,000



BANKERS LIFE AND CASUALTY COMPANY



$

8,000



WASHINGTON NATIONAL INSURANCE COMPANY



$

4,000



Total



$

240,000









--------------------------------------------------------------------------------

SCHEDULE 2



Subsidiaries of the Parent Guarantor and

Ownership of Subsidiary Stock

(1)        Subsidiaries:



Entity

Jurisdiction of
Organization

Ownership

Subsidiary
Classification

Boston 1927 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Boston 1927 Owner, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

EP Holdings, LLC

Delaware

100% Sunstone East Pratt, LP

Subsidiary

One Park Boulevard, LLC

Delaware

75% Sunstone Park, LLC; 25% HHC One Park Boulevard, LLC

Excluded Subsidiary

Sun CHP I, Inc.

Delaware

100% Sunstone Hotel Investors, Inc.

Significant Subsidiary

Sun SHP II, LLC

Delaware

90.9092% Sunstone Hotel Investors, Inc.; 9.0908% Sun CHP I, Inc.

Significant Subsidiary

Sunstone 42nd Street Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone 42nd Street, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone Canal Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Canal, LLC

Delaware

100% Sunstone Holdco 9, LLC

Excluded Subsidiary

Sunstone Century Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Cowboy, LP

Delaware

99.5% Sunstone Holdco 3, LLC, 0.5% Sunstone Cowboy GP, LLC

Subsidiary

Sunstone Cowboy GP, LLC

Delaware

100% Sunstone Holdco 3, LLC

Subsidiary

Sunstone Cowboy Lessee, LP

Delaware

99.5% Sunstone Hotel TRS Lessee, Inc.; 0.5% Sunstone Cowboy Lessee GP, LLC

Subsidiary

Sunstone Cowboy Lessee GP, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary







--------------------------------------------------------------------------------

Entity

Jurisdiction of
Organization

Ownership

Subsidiary
Classification

Sunstone East Grand, LLC

Delaware

100% Sunstone Holdco 6, LLC

Subsidiary Guarantor

Sunstone East Grand Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone East Pratt, LP

Maryland

99% Sunstone Holdco 4, LLC; 1% Sunstone East Pratt GP, LLC

Subsidiary

Sunstone East Pratt GP, LLC

Delaware

100% Sunstone Holdco 4, LLC

Subsidiary

Sunstone East Pratt Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone EC5, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone EC5 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Hawaii 3-0, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Hawaii 3-0 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Holdco 3, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Sunstone Holdco 4, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 5, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 6, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 8, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 9, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Holdco 10, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Hotel Acquisitions, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Sunstone Hotel Partnership, LLC

Delaware

98.9% Sunstone Hotel Investors, Inc., 1.1% Sun SHP II, LLC

Issuer

Sunstone Hotel TRS Lessee, Inc.

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Sunstone Jamboree, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary





--------------------------------------------------------------------------------

Entity

Jurisdiction of
Organization

Ownership

Subsidiary
Classification

Sunstone Jamboree Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone K9, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone K9 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone LA Airport, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone LA Airport Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Leesburg, LLC

Delaware

100% Sunstone Holdco 3, LLC

Subsidiary

Sunstone Leesburg Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Longhorn, LP

Delaware

99.5% Sunstone Pledgeco, LLC; 0.5% Sunstone Longhorn GP, LLC

Subsidiary

Sunstone Longhorn GP, LLC

Delaware

100% Sunstone Pledgeco, LLC

Subsidiary

Sunstone Longhorn Holdco, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Longhorn Lessee, LP

Delaware

99.5% Sunstone Longhorn Holdco, LLC; 0.5% Sunstone Longhorn Lessee GP, LLC

Subsidiary

Sunstone Longhorn Lessee GP, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone MacArthur, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary

Sunstone MacArthur Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone North State Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone North State, LLC

Delaware

100% Sunstone Pledgeco, LLC

Significant Subsidiary

Sunstone Ocean, LLC

Delaware

100% Sunstone Holdco 4, LLC

Subsidiary Guarantor

Sunstone Ocean Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Park, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary







--------------------------------------------------------------------------------

Entity

Jurisdiction of
Organization

Ownership

Subsidiary
Classification

Sunstone Park Lessee, LLC

Delaware

75% Sunstone Hotel TRS Lessee, Inc.; 25% Park US Lessee Holdings Inc.

Subsidiary

Sunstone Philly, LP

Delaware

99.5% Sunstone Holdco 3, LLC; 0.5% Sunstone Philly GP, LLC

Subsidiary

Sunstone Philly GP, LLC

Delaware

100% Sunstone Holdco 3, LLC

Subsidiary

Sunstone Philly Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Pledgeco, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Quincy, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary

Sunstone Quincy Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Red Oak, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone Red Oak Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Saint Clair, LLC

Delaware

100% Sunstone Holdco 6, LLC

Subsidiary Guarantor

Sunstone Saint Clair Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Sea Harbor Holdco, LLC

Delaware

100% Sunstone Holdco 4, LLC

Subsidiary Guarantor

Sunstone Sea Harbor Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Sea Harbor, LLC

Delaware

100% SWW No. 1, LLC

Subsidiary Guarantor

Sunstone Sidewinder Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone St. Charles, LLC

Delaware

100% Sunstone Holdco 10, LLC

Subsidiary Guarantor

Sunstone St. Charles Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Top Gun Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Top Gun, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone Von Karman, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary







--------------------------------------------------------------------------------

Entity

Jurisdiction of
Organization

Ownership

Subsidiary
Classification

Sunstone Westwood, LLC

Delaware

100% Sunstone Holdco 8, LLC

Significant Subsidiary

Sunstone Wharf Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Wharf, LLC

Delaware

100% Sunstone Holdco 6, LLC

Subsidiary Guarantor

SWW No. 1, LLC

Florida

100% Sunstone Sea Harbor Holdco, LLC

Subsidiary Guarantor

WB Sunstone-Portland, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

WB Sunstone-Portland, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

WHP Bevflow, LLC

Texas

100% Sunstone Longhorn Lessee, LP

Subsidiary

WHP Texas Beverage 1, Inc.

Texas

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

WHP Texas Beverage 2, Inc.

Texas

100% WHP Bevflow, LLC

Subsidiary

Sunstone Orlando Lender, LLC

Delaware

100 % Sunstone Hotel Partnership, LLC

Subsidiary

Gumbo Alley, LLC

Delaware

100 % Sunstone Hotel Partnership, LLC

Significant Subsidiary

Key West 2016, LLC

Delaware

100 % Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Key West 2016 Lessee, Inc.

Delaware

100 % Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Jenolia RIP, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Oceanside Investors, LLC

Florida

100% Key West 2016, LLC

Subsidiary

Oceanside Wet Slip, LLC

Florida

100% Key West 2016, LLC

Subsidiary

Yuma Motel Ventures, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

TM20, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary



(2)        Affiliates:

None other than as listed above.

(3)        Issuer’s Directors and Senior Officers:

Sunstone Hotel Investors, Inc., managing member





--------------------------------------------------------------------------------

John Arabia, President & Chief Executive Officer

Bryan Giglia, Chief Financial Officer

Robert C. Springer, Senior Vice President & Treasurer

(4)        Parent Guarantor’s Directors and Senior Officers:

John V. Arabia, President & Chief Executive Officer and Director

Marc A. Hoffman, Executive Vice President & Chief Operating Officer

Bryan Giglia, Executive Vice President & Chief Financial Officer

Robert C. Springer, Executive Vice President & Chief Investment Officer

David Klein, Executive Vice President & General Counsel

Douglas M. Pasquale, Chairman of the Board of Directors

Andrew Batinovich, Director

Keith P. Russell, Director

W. Blake Baird, Director

Thomas A. Lewis, Jr., Director

Murray J. McCabe, Director

Monica Digilio, Director







--------------------------------------------------------------------------------

SCHEDULE 3

Real Estate Assets

1







PROPERTY NAME

ADDRESS

FEE AND/OR
LEASEHOLD
OWNER

OCCUPANCY
STATUS1

Property
Classification

Encumbered

Hilton Garden Inn Chicago Downtown/Magnificent Mile

10 E. Grand Ave., Chicago, IL 60611



Sunstone East Grand, LLC

84.2%

Seasoned

No

Hilton New Orleans St. Charles

333 St. Charles Ave., New Orleans, LA 70130



Sunstone St. Charles, LLC

74.3%

Seasoned

No

Hyatt Chicago Magnificent Mile

633 N St. Clair St, Chicago, IL 60611



Sunstone Saint Clair, LLC

83.1%

Seasoned

No

Marriott Portland

520 SW Broadway, Portland, Oregon 97205



WB Sunstone-Portland, LLC

80.1%

Seasoned

No

Renaissance Long Beach

111 E. Ocean Blvd., Long Beach, CA 90802



Sunstone Ocean, LLC

81.6%

Seasoned

No

Renaissance Los Angeles Airport

9620 Airport Blvd, Los Angeles, CA 90045

Sunstone LA Airport, LLC

90.6%

Seasoned

No

Renaissance Westchester

80 W Red Oak Ln., West Harrison, NY 10604

Sunstone Red Oak, LLC

71.1%

Seasoned

No

Hyatt Regency San Francisco

5 Embarcadero Center, San Francisco, CA 94111

Sunstone EC5, LLC

89.0%

Seasoned

No



--------------------------------------------------------------------------------

1         Occupancy percentages as shown reflect the average occupancy rates for
each property for year ended December 31, 2019.





--------------------------------------------------------------------------------

PROPERTY NAME

ADDRESS

FEE AND/OR
LEASEHOLD
OWNER

OCCUPANCY
STATUS1

Property
Classification

Encumbered

Wailea Beach Resort

3700 Wailea Alanui Drive, Maui, HI 96753

Sunstone Hawaii 3-0, LLC

91.2%

Seasoned

No

Boston Park Plaza

50 Park Plaza, Boston, MA 02116

Boston 1927 Owner, LLC

90.6%

Seasoned

No

Marriott Boston Long Wharf

296 State Street, Boston, MA 02109

Sunstone Wharf, LLC

86.7%

Seasoned

No

Embassy Suites Chicago

600 North State Street, Chicago, IL 60654

Sunstone North State, LLC

90.0%

Seasoned

No

Embassy Suites La Jolla

4550 La Jolla Village Drive, San Diego, CA 92122

Sunstone Top Gun, LLC

86.6%

Seasoned

Yes

JW Marriott New Orleans

614 Canal Street, New Orleans, LA 70130

Sunstone Canal, LLC

83.9%

Seasoned

Yes

Renaissance Orlando at SeaWorld

6677 Sea Harbor Drive, Orlando, FL 32821

Sunstone Sea Harbor, LLC

78.9%

Seasoned

No

Hilton San Diego Bayfront

One Park Blvd., San Diego, CA 92101

One Park Boulevard, LLC

81.4%

Seasoned

Yes

Hilton Times Square

234 West 42nd St., New York, NY 10036

Sunstone 42nd Street, LLC

99.1%

Seasoned

Yes

Renaissance Washington D.C.

999 9th Street NW, Washington, DC 20001

Sunstone K9, LLC

78.1%

Seasoned

Yes

Oceans Edge Resort & Marina

5950 Peninsular Avenue, Key West FL 33040

Key West 2016, LLC

88.7%

Seasoned

No









--------------------------------------------------------------------------------

SCHEDULE 4



Existing Indebtedness of the Parent Guarantor and its Subsidiaries

Mortgage Loans Payable

Borrower

Lender

Outstanding2

Mortgage loan (fixed) secured by Hilton Times Square3

Sunstone 42nd Street, LLC

Bank of America

$77,339,000

Mortgage loan (fixed) secured by Renaissance Washington D.C.

Sunstone K9, LLC

TIAA-CREF

$110,312,000

Mortgage loan (fixed) secured by JW Marriott New Orleans

Sunstone Canal, LLC

Wells Fargo Bank

$81,430,000

Mortgage loan (fixed) secured by Embassy Suites La Jolla

Sunstone Top Gun, LLC

Deutsche Bank

$58,884,000

Mortgage loan (variable) secured by Hilton San Diego Bayfront

One Park Boulevard, LLC

Wells Fargo Bank

$220,000,000





Unsecured Loans Payable





Outstanding4



--------------------------------------------------------------------------------

2         Loan balances as of March 31, 2020.

3         Mortgage loan in special servicing.

4         Loan balances as of March 31, 2020.





--------------------------------------------------------------------------------

Unsecured term loan (fixed)5 #1

Sunstone Hotel Partnership, LLC

Wells Fargo Bank, Bank of America, JP Morgan, PNC Bank, U.S. Bank, Truist Bank

$85,000,000

Unsecured term loan (fixed)6 #2

Sunstone Hotel Partnership, LLC

Wells Fargo Bank, Bank of America, JP Morgan, PNC Bank, U.S. Bank, BBVA, Truist
Bank

$100,000,000

Revolving Portion of Bank Credit Agreement (variable)

Sunstone Hotel Partnership, LLC

Wells Fargo Bank, Bank of America, JP Morgan, PNC Bank, U.S. Bank, Citibank,
BBVA, The Bank of Nova Scotia, Truist Bank

$300,000,000



--------------------------------------------------------------------------------

5         Loan swapped to fixed interest rate.

6         Loan swapped to fixed interest rate.









--------------------------------------------------------------------------------

Annex A

to First Amendment



[See Attached]







--------------------------------------------------------------------------------

Composite Copy

Incorporating the First Amendment dated as of July 15, 2020



Execution Version











Sunstone Hotel Partnership, LLC

Sunstone Hotel Investors, Inc.









$240,000,000









4.69% Series A Guaranteed Senior Notes due January 10, 2026

4.79% Series B Guaranteed Senior Notes due January 10, 2028







______________







Note and Guarantee Agreement







______________











Dated as of December 20, 2016















--------------------------------------------------------------------------------

Section 1.

    

Authorization of Notes.

1

Section 2.



Sale and Purchase of Notes; Guaranties.

1



Section 2.1.

    

Sale and Purchase of Notes

1



Section 2.2.



Guaranties

1

Section 3.



Execution; Closing.

2

Section 4.



Conditions to Closing.

2



Section 4.1.



Representations and Warranties

2



Section 4.2.



Performance; No Default

2



Section 4.3.



Compliance Certificates.

2



Section 4.4.



Opinions of Counsel

3



Section 4.5.



Purchase Permitted By Applicable Law, Etc

3



Section 4.6.



Sale of Other Notes

4



Section 4.7.



Payment of Special Counsel Fees

4



Section 4.8.



Private Placement Numbers

4



Section 4.9.



Changes in Corporate Structure; Change in Control

4



Section 4.10.



Funding Instructions

4



Section 4.11.



Subsidiary Guaranty Agreement

4



Section 4.12.



Bank Credit Agreement

4



Section 4.13.



Proceedings and Documents

4

Section 5.



Representations and Warranties of the Constituent Companies.

5



Section 5.1.



Organization; Power and Authority

5



Section 5.2.



Authorization, Etc

5



Section 5.3.



Disclosure

6



Section 5.4.



Organization and Ownership of Shares of Subsidiaries; Affiliates

67



Section 5.5.



Financial Statements; Material Liabilities

7



Section 5.6.



Compliance with Laws, Other Instruments, Etc

78



Section 5.7.



Governmental Authorizations, Etc

8



Section 5.8.



Litigation; Observance of Agreements, Statutes and Orders

8



Section 5.9.



Taxes; REIT Status

8



Section 5.10.



Title to Property; Leases

9



Section 5.11.



Licenses, Permits, Etc

9



Section 5.12.



Compliance with Employee Benefit Plans

910



Section 5.13.



Private Offering by the Issuer

1011



Section 5.14.



Use of Proceeds; Margin Regulations

11



Section 5.15.



Existing Indebtedness; Future Liens

11



Section 5.16.



Foreign Assets Control Regulations, Etc

12



Section 5.17.



Status under Certain Statutes

1213



Section 5.18.



Environmental Matters

1213



Section 5.19.



Notes Rank Pari Passu.

13



Section 5.20.



Solvency

1314



Section 5.21.



Unencumbered Properties

14

Section 6.



Representations of the Purchasers.

14



--------------------------------------------------------------------------------

Section 6.1.



Purchase for Investment

14



Section 6.2.



Accredited Investor

14



Section 6.3.



Source of Funds

14

Section 7.



Information as to Constituent Companies.

16



Section 7.1.



Financial and Business Information

16



Section 7.2.



Officer’s Certificate

19



Section 7.3.



Visitation

1920



Section 7.4.



Electronic Delivery

2021

Section 8.



Payment and Prepayment of the Notes.

2122



Section 8.1.



Maturity

2122



Section 8.2.



Optional Prepayments with Make-Whole Amount

2122



Section 8.3.



Allocation of Partial Prepayments

2122



Section 8.4.



Maturity; Surrender, Etc

2223



Section 8.5.



Purchase of Notes

2223



Section 8.6.



Make-Whole Amount.

2223



Section 8.7.



Offer to Prepay Notes in the Event of a Change in Control.

2425



Section 8.8.



Optional Prepayment at Par

2526



Section 8.9.



Payments Due on Non-Business Days

2526

Section 9.



Affirmative Covenants.

2526



Section 9.1.



Compliance with Laws and Material Contracts

2526



Section 9.2.



Insurance

2627



Section 9.3.



Maintenance of Properties

2627



Section 9.4.



Payment of Taxes and Claims

2627



Section 9.5.



Corporate Existence, Etc

2728



Section 9.6.



Books and Records

2728



Section 9.7.



REIT Status

2728



Section 9.8.



Exchange Listing

2728



Section 9.9.



Subsidiary Guarantors.

2728



Section 9.10.



Most Favored Lender Provision

2830



Section 9.11.



Excess Leverage Fee

31



Section 9.12.



Removal of Unencumbered Properties

31



Section 9.13.



Security Trigger Date; Additional Collateral; Release of Collateral; Further
Assurances.

32



Section 9.14.



Covenant to Make a Pro Rata Prepayment Offer to Prepay Notes Upon Certain
Transactions.

34



Section 9.15.



Government Assistance Indebtedness Provisions.

36

Section 10.



Negative Covenants.

2937



Section 10.1.



Transactions with Affiliates

2937



Section 10.2.



Merger, Consolidation, Sales of Assets and Other Arrangements

3037



Section 10.3.



Line of Business

3039



Section 10.4.



Economic Sanctions, Etc

3139



Section 10.5.



Permitted Liens; Negative Pledge.

3139



Section 10.6.



Restrictions on Intercompany Transfers

3240



Section 10.7.



Parent Guarantor Ownership and Management of the Issuer

3240



--------------------------------------------------------------------------------

Section 10.8.



Financial Covenants

3241



Section 10.9.



Securities

44



Section 10.10.



Covenant Relief Period Covenants.

45

Section 11.



Events of Default.

3347

Section 12.



Remedies on Default, Etc.

3651



Section 12.1.



Acceleration

3651



Section 12.2.



Other Remedies

3751



Section 12.3.



Rescission

3752



Section 12.4.



No Waivers or Election of Remedies, Expenses, Etc

3752

Section 13.



Guarantee.

3752



Section 13.1.



The Guarantee

3752



Section 13.2.



Waiver of Defenses

3853



Section 13.3.



Guaranty of Payment

3953



Section 13.4.



Guaranty Unconditional

3954



Section 13.5.



Reinstatement

3954



Section 13.6.



Payment on Demand

3954



Section 13.7.



Stay of Acceleration

4054



Section 13.8.



No Subrogation

4055



Section 13.9.



Marshalling

4055



Section 13.10.



Transfer of Notes

4055



Section 13.11.



Consideration

4055

Section 14.



Registration; Exchange; Substitution of Notes.

4055



Section 14.1.



Registration of Notes

4055



Section 14.2.



Transfer and Exchange of Notes

4156



Section 14.3.



Replacement of Notes

4156

Section 15.



Payments on Notes.

4256



Section 15.1.



Place of Payment

4256



Section 15.2.



Payment by Wire Transfer

4257



Section 15.3.



FATCA Information

4257

Section 16.



Expenses, Etc.

4357



Section 16.1.



Transaction Expenses

4357



Section 16.2.



Certain Taxes

4358



Section 16.3.



Survival

4458

Section 17.



Survival of Representations and Warranties; Entire Agreement.

4459

Section 18.



Amendment and Waiver.

4459



Section 18.1.



Requirements

4459



Section 18.2.



Solicitation of Holders of Notes.

4559



Section 18.3.



Binding Effect, Etc

4560



Section 18.4.



Notes Held by the Constituent Companies, Etc

4660

Section 19.



Notices.

4661

Section 20.



Reproduction of Documents.

4661



--------------------------------------------------------------------------------

Section 21.



Confidential Information.

4762

Section 22.



Substitution of Purchaser.

4863

Section 23.



Miscellaneous.

4863



Section 23.1.



Successors and Assigns

4863



Section 23.2.



Accounting Terms

4863



Section 23.3.



Severability

4964



Section 23.4.



Construction, Etc

4964



Section 23.5.



Counterparts

4964



Section 23.6.



Governing Law

4965



Section 23.7.



Jurisdiction and Process; Waiver of Jury Trial

5065









--------------------------------------------------------------------------------

Schedule A

—

Defined Terms

Schedule 1(a)

—

Form of 4.69% Series A Guaranteed Senior Note due January 10, 2026

Schedule 1(b)

—

Form of 4.79% Series B Guaranteed Senior Note due January 10, 2028

Schedule 4.4(a)(1)

—

Form of Opinion of Special Counsel for the Consistent Companies and the
Subsidiary Guarantors

Schedule 4.4(a)(2)

—

Form of Opinion of Maryland Counsel for the Parent Guarantor

Schedule 4.4(b)

—

Form of Opinion of Special Counsel for the Purchasers

Schedule 5.3

—

Disclosure Materials

Schedule 5.4

—

Subsidiaries of the Parent Guarantor and Ownership of Subsidiary Stock

Schedule 5.5

—

Financial Statements

Schedule 5.10

—

Real Estate Assets

Schedule 5.15

—

Existing Indebtedness

Schedule 10.5

—

Certain Permitted Liens

Purchaser Schedule

—

Information Relating to Purchasers

Exhibit SGA

—

Form of Subsidiary Guaranty Agreement

Exhibit PA

—

Form of Pledge Agreement

Exhibit ICA

—

Form of Intercreditor Agreement



Sche





--------------------------------------------------------------------------------

Sunstone Hotel Partnership, LLC

Sunstone Hotel Investors, Inc.
120 Vantis, Suite 300
Aliso Viejo, CA 92656

4.69% Series A Guaranteed Senior Notes due January 10, 2026

4.79% Series B Guaranteed Senior Notes due January 10, 2028

Dated as of December 20, 2016

To each of the Purchasers listed in
the Purchaser Schedule hereto:

Ladies and Gentlemen:

Sunstone Hotel Partnership, LLC, a Delaware limited liability company (the
“Issuer”), and Sunstone Hotel Investors, Inc., a Maryland corporation (the
“Parent Guarantor,” and together with the Issuer, the “Constituent Companies”
and individually, a “Constituent Company”), jointly and severally, agree with
each of the Purchasers as follows:

Authorization of Notes.

The Issuer will authorize the issue and sale of $240,000,000 aggregate principal
of its Guaranteed Senior Notes, of which $120,000,000 aggregate principal amount
shall be its 4.69% Series A Guaranteed Senior Notes due January 10, 2026 (the
“Series A Notes”) and $120,000,000 aggregate principal amount shall be its 4.79%
Series B Guaranteed Senior Notes due January 10, 2028 (the “Series B Notes”; the
Series A Notes and the Series B Notes are hereinafter referred to collectively
as the “Notes”).  The Series A Notes and the Series B Notes shall be
substantially in the forms set out in Schedule 1(a) and Schedule 1(b),
respectively.  Certain capitalized and other terms used in this Agreement are
defined in Schedule A and, for purposes of this Agreement, the rules of
construction set forth in Section 23.4 shall govern.

Sale and Purchase of Notes; Guaranties.

Sale and Purchase of Notes.  Subject to the terms and conditions of this
Agreement, the Issuer will issue and sell to each Purchaser and each Purchaser
will purchase from the Issuer, at the Closing provided for in Section 3, Notes
in the principal amount and of the series specified opposite such Purchaser’s
name in the Purchaser Schedule at the purchase price of 100% of the principal
amount thereof.  The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

Guaranties.  The obligations of the Issuer hereunder and under the Notes are
unconditionally and irrevocably guaranteed (a) by the Parent Guarantor pursuant
to Section 13 and (b) by each Subsidiary Guarantor pursuant to that certain
Subsidiary Guaranty Agreement to be dated as of the date of the Closing (the
“Subsidiary Guaranty Agreement”) substantially in the form of Exhibit SGA.

Execution; Closing.

The execution and delivery of this Agreement shall occur on December 20, 2016
(the “Execution Date”).  The sale and purchase of the Notes to be purchased by
each Purchaser shall occur at the offices of Schiff Hardin LLP, 666 Fifth
Avenue, 17th Floor, New York, New York 10103, at 11:00 a.m., New York, New York
time, at a closing (the “Closing”) on January 10, 2017.  At the Closing, the
Issuer will deliver to each Purchaser the Notes of each series to be purchased
by such Purchaser in the form of a single Note of such series (or such greater
number of Notes of such series in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Closing and registered



--------------------------------------------------------------------------------

in such Purchaser’s name (or in the name of its nominee), against delivery by
such Purchaser to the Issuer or its order in the amount of the purchase price
therefor by wire transfer to the account of the Issuer set forth in the funding
instructions delivered by the Issuer pursuant to Section 4.10.  If at the
Closing the Issuer shall fail to tender such Notes to any Purchaser as provided
above in this Section 3, or any of the conditions specified in Section 4 shall
not have been fulfilled to such Purchaser’s satisfaction, such Purchaser shall,
at its election, be relieved of all further obligations under this Agreement,
without thereby waiving any rights such Purchaser may have by reason of such
failure by the Issuer to tender such Notes or any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction.

Conditions to Closing.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Representations and Warranties.  

Representations of each Constituent Company.  The representations and warranties
of each Constituent Company in this Agreement shall be correct when made and at
the Closing.

Representations and Warranties of each Subsidiary Guarantor.  The
representations and warranties of each Subsidiary Guarantor in the Subsidiary
Guaranty Agreement shall be correct when made and at the Closing.

Performance; No Default.  Each Constituent Company and each Subsidiary Guarantor
shall have performed and complied with all agreements and conditions contained
in this Agreement and the Subsidiary Guaranty Agreement required to be performed
or complied with by it prior to or at the Closing.  Before and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.  Neither Constituent Company or any Subsidiary
shall have entered into any transaction since the date of the Memorandum that
would have been prohibited by Section 10 had such Section applied since such
date.

Compliance Certificates.

Officer’s Certificate of each Constituent Company.  Each Constituent Company
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying that the conditions specified in Sections 4.1, 4.2
and 4.9 have been fulfilled.

Secretary’s Certificate of each Constituent Company.  Each Constituent Company
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (1) the
resolutions attached thereto and other corporate or limited liability company
proceedings relating to the authorization, execution and delivery of the Notes
(in the case of the Issuer) and this Agreement (in the case of each Constituent
Company) and (2) such Constituent Company’s organizational documents as then in
effect.

Officer’s Certificate of each Subsidiary Guarantor.  Each Subsidiary Guarantor
shall have delivered to such Purchaser an Officer’s Certificate, dated the date
of the Closing, certifying as to such Subsidiary Guarantor that the conditions
specified in Sections 4.1(b), 4.2 and 4.9 have been fulfilled.

Secretary’s Certificate of each Subsidiary Guarantor.  Each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary, dated the date of the Closing, certifying as to (1) the
resolutions attached thereto and other corporate, limited liability company,
partnership or trust proceedings relating to the authorization, execution and
delivery of the Subsidiary Guaranty Agreement and (2) such Subsidiary
Guarantor’s organizational documents as then in effect.



--------------------------------------------------------------------------------

Opinions of Counsel.  Such Purchaser shall have received opinions in form and
substance satisfactory to such Purchaser, dated the date of the Closing (a) from
(1) Latham & Watkins LLP, special counsel for the Constituent Companies and the
Subsidiary Guarantors, and (2) Venable LLP, Maryland counsel to the Parent
Guarantor, covering the matters set forth in Schedules 4.4(a)(1) and 4.4(a)(2)
(and the Constituent Companies hereby instruct their counsel to deliver such
opinions to the Purchasers) and (b) from Schiff Hardin LLP, the Purchasers’
special counsel in connection with such transactions, substantially in the form
set forth in Schedule 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

Purchase Permitted By Applicable Law, Etc.  On the date of the Closing, such
Purchaser’s purchase of Notes shall (a) be permitted by the laws and regulations
of each jurisdiction to which such Purchaser is subject, without recourse to
provisions (such as section 1405(a)(8) of the New York Insurance Law) permitting
limited investments by insurance companies without restriction as to the
character of the particular investment, (b) not violate any applicable law or
regulation (including Regulation T, U or X of the Board of Governors of the
Federal Reserve System) and (c) not subject such Purchaser to any tax, penalty
or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the Execution Date.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate from the
Issuer certifying as to such matters of fact as such Purchaser may reasonably
specify to enable such Purchaser to determine whether such purchase is so
permitted.

Sale of Other Notes.  Contemporaneously with the Closing, the Issuer shall sell
to each other Purchaser and each other Purchaser shall purchase the Notes to be
purchased by it at the Closing as specified in the Purchaser Schedule.

Payment of Special Counsel Fees.  Without limiting Section 16.1, the Issuer
shall have paid on or before the Execution Date and the date of the Closing the
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4(b) to the extent reflected in a statement of such counsel
rendered to the Issuer at least one Business Day prior to such date.

Private Placement Numbers.  A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for each series of the Notes.

Changes in Corporate Structure; Change in Control.  Neither Constituent Company
or any Subsidiary Guarantor shall have changed its jurisdiction of incorporation
or organization, as applicable, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.  No Change in Control shall have occurred.

Funding Instructions.  At least three Business Days prior to the date of the
Closing, each Purchaser shall have received written instructions signed by a
Responsible Officer of the Issuer on letterhead of the Issuer directing the
manner of the payment of the purchase price for the Notes and setting forth (a)
the name and address of the transferee bank, (b) such transferee bank’s ABA
number and (c) the account name and number into which the purchase price for the
Notes is to be deposited.

Subsidiary Guaranty Agreement.  Such Purchaser shall have received a copy of the
Subsidiary Guaranty Agreement which shall have been duly authorized, executed
and delivered by each Person then required to be a Subsidiary Guarantor.

Bank Credit Agreement.  Such Purchaser shall have received a copy of the Bank
Credit Agreement as in effect on the date of the Closing, which copy shall be
certified as true, correct and complete and evidences the amendment of the
definition of “Capitalized Lease Obligations” therein to include a new sentence
at the end thereof corresponding to the last sentence in the definition of
Capitalized Lease Obligations in this Agreement, and which certificate shall
identify each Additional Covenant then in effect therein.

Proceedings and Documents.  All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be satisfactory to such
Purchaser and its special counsel, and such Purchaser and its special counsel
shall have received all such



--------------------------------------------------------------------------------

counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

Representations and Warranties of the Constituent Companies.

Each Constituent Company represents and warrants to each Purchaser that:

Organization; Power and Authority.  

The Issuer is a limited liability company duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign limited liability company and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The Issuer has the limited liability company power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement and, the Notes and each other Note Document
to which it is a party and to perform the provisions hereof and thereof.

The Parent Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and each other Note Document to which it is a party and
to perform the provisions hereof and thereof.

Each Subsidiary Guarantor is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Subsidiary Guarantor has the corporate or other
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact and to execute and deliver the Subsidiary Guaranty Agreement and each
other Note Document to which it is a party and to perform the provisions
thereof.

Authorization, Etc.  

This Agreement and, the Notes and each other Note Document to which the Issuer
is or will be a party have been duly au­thorized by all necessary limited
liability company action on the part of the Issuer, and this Agreement
constitutes, and upon execution and delivery thereof each Note and each other
Note Document to which the Issuer is a party will constitute, a legal, valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

This Agreement hasand each other Note Document to which the Parent Guarantor is
or will be a party have been duly authorized by all necessary corporate action
on the part of the Parent Guarantor, and this Agreement constitutes, and upon
execution and delivery thereof each other Note Document to which the Parent
Guarantor is a party will constitute,  a legal, valid and binding obligation of
the Parent Guarantor enforceable against the Parent Guarantor in accordance with
its terms, except as such enforceability may be limited by (1) applicable
bankruptcy, insolvency, reorganization, moratorium or other



--------------------------------------------------------------------------------

similar laws affecting the enforcement of creditors’ rights generally and (2)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

The Subsidiary Guaranty Agreement hasand each other Note Document to which a
Subsidiary Guarantor is or will be a party have been duly authorized by all
necessary corporate or other action on the part of eachsuch Subsidiary
Guarantor, and the Subsidiary Guaranty Agreement constitutes, and upon execution
and delivery thereof each other Note Document to which a Subsidiary Guaranty is
a party will constitute,  a legal, valid and binding obligation of eachsuch
Subsidiary Guarantor enforceable against eachsuch Subsidiary Guarantor in
accordance with its terms, except as such enforceability may be limited by (1)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (2) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Disclosure.  The Constituent Companies, through their agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated, JPMorgan Securities, LLC and US Bancorp
Investments, Inc., have delivered to each Purchaser a copy of a Private
Placement Memorandum, dated September 2016 (the “Memorandum”), relating to the
transactions contemplated hereby.  The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Parent Guarantor and its Subsidiaries.  This Agreement, the Memorandum,
the financial statements listed in Schedule 5.5 and the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Constituent
Companies prior to October 18, 2016 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made.  Except as disclosed in the Disclosure Documents, since December 31,
2015, there has been no change in the financial condition, operations, business,
properties or prospects of the Parent Guarantor or any Subsidiary except changes
that could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.  There is no fact known to either Constituent Company
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.

Organization and Ownership of Shares of Subsidiaries; Affiliates.  

Schedule 5.4 contains (except as noted therein) complete and correct lists of
(1) the Parent Guarantor’s Subsidiaries, showing, as to each Subsidiary, the
name thereof, the jurisdiction of its organization, the percentage of shares of
each class of its capital stock or similar Equity Interests outstanding owned by
the Parent Guarantor and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor, a Significant Subsidiary and/or an Excluded Subsidiary,
(2) the Parent Guarantor’s Affiliates, other than Subsidiaries and identifying
each Unconsolidated Affiliate, and (3) each Constituent Company’s directors and
senior officers.

All of the outstanding shares of capital stock or similar Equity Interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Parent Guarantor and
its Subsidiaries have been validly issued, are fully paid and non-assessable and
are owned by the Parent Guarantor or another Subsidiary free and clear of any
Lien that is prohibited by this Agreement.

Each Subsidiary (other than a Subsidiary Guarantor) is a corporation or other
legal entity duly organized, validly existing and, where applicable, in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation or other legal entity and, where applicable,
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each such Subsidiary
has the corporate or other power and authority to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than this Agreement, the agreements listed on Schedule 5.4
and customary limitations imposed by corporate law or



--------------------------------------------------------------------------------

similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Parent
Guarantor or any of its Subsidiaries that owns outstanding shares of capital
stock or similar Equity Interests of such Subsidiary.

Financial Statements; Material Liabilities.  The Constituent Companies have
delivered to each Purchaser copies of the consolidated financial statements of
the Parent Guarantor and its Subsidiaries listed on Schedule 5.5.  All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Parent Guarantor and its Subsidiaries as of the respective dates specified
in such Schedule and the consolidated results of their operations and cash flows
for the respective periods so specified and have been prepared in accordance
with GAAP consistently applied throughout the periods involved except as set
forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments).  The Parent Guarantor and its
Subsidiaries do not have any Material liabilities that are not disclosed in the
Disclosure Documents.

Compliance with Laws, Other Instruments, Etc.  The execution, delivery and
performance by (a) the Issuer of this Agreement and, the Notes and each other
Note Document to which it is or will be a party, (b) the Parent Guarantor of
this Agreement and each other Note Document to which it is or will be a party
and (c) each Subsidiary Guarantor of the Subsidiary Guaranty Agreement and each
other Note Document to which it is or will be a party will not (1) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Parent Guarantor or any
Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter, regulations or by-laws, shareholders
agreement or any other agreement or instrument to which the Parent Guarantor or
any Subsidiary is bound or by which the Parent Guarantor or any Subsidiary or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to the Parent Guarantor or any Subsidiary or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to the Parent Guarantor or any Subsidiary.

Governmental Authorizations, Etc.  No consent, approval or authorization of, or
registration, filing or declaration with, any Governmental Authority is required
in connection with the execution, delivery or performance by (a) the Issuer of
this Agreement or, the Notes or the other Note Documents to which it is or will
be a party, (b) the Parent Guarantor of this Agreement or the other Note
Documents to which it is or will be a party or (c) any Subsidiary Guarantor of
the Subsidiary Guaranty Agreement or the other Note Documents to which it is or
will be a party.

Litigation; Observance of Agreements, Statutes and Orders.  

There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of either Constituent Company, threatened against or affecting
the Parent Guarantor or any Subsidiary or any property of the Parent Guarantor
or any Subsidiary in any court or before any arbitrator of any kind or before or
by any Governmental Authority that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Neither the Parent Guarantor nor any Subsidiary is (1) in default under any
agreement or instrument to which it is a party or by which it is bound, (2) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (3) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Taxes; REIT Status.  

The Parent Guarantor and its Subsidiaries have filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (1) the amount of which,
individually or in the aggregate, is not Material or (2) the



--------------------------------------------------------------------------------

amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which the Parent Guarantor
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  Neither Constituent Company knows of any basis for any
other tax or assessment that could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The charges, accruals and
reserves on the books of the Parent Guarantor and its Subsidiaries in respect of
U.S. federal, state or other taxes for all fiscal periods are adequate.  The
U.S. federal income tax liabilities of the Parent Guarantor and its Subsidiaries
have been finally determined (whether by reason of completed audits or the
statute of limitations having run) for all fiscal years up to and including the
fiscal year ended December 31, 2012.

The Parent Guarantor has operated, and intends to continue to operate in a
manner so as to permit it to qualify as a REIT.  The Parent Guarantor has
elected treatment as a REIT.  Each Subsidiary of the Parent Guarantor is either
(1) a “qualified REIT subsidiary” within the meaning of Section 856(i) of the
Code, (2) a REIT, (3) a Taxable REIT Subsidiary within the meaning of Section
856(l) of the Code, (4) a partnership under Treasury Regulation Section
301.7701-3 or (5) an entity disregarded as a separate entity from its owner
under Treasury Regulation Section 301.7701-3.

Title to Property; Leases.  Schedule 5.10 contains, as of the Execution Date, a
complete and correct listing of all real estate assets of the Parent Guarantor
and its Subsidiaries, setting forth, for each such Property, the current
occupancy status of such Property and whether such Property is (a) a Development
Property and, if such Property is a Development Property, the status of
completion of such Property, (b) a New Property or a Seasoned Property and/or
(c) an Unencumbered Property.  The Parent Guarantor and its Subsidiaries have
good, marketable and legal title to, or a valid leasehold interest in, their
respective assets.

Licenses, Permits, Etc.  

The Parent Guarantor and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that are necessary to the
conduct of its businesses, without known conflict with the rights of others.

To the best knowledge of each Constituent Company, no product or service of the
Parent Guarantor or any of its Subsidiaries infringes in any material respect
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.

To the best knowledge of each Constituent Company, there is no Material
violation by any Person of any right of the Parent Guarantor or any of its
Subsidiaries with respect to any license, permit, franchise, authorization,
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Parent Guarantor or any of its Subsidiaries.

Compliance with Employee Benefit Plans.  

The Parent Guarantor and each ERISA Affiliate have operated and administered
each Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
 Neither the Parent Guarantor nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans (as defined in section 3 of ERISA),
and no event, transaction or condition has occurred or exists that could,
individually or in the aggregate, reasonably be expected to result in the
incurrence of any such liability by the Parent Guarantor or any ERISA Affiliate,
or in the imposition of any Lien on any of the rights, properties or assets of
the Parent Guarantor or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.



--------------------------------------------------------------------------------

The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), determined as of the end of such Plan’s most
recently ended plan year on the basis of the actuarial assumptions specified for
funding purposes in such Plan’s most recent actuarial valuation report, did not
exceed the aggregate current value of the assets of such Plan allocable to such
benefit liabilities.  The term “benefit liabilities” has the meaning specified
in section 4001 of ERISA and the terms “current value” and “present value” have
the meaning specified in section 3 of ERISA.

The Parent Guarantor and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

The expected postretirement benefit obligation (determined as of the last day of
the Parent Guarantor’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Parent Guarantor and its
Subsidiaries is not Material.

The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by each Constituent Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.

The Parent Guarantor and its Subsidiaries do not have any Non-U.S. Plans.  

Private Offering by the Issuer.  Neither Constituent Company or anyone acting on
their behalf has offered the Notes, the Subsidiary Guaranty Agreement or any
similar Securities for sale to, or solicited any offer to buy the Notes, the
Subsidiary Guaranty Agreement or any similar Securities from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 70 other Institutional Investors, each of which has
been offered the Notes at a private sale for investment.  Neither Constituent
Company or anyone acting on their behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes or the execution and
delivery of the Subsidiary Guaranty Agreement to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.

Use of Proceeds; Margin Regulations.  The Issuer will apply the proceeds of the
sale of the Notes hereunder as set forth in the Memorandum.  No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Issuer in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Issuer
and its Subsidiaries and the Issuer does not have any present intention that
margin stock will constitute more than 5% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

Existing Indebtedness; Future Liens.

Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Parent Guarantor and its
Subsidiaries as of September 30, 2016 (including descriptions of the obligors
and obligees, principal amounts outstanding, any collateral therefor and any
Guaranty thereof), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Parent Guarantor or its Subsidiaries.  Neither the
Parent Guarantor nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Parent Guarantor or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Parent Guarantor or any
Subsidiary that would permit



--------------------------------------------------------------------------------

(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.

Except as disclosed in Schedule 5.15, neither the Parent Guarantor nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien not permitted
by this Agreement.

Neither the Parent Guarantor nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Parent Guarantor or such Subsidiary, any agreement relating thereto or any
other agreement (including its charter or any other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Indebtedness of either Constituent Company or any Subsidiary Guarantor,
except as disclosed in Schedule 5.15.

Foreign Assets Control Regulations, Etc.  

Neither the Parent Guarantor nor any Controlled Entity (1) is a Blocked Person,
(2) has been notified that its name appears or may in the future appear on a
State Sanctions List or (3) is a target of sanctions that have been imposed by
the United Nations or the European Union.

Neither the Parent Guarantor nor any Controlled Entity (1) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(2) to either Constituent Company’s knowledge, is under investigation by any
Governmental Authority for possible violation of any U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws or Anti-Corruption Laws.

No part of the proceeds from the sale of the Notes hereunder:

constitutes or will constitute funds obtained on behalf of any Blocked Person or
will otherwise be used by the Parent Guarantor or any Controlled Entity,
directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (ii) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (iii) otherwise in violation of any U.S. Economic Sanctions Laws;

will be used, directly or indirectly, in violation of, or cause any Purchaser to
be in violation of, any applicable Anti-Money Laundering Laws; or

will be used, directly or indirectly, for the purpose of making any improper
payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

The Parent Guarantor has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Parent Guarantor and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws and Anti-Corruption Laws.

Status under Certain Statutes.  Neither the Parent Guarantor nor any Subsidiary
is subject to regulation under the Investment Company Act of 1940, the Public
Utility Holding Company Act of 2005, the ICC Termination Act of 1995, or the
Federal Power Act.

Environmental Matters.  

Neither the Parent Guarantor nor any Subsidiary has knowledge of any claim or
has received any notice of any claim and no proceeding has been instituted
asserting any claim against the Parent Guarantor



--------------------------------------------------------------------------------

or any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

Neither the Parent Guarantor nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Neither the Parent Guarantor nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Neither the Parent Guarantor nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

All buildings on all real properties now owned, leased or operated by the Parent
Guarantor or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Notes Rank Pari Passu.

The obligations of the Issuer under this Agreement and the Notes rank at least
pari passu in right of payment with all other unsecured and unsubordinated
senior Indebtedness (actual or contingent) of the Issuer, including all
unsecured and unsubordinated senior Indebtedness of the Issuer described in
Schedule 5.15(a).

The obligations of the Parent Guarantor under this Agreement rank at least pari
passu in right of payment with all other unsecured and unsubordinated senior
Indebtedness (actual or contingent) of the Parent Guarantor, including all
unsecured and unsubordinated senior Indebtedness of the Parent Guarantor
described in Schedule 5.15(a).

The obligations of each Subsidiary Guarantor under the Subsidiary Guaranty
Agreement rank at least pari passu in right of payment with all other unsecured
and unsubordinated senior Indebtedness (actual or contingent) of such Subsidiary
Guarantor, including all unsecured and unsubordinated senior Indebtedness of
such Subsidiary Guarantor described on Schedule 5.15(a).

Solvency.  Each Constituent Company and each Subsidiary Guarantor is Solvent.

Unencumbered Properties.  Each Property included in the calculation of
Unencumbered Asset Value satisfies all of the requirements contained in the
definition of Unencumbered Property.

Representations of the Purchasers.

Purchase for Investment.  Each Purchaser severally represents that it is
purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control.  Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Issuer is
not required to register the Notes.



--------------------------------------------------------------------------------

Accredited Investor.  Each Purchaser severally represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).  Each Purchaser further severally represents that
such Purchaser has had the opportunity to ask questions of the Issuer and
received answers concerning the terms and conditions of the sale of the Notes.

Source of Funds. Each Purchaser severally represents that at least one of the
following statements is an accurate representation as to each source of funds (a
“Source”) to be used by such Purchaser to pay the purchase price of the Notes to
be purchased by such Purchaser hereunder:

the Source is an “insurance company general account” (as the term is defined in
the United States Department of Labor’s Prohibited Transaction Exemption (“PTE”)
95-60) in respect of which the reserves and liabilities (as defined by the
annual statement for life insurance companies approved by the NAIC (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or

the Source is either (1) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (2) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Issuer in writing pursuant to this clause (c), no employee benefit plan or group
of plans maintained by the same employer or employee organization beneficially
owns more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a Person
controlling or controlled by the QPAM maintains an ownership interest in the
Issuer that would cause the QPAM and the Issuer to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (1) the identity of such QPAM
and (2) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Issuer in writing pursuant to this clause (d);
or

the Source constitutes assets of a “plan(s)” (within the meaning of Part IV(h)
of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager” or
“INHAM” (within the meaning of Part IV(a) of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Issuer and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Issuer in writing pursuant to this clause (e); or



--------------------------------------------------------------------------------

the Source is a governmental plan; or

the Source is one or more employee benefit plans, or a separate account or trust
fund comprised of one or more employee benefit plans, each of which has been
identified to the Issuer in writing pursuant to this clause (g); or

the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

Information as to Constituent Companies.

Financial and Business Information.  The Constituent Companies shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:

Quarterly Statements — within 60 days (oror, solely during the Covenant Relief
Period, within 75 days if the SEC extends the time for quarterly filing past
such date for public companies generally (or, in each case, such shorter period
as is the earlier of (x) 155 days greater than the period applicable to the
filing of the Parent Guarantor’s Quarterly Report on Form 10-Q (the “Form 10-Q”)
with the SEC regardless of whether the Parent Guarantor is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Material Credit Facility or the date on which
such corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date),
after the end of each quarterly fiscal period in each fiscal year of the Parent
Guarantor (other than the last quarterly fiscal period of each such fiscal
year), duplicate copies of,

a consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such quarter, and

consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent Guarantor and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer of the Parent Guarantor as fairly
presenting, in all material respects, the financial position of the companies
being reported on and their results of operations and cash flows, subject to
changes resulting from year-end adjustments;

Annual Statements — within 105 days (oror, solely during the Covenant Relief
Period, within 150 days if the SEC extends the time for annual filing past such
date for public companies generally (or, in each case, such shorter period as is
the earlier of (x) 155 days greater than the period applicable to the filing of
the Parent Guarantor’s Annual Report on Form 10-K (the “Form 10-K”) with the SEC
regardless of whether the Parent Guarantor is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date),
after the end of each fiscal year of the Parent Guarantor, duplicate copies of,

a consolidated balance sheet of the Parent Guarantor and its Subsidiaries as at
the end of such year, and



--------------------------------------------------------------------------------

consolidated statements of income, changes in shareholders’ equity and cash
flows of the Parent Guarantor and its Subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

SEC and Other Reports — promptly upon their becoming available, one copy of (1)
each financial statement, report, notice, proxy statement or similar document
sent by the Parent Guarantor or any Subsidiary (i) to its creditors under any
Material Credit Facility (including information sent to the Bank Agent pursuant
to Section 9.4(e) of the Bank Credit Agreement but excluding information sent to
such creditors in the ordinary course of administration of a credit facility,
such as information relating to pricing and borrowing availability) or (ii) to
its public Securities holders generally, and (2) each regular or periodic
report, each registration statement (without exhibits except as expressly
requested by such Purchaser or holder), each proxy statement and each prospectus
and all amendments thereto filed by the Parent Guarantor or any Subsidiary with
the SEC and of all press releases and other statements made available generally
by the Parent Guarantor or any Subsidiary to the public concerning developments
that are Material;

Notice of Default or Event of Default — promptly, and in any event within five
days after a Responsible Officer of either Constituent Company becoming aware of
the existence of (1) any Default or Event of Default or that any Person has
given any notice or taken any action with respect to a claimed default hereunder
or that any Person has given any notice or taken any action with respect to a
claimed default of the type referred to in Section 11(f), or (2) any event which
constitutes or which with the passage of time, the giving of notice, or
otherwise, would constitute a default or event of default by either Constituent
Company, any Subsidiary Guarantor, any Grantor or any other Subsidiary under any
Material Contract or the Bank Credit Agreement, a written notice specifying the
nature and period of existence thereof and what action the Constituent Companies
are taking or propose to take with respect thereto;

(1)Material Amendment to Bank Credit Agreement — promptly, and in any event not
less than five days prior to the effectiveness thereof, a copy of each material
amendment to the Bank Credit Agreement;
(2)New Equity Issuers — after the Security Trigger Date and prior to the
Security Release Date, promptly after a Responsible Officer of either
Constituent Company becoming aware thereof, notice of any Person becoming an
Equity Issuer;
(3)(e) Employee Benefits Matters — promptly, and in any event within five days
after a Responsible Officer of either Constituent Company becoming aware of any
of the following, a written notice setting forth the nature thereof and the
action, if any, that the Parent Guarantor or an ERISA Affiliate proposes to take
with respect thereto:


with respect to any Plan, any reportable event, as defined in section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the Execution Date;

the taking by the PBGC of steps to institute, or the threatening by the PBGC of
the institution of, proceedings under section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Plan, or the receipt by
the Parent Guarantor or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;



--------------------------------------------------------------------------------

any event, transaction or condition that could result in the incurrence of any
liability by the Parent Guarantor or any ERISA Affili­ate pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Parent Guarantor or any ERISA Affiliate pursuant to
Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect; or

receipt of notice of the imposition of a Material financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans;

(4)(f) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Parent Guarantor or any
Subsidiary from any Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
(5)(g) Resignation or Replacement of Independent Auditors — within 10 days
following the date on which the Parent Guarantor’s independent auditors resign
or the Parent Guarantor elects to change independent auditors, as the case may
be, notification thereof, together with such further information as the Required
Holders may reasonably request;
(6)(h) Operating Summaries for Unencumbered Properties — Withinwithin 45 days
after the end of each fiscal quarter of the Parent Guarantor, an operating
summary with respect to each Unencumbered Property, including a quarterly and
year-to-date statement of Net Operating Income;
(7)(i) Smith Travel Research STAR Reports —with reasonable promptness upon the
request of such Purchaser or holder, the most current Smith Travel Research STAR
Report available, which will compare the individual Unencumbered Properties to
the primary competitive set;
(8)(j) Calculation of Ownership Share — with reasonable promptness upon the
request of such Purchaser or holder, evidence of the Parent Guarantor’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be reasonably satisfactory to such
Purchaser or holder; and
(9)Change in Senior Management — promptly, notice of any change in the Senior
Management; and
(10)(k) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Parent Guarantor or any of its Subsidiaries or
relating to the ability of either Constituent Company or any Subsidiary
Guarantor to perform its obligations hereunder, under the Notes or, under the
Subsidiary Guaranty Agreement or under any other Note Document as from time to
time may be reasonably requested by any such Purchaser or holder of a Note.


Officer’s Certificate.  Each set of financial statements delivered to a
Purchaser or a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer of the
Parent Guarantor:

Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent Guarantor
was in compliance with the requirements of Section 10.8 and each
AdditionalSpecified Financial Covenant during the quarterly or annual period
covered by the financial statements then being furnished (including with respect
to each such provision that involves mathematical calculations, the information
from such financial statements that is required to perform such calculations)
and detailed calculations of the maximum or minimum amount, ratio or percentage,
as the



--------------------------------------------------------------------------------

case may be, permissible under the terms of such Section or AdditionalSpecified
Financial Covenant, and the calculation of the amount, ratio or percentage then
in existence.  In the event that the Parent Guarantor or any Subsidiary has made
an election to measure any financial liability using fair value (which election
is being disregarded for purposes of determining compliance with this Agreement
pursuant to Section 23.2) as to the period covered by any such financial
statement, such Senior Financial Officer’s certificate as to such period shall
include a reconciliation from GAAP with respect to such election;

Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Parent Guarantor
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including any such event or
condition resulting from the failure of the Parent Guarantor or any Subsidiary
to comply with any Environmental Law), specifying the nature and period of
existence thereof and what action the Constituent Companies shall have taken or
proposes to take with respect thereto; and

Subsidiary Guarantors – setting forth a list of (1) all Persons that have become
(or no longer are) a Significant Subsidiary or an Excluded Subsidiary since the
certificate most recently delivered pursuant to this Section 7.2 and (2) all
Subsidiaries that are Subsidiary Guarantors, in each case, as of the date of
such certificate of such Senior Financial Officer.

During the Covenant Relief Period, the Parent Guarantor shall continue to
provide the calculations in an Officer’s Certificate pursuant to clause (a)
above (but not a certification as to the compliance therewith).  Additionally,
concurrently with delivery of each such Officer’s Certificate with respect to
the last fiscal quarter of the Covenant Relief Period and the first two fiscal
quarters following the Covenant Relief Period, the Parent Guarantor shall
provide the holders of the Notes (for informational purposes only) its
calculation of each applicable Specified Financial Covenant for the
trailing-twelve month period ended on the last date of such fiscal quarter.

During the Covenant Relief Period, the Parent Guarantor shall deliver to each
holder of the Notes a supplemental Officer’s Certificate (x) on each Friday
evidencing the sum of Unrestricted Cash of the Issuer and its Subsidiaries held
in the United States on such day plus the amount of Availability on such day (to
the extent available to be drawn in accordance with the Bank Credit Agreement as
in effect on the First Amendment Date) equals or exceeds $150,000,000, and (y)
on the 13th day of each month certifying as to (A) the amount of Unrestricted
Cash of the Issuer and its Subsidiaries as of the last day of the preceding
month and (B) the calculation of and compliance with the Average Monthly
Liquidity covenant set forth in Section 10.8(g).  

Visitation.  Each Constituent Company shall permit the representatives of each
Purchaser and each holder of a Note that is an Institutional Investor:

No Default — if no Default or Event of Default then exists, at the expense of
such Purchaser or holder and upon reasonable prior notice to such Constituent
Company, to visit the principal executive office of such Constituent Company, to
discuss the affairs, finances and accounts of such Constituent Company and its
Subsidiaries with such Constituent Company’s officers, and (with the consent of
such Constituent Company, which consent will not be unreasonably withheld, and
in the presence of the such Constituent Company) its independent public
accountants, and (with the consent of such Constituent Company, which consent
will not be unreasonably withheld) to visit the other offices and properties of
such Constituent Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and

Default — if a Default or Event of Default then exists, at the expense of the
Constituent Companies to visit and inspect any of the offices or properties of
such Constituent Company or any of its Subsidiaries, to examine all their
respective books of account, records, reports and other papers, to make
abstracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and



--------------------------------------------------------------------------------

independent public accountants (and by this provision each Constituent Company
authorizes said accountants to discuss the affairs, finances and accounts of
such Constituent Company and its Subsidiaries), all at such times and as often
as may be requested.

Electronic Delivery.  Financial statements, opinions of independent certified
public accountants, other information and Officer’s Certificates that are
required to be delivered by a Constituent Company pursuant to Sections 7.1(a),
(b), (c), (gi), (j), (k) or (hm) and Section 7.2 shall be deemed to have been
delivered if such Constituent Company satisfies any of the following
requirements with respect thereto:

such financial statements satisfying the requirements of Section 7.1(a) or
7.1(b) and related Officer’s Certificate satisfying the requirements of Section
7.2 and any other information required under Section 7.1(c), (gi), (j), (k) or
(hm) are delivered to each Purchaser and each holder of a Note by e-mail at the
e-mail address set forth in such Purchaser’s or holder’s Purchaser Schedule or
as communicated from time to time in a separate writing delivered to the
Constituent Companies;

the Parent Guarantor shall have timely filed such Form 10–Q or Form 10–K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its website on the internet, which is located at www.sunstonehotels.com as of
the Execution Date, or on any future website that may take the place of
www.sunstonehotels.com and which has been identified as such to each Purchaser
and each holder of Notes;

such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 and any other information required under Section 7.1(c), (gi), (j),
(k) or (hm) are timely posted by or on behalf of such Constituent Company on
IntraLinks or on any other similar website to which each Purchaser and each
holder of Notes has free access; or

the Parent Guarantor shall have timely filed any of the items referred to in
Section 7.1(c), (gi) or (hj) with the SEC on EDGAR (including by means of filing
a Current Report on Form 8-K) and shall have made such items available on its
website on the internet or on IntraLinks or on any other similar website to
which each Purchaser and each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 21 of this Agreement); provided further, that in the case of each
delivery pursuant to clause (b), (c) or (d), such Constituent Company shall have
given each Purchaser and each holder of a Note (i) email notice of any filing
with the SEC on EDGAR, if such Person shall have registered to receive such
notice on the Parent Guarantor’s website or shall have provided to the Parent
Guarantor its email address on its Purchaser Schedule or any update thereto
pursuant to Section 19, or (ii) in the case of any other filing or posting,
prior written notice thereof, provided further, that upon request of any
Purchaser or any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, such Constituent Company will promptly e-mail them or deliver such paper
copies, as the case may be, to such Purchaser or holder.

Payment and Prepayment of the Notes.

Maturity.  As provided therein, the entire unpaid principal balance of each Note
shall be due and payable on the Maturity Date thereof.

Optional Prepayments with Make-Whole Amount.  The Issuer may, at its option,
upon notice as provided below, prepay at any time all, or from time to time any
part of, the Notes, in an amount not less than 5% of the aggregate principal
amount of the Notes then outstanding in the case of a partial prepayment, at
100% of the principal amount so prepaid, and the Make-Whole Amount determined
for the prepayment date with respect to such principal amount.  The Issuer will
give each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than 10 days and not more than 60 days prior to the date
fixed for such prepayment unless the Issuer and the



--------------------------------------------------------------------------------

Required Holders agree to another time period pursuant to Section 18.  Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes to be prepaid on such date, the principal amount
of each Note held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer of the Issuer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation.  Two Business Days prior to such prepayment, the Issuer shall
deliver to each holder of Notes a certificate of a Senior Financial Officer of
the Issuer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.

Allocation of Partial Prepayments.  In the case of each partial prepayment of
the Notes pursuant to Section 8.2, the principal amount of the Notes to be
prepaid shall be allocated among all of the Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.

Maturity; Surrender, Etc.  In the case of each prepayment of Notes pursuant to
this Section 8, the principal amount of each Note to be prepaid shall mature and
become due and payable on the date fixed for such prepayment, together with
interest on such principal amount accrued to such date and the applicable
Make-Whole Amount, if any.  From and after such date, unless the Issuer shall
fail to pay such principal amount when so due and payable, together with the
interest and Make-Whole Amount, if any, as aforesaid, interest on such principal
amount shall cease to accrue.  Any Note paid or prepaid in full shall be
surrendered to the Issuer and cancelled and shall not be reissued, and no Note
shall be issued in lieu of any prepaid principal amount of any Note.

Purchase of Notes.  The Issuer will not, and will not permit any Affiliate to,
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except (a) upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes or (b) pursuant to an
offer to purchase made by the Issuer or an Affiliate pro rata to the holders of
all Notes at the time outstanding upon the same terms and conditions (except to
the extent necessary to reflect differences in interest rates and maturities of
the Notes of the different series).  Any such offer shall provide each holder
with sufficient information to enable it to make an informed decision with
respect to such offer, and shall remain open for at least 10 Business Days.  If
the holders of more than 50% of the principal amount of the Notes then
outstanding accept such offer, the Issuer shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 10 Business Days from its receipt of such
notice to accept such offer.  The Issuer will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% (50 basis points) plus (b) the yield to maturity implied by
the “Ask Yield(s)” reported as of 10:00 a.m. (New York City



--------------------------------------------------------------------------------

time) on the second Business Day preceding the Settlement Date with respect to
such Called Principal, on the display designated as “Page PX1” (or such other
display as may replace Page PX1) on Bloomberg Financial Markets for the most
recently issued actively traded on-the-run U.S. Treasury securities (“Reported”)
having a maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date.  If there are no such U.S. Treasury securities
Reported having a maturity equal to such Remaining Average Life, then such
implied yield to maturity will be determined by (1) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (2) interpolating linearly between the “Ask Yields” Reported for
the applicable most recently issued actively traded on-the-run U.S. Treasury
securities with the maturities (i) closest to and greater than such Remaining
Average Life and (ii) closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
(50 basis points) plus (y) the yield to maturity implied by the U.S. Treasury
constant maturity yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for the U.S. Treasury constant
maturity having a term equal to the Remaining Average Life of such Called
Principal as of such Settlement Date.  If there is no such U.S. Treasury
constant maturity having a term equal to such Remaining Average Life, such
implied yield to maturity will be determined by interpolating linearly between
(A) the U.S. Treasury constant maturity so reported with the term closest to and
greater than such Remaining Average Life and (B) the U.S. Treasury constant
maturity so reported with the term closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (1) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (2) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.

Offer to Prepay Notes in the Event of a Change in Control.

Notice of Change in Control.  The Constituent Companies will, within five
Business Days after any Responsible Officer of either thereof has knowledge of
the occurrence of any Change in Control, give written notice of such Change in
Control to each holder of Notes and such notice shall contain and constitute an
offer by the Issuer to prepay Notes as described in Section 8.7(b) and shall be
accompanied by the certificate described in Section 8.7(e).

Offer to Prepay Notes.  The offer to prepay Notes contemplated by Sections
8.7(a) shall be an offer to prepay, in accordance with and subject to this
Section 8.7, all, but not less than all, Notes held by each holder on a date
specified in such offer (the “Change in Control Proposed Prepayment Date”),
which date shall be a Business Day not less than 20 days and not more than 60
days after the date of such offer (or if the Change in Control Proposed
Prepayment Date shall not be specified in such offer, the Change in Control
Proposed Prepayment Date shall be the Business Day nearest to the 20th day after
the date of such offer).



--------------------------------------------------------------------------------

Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Issuer at least five Business Days prior to
the Change in Control Proposed Prepayment Date.  A failure by a holder of Notes
to so respond to an offer to prepay made pursuant to this Section 8.7 shall be
deemed to constitute a rejection of such offer by such holder.

Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section 8.7
shall be at 100% of the principal amount of such Notes, together with accrued
and unpaid interest on such Notes accrued to the date of prepayment but without
any Make-Whole Amount.  The prepayment shall be made on the Change in Control
Proposed Prepayment Date.

Officer’s Certificate.  Each offer to prepay the Notes pursuant to this Section
8.7 shall be accompanied by a certificate, executed by a Senior Financial
Officer of the Issuer and dated the date of such offer, specifying (1) the
Change in Control Proposed Prepayment Date, (2) that such offer is made pursuant
to this Section 8.7 and that failure by a holder to respond to such offer by the
deadline established in Section 8.7(c) shall result in such offer to such holder
being deemed rejected, (3) the principal amount of each Note offered to be
prepaid, (4) the interest that would be due on each Note offered to be prepaid,
accrued to the Change in Control Proposed Prepayment Date, (5) that the
conditions of this Section 8.7 have been fulfilled and (6) in reasonable detail,
the nature and date of the Change in Control.

Change in Control Defined.  “Change in Control” means:

Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35% of the total voting power of the then outstanding
voting stock of the Parent Guarantor; or

A “change in control,” “change in management” or similar event in respect of the
Parent Guarantor under the Bank Credit Agreement.

Optional Prepayment at Par.  So long as no Default or Event of Default then
exists, the Issuer may, at its option, upon notice as provided below, prepay any
series of Notes at any time during the 60-day period immediately preceding the
Maturity Date of such series of Notes at 100% of the principal amount of all
Notes of such series then outstanding, together with interest accrued thereon to
the date of prepayment.  The Issuer will give each holder of Notes of the
relevant series (with a copy to each holder of Notes of the other series)
written notice of each optional prepayment pursuant to this Section 8.8 not less
than 10 days and not more than 30 days prior to the date fixed for such
prepayment; provided that any prepayment of Notes under this Section 8.8 shall
not occur prior to the 60th day preceding the Maturity Date of such series of
Notes.  Each such notice shall specifically refer to this Section 8.8 and shall
specify the prepayment date (which shall be a Business Day), the aggregate
principal amount of the Notes of the relevant series to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid, and the
accrued interest to be paid on the prepayment date with respect to such
principal amount being prepaid.

Payments Due on Non-Business Days.  Anything in this Agreement or the Notes to
the contrary notwithstanding, (a) except as set forth in clause (b), any payment
of interest on any Note that is due on a date that is not a Business Day shall
be made on the next succeeding Business Day without including the additional
days elapsed in the computation of the interest payable on such next succeeding
Business Day; and (b) any payment of principal of or Make-Whole Amount on any
Note (including principal due on the Maturity Date of such Note) that is due on
a date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.



--------------------------------------------------------------------------------

Affirmative Covenants.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Constituent Companies covenant that:

Compliance with Laws and Material Contracts.  

Without limiting Section 10.4, each Constituent Company will, and will cause
each of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject (including ERISA,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16) and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Each Constituent Company will, and will cause each of its Subsidiaries to, duly
and punctually perform and comply with any and all representations, warranties,
covenants and agreements expressed as binding upon any such Person under any
Material Contract which if not performed or complied with could reasonably be
expected to result in any party to a Material Contract taking action to
terminate such Material Contract.

Insurance.  Each Constituent Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance (on a replacement cost basis) with respect to their respective
properties and businesses against such casualties and contingencies (including
terrorism as applicable), of such types, on such terms and in such amounts
(including deductibles, co-insurance and self-insurance, if adequate reserves
are maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.

Maintenance of Properties.  Each Constituent Company will, and will cause each
of its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Parent Guarantor or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Parent Guarantor has concluded
that such discontinuance could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. (the determination of which, in
the case of the discontinuation of the operation of any property during the
period beginning at the start of the COVID-19 pandemic and ending on the last
day of the Covenant Relief Period, shall exclude any event or circumstance
resulting from the COVID-19 pandemic as described in the Parent Guarantor’s
quarterly report on Form 10-Q filed with the SEC on May 11, 2020 and in
subsequent public filings of the Parent Guarantor with the SEC in accordance
with applicable Securities laws).

Payment of Taxes and Claims.  Each Constituent Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Parent Guarantor or any
Subsidiary, provided that neither the Parent Guarantor nor any Subsidiary need
pay any such tax, assessment, charge, levy or claim if (a) the amount,
applicability or validity thereof is contested by the Parent Guarantor or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Parent Guarantor or a Subsidiary has established adequate reserves therefor
in accordance with GAAP on the books of the Parent Guarantor or such Subsidiary
or (b) the nonpayment of all such taxes, assessments, charges, levies and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

Corporate Existence, Etc.  Each Constituent Company will at all times preserve
and keep its limited liability company or corporate existence in full force and
effect.  Subject to Section 10.2, each Constituent Company will at all times
preserve and keep in full force and effect the corporate or other legal
existence of each of its Subsidiaries (unless, except in the case of the Issuer,
merged into a Constituent Company or a Wholly-Owned Subsidiary) and all rights
and franchises of each Constituent Company and its Subsidiaries unless, in the
good faith judgment of the Parent Guarantor, the termination of or failure to
preserve and keep in full force and effect such corporate or other legal
existence, right or franchise could not, individually or in the aggregate, have
a Material Adverse Effect.

Books and Records.  Each Constituent Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Constituent Company or such Subsidiary, as
the case may be.  Each Constituent Company will, and will cause each of its
Subsidiaries to, keep books, records and accounts which, in reasonable detail,
accurately reflect all transactions and dispositions of assets.  Each
Constituent Company and its Subsidiaries have devised a system of internal
accounting controls sufficient to provide reasonable assurances that their
respective books, records, and accounts accurately reflect all transactions and
dispositions of assets and each Constituent Company will, and will cause each of
its Subsidiaries to, continue to maintain such system.

REIT Status.  The Parent Guarantor shall maintain its status as, and election to
be treated as, a REIT under the Code.

Exchange Listing.  The Parent Guarantor shall maintain at least one class of
common shares of the Parent Guarantor having trading privileges on the New York
Stock Exchange or NYSE Amex Equities or which is subject to price quotations on
The NASDAQ Stock Market’s National Market System.

Subsidiary Guarantors.

The Parent Guarantor will cause each of its Subsidiaries that (x) during the
Covenant Relief Period, owns in fee simple, or leases pursuant to a Ground
Lease, an Unencumbered Property or (y) at any time guarantees or otherwise
becomes liable at any time, whether as a borrower or an additional or
co-borrower or otherwise, for or in respect of any Indebtedness under any
Material Credit Facility to concurrently therewith:

execute a supplement to the Subsidiary Guaranty Agreement in the form of Exhibit
A thereto (a “Subsidiary Guaranty Supplement”); and

deliver the following to each holder of a Note:

an executed counterpart of such Subsidiary Guaranty Supplement;

a certificate signed by an authorized Responsible Officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1(c), 5.2(c),
5.6(c), 5.7(c) and 5.19(c) of this Agreement (but with respect to such
Subsidiary, such Subsidiary Guaranty Supplement and the Subsidiary Guaranty
Agreement, as the case may be);

all documents as may be reasonably requested by the Required Holders to evidence
the due organization, continuing existence and, where applicable, good standing
of such Subsidiary and the due authorization by all requisite action on the part
of such Subsidiary of the execution and delivery of such Subsidiary Guaranty
Supplement and the performance by such Subsidiary of its obligations under the
Subsidiary Guaranty Agreement; and



--------------------------------------------------------------------------------

an opinion of counsel reasonably satisfactory to the Required Holders covering
the matters set forth in paragraphs 2, 3, 4 and 5 of Schedule 4.4(a)(1) but
relating to such Subsidiary, such Subsidiary Guaranty Supplement and the
Subsidiary Guaranty Agreement and which opinion may be subject to assumptions,
qualifications and limitations similar to those set forth in said Schedule
4.4(a)(1).

At the request of the Parent Guarantor and by written notice to each holder of
Notes, any Subsidiary Guarantor that is a party to the Subsidiary Guaranty
Agreement pursuant to Section 9.9(a)(y) (including any Subsidiary Guarantor that
becomes a party thereto by virtue of a Subsidiary Guaranty Supplement) shall be
discharged from all of its obligations and liabilities under the Subsidiary
Guaranty Agreement and shall be automatically released from its obligations
thereunder without the need for the execution or delivery of any other document
by the holders, provided that (1) if such Subsidiary Guarantor is a guarantor or
is otherwise liable for or in respect of any Material Credit Facility, then such
Subsidiary Guarantor has been released and discharged (or will be released and
discharged concurrently with the release of such Subsidiary Guarantor under the
Subsidiary Guaranty Agreement) under such Material Credit Facility, (2) at the
time of, and after giving effect to, such release and discharge, no Default or
Event of Default shall have occurred and be continuing, (3) no amount is then
due and payable under the Subsidiary Guaranty Agreement, (4) if in connection
with such Subsidiary Guarantor being released and discharged under any Material
Credit Facility, any fee or other form of consideration is given to any holder
of Indebtedness under such Material Credit Facility principally for such
release, the holders of the Notes shall receive equivalent consideration
substantially concurrently therewith and (5) each holder shall have received a
certificate of a Responsible Officer of the Parent Guarantor certifying as to
the matters set forth in clauses (1) through (4).

Most Favored Lender Provision.  If at any time the Bank Credit Agreement or any
Additional Note Purchase Agreement or any Guaranty in respect of any thereof
(aan “MFL Agreement”) shall include any Financial Covenant and such provision is
not contained in this(x) is different from the subject matter of any covenants
in Section 10, or related definitions in Schedule A, or (y) is similar to that
of any covenant in Section 10, or related definitions in Schedule A, but
contains one or more percentages, amounts, ratios or formulas that is more
restrictive than those set forth herein or more beneficial to the lender(s)
and/or holder(s) under such MFL Agreement (any such provision, together with any
related definitions (including, any term defined therein with reference to the
application of GAAP, as identified in such MFL Agreement), an “Additional
Covenant”or More Restrictive Covenant”; provided that, in the case of the
foregoing clause (y), such covenant or similar restriction shall be deemed an
Additional or More Restrictive Covenant only to the extent that it is more
restrictive or more beneficial), then the Constituent Companies shall promptly,
and in any event within 10 Business Days thereof, provide a Most Favored Lender
Notice to each holder of the Notes with respect to each such Additional or More
Restrictive Covenant; provided that a Most Favored Lender Notice is not required
to be given in the case of the Additional or More Restrictive Covenants
incorporated herein on the Execution Date or through and including the First
Amendment Date.  Thereupon, unless waived in writing by the Required Holders
within 10 days of the Purchasers’ and holders’ receipt of such notice, such
Additional or More Restrictive Covenant shall be deemed incorporated by
reference into this Agreement, mutatis mutandis, as if set forth fully herein,
effective (a) in the case of any Additional or More Restrictive Covenant
effective on the Execution Date or through and including the First Amendment
Date, as of the ExecutionFirst Amendment Date, and (b) in the case of any
Additional or More Restrictive Covenant effective after the ExecutionFirst
Amendment Date, as of the date when such Additional or More Restrictive Covenant
became effective under the relevant MFL Agreement.  Any Additional or More
Restrictive Covenant incorporated into this Agreement pursuant to this
provision, (1) shall be deemed automatically waived herein to reflect any waiver
of such Additional or More Restrictive Covenant under the relevant MFL
Agreement, (2) shall be deemed automatically amended herein to reflect any
subsequent amendments agreed and implemented in relation to such Additional or
More Restrictive Covenant under the relevant MFL Agreement and (3) shall be
deemed deleted from this Agreement at such time as such Additional or More
Restrictive Covenant is deleted or otherwise removed from or is no longer in
effect under or pursuant to the relevant MFL Agreement or if the relevant MFL
Agreement has been terminated; provided that in no event shall the effect of any
event contemplated by clause (1), (2) or (3) above result in any covenant set
forth in Section 10 being less restrictive than it was on the First Amendment
Date or being deleted herefrom; provided further that in each case that any
consideration paid or provided to any holder of Indebtedness under the relevant
MFL Agreement in connection with an event contemplated by clause (1), (2) or (3)
above (other than in connection with the extension of the term of the relevant
MFL Agreement, refinancing or replacing the relevant MFL Agreement or repayment
in full of the relevant



--------------------------------------------------------------------------------

MFL Agreement in connection with its termination) is paid to each holder of
Notes at the same time and on equivalent terms (and for the avoidance of doubt
such amounts shall be proportional to the aggregate principal amount of Notes
outstanding as compared to the aggregate amount of the Indebtedness outstanding
under the relevant MFL Agreement); and provided further that no Additional or
More Restrictive Covenant shall be so deemed automatically waived, amended or
deleted during any time that a Default or Event of Default has occurred and is
continuing.  In determining whether a breach of any Financial Covenant
incorporated by reference into this Agreement pursuant to this Section 9.10
shall constitute an Event of Default, the period of grace, if any, applicable to
such Additional or More Restrictive Covenant in the relevant MFL Agreement shall
apply.

Section 1.2.Excess Leverage Fee

.  The Issuer agrees that, in addition to interest accruing on the Notes, the
Issuer will pay to each holder of a Note a fee on the outstanding principal
amount of each Note held by such holder, computed on the same basis and payable
at the same time as such interest, at a rate per annum equal to (the “Excess
Leverage Fee”):

(a)1.00% from and after June 30, 2020 until the last day of the Covenant Relief
Period; and

(b)0.75% thereafter until the last day of the first fiscal quarter for which the
Leverage Ratio determined for the trailing twelve-month period ending on such
day is less than or equal to 5.00 to 1.00, as set forth in the Officer’s
Certificate delivered pursuant to Section 7.2 for such fiscal quarter.

The accrued and unpaid Excess Leverage Fee, if any, on any principal amount
being paid or prepaid shall be paid concurrently with such principal by separate
wire transfer.  Any overdue payment of an Excess Leverage Fee shall accrue
interest at a rate per annum from time to time equal to the Default Rate
applicable to the applicable Note, payable in arrears at the same time accrued
interest is paid on such Note (or, at the option of the registered holder
thereof, on demand).  For the avoidance of doubt, each Excess Leverage Fee shall
be deemed to constitute a fee for all purposes.

Section 1.3.Removal of Unencumbered Properties

.  During the Covenant Relief Period, the Constituent Companies may, upon not
less than 10 Business Days’ notice to holders of the Notes with a copy to their
special counsel (as specified in Section 19(3)) (or such shorter period as may
be acceptable to the Required Holders in their sole discretion), request removal
of a Property as an Unencumbered Property, subject to the following conditions:
(a) no Default or Event of Default shall exist (other than a Default or Event of
Default that would be cured by removal of such Property as an Unencumbered
Property) or would result therefrom, (b) the Constituent Companies shall have
delivered to the holders of the Notes an Officer’s Certificate, prepared as of
the last day of the most recent fiscal quarter for which financial statements
have been required to be delivered pursuant to Section 7.1(a) or Section 7.1(b),
calculating (and, unless such Property is to be removed during the Covenant
Relief Period, evidencing compliance with) the Specified Financial Covenants as
if such Property had not been included in as an Unencumbered Property at such
time and (c) during the Covenant Relief Period, the Constituent Companies may
only request the release of an Unencumbered Property if such release shall occur
substantially simultaneously with a sale of such Property and only so long as
the proceeds of such sale shall be applied in accordance with the terms of
Section 9.14.  For the avoidance of doubt, the Constituent Companies shall not,
and shall not permit any Subsidiary to, during the Covenant Relief Period, (1)
place any Lien (other than a Permitted Lien (but not Permitted Liens described
in clause (g) of the definition of the term)) upon, or (2) grant a Negative
Pledge on (other than a Negative Pledge that would not cause a Property to cease
to be an Eligible Property under clause (g) of the definition thereof) in, a
Property that was an Unencumbered Property on June 30, 2020 or became an
Unencumbered Property thereafter (or, if such Property is owned by a Subsidiary,
any of the Issuer’s direct or indirect ownership interest in such Subsidiary) an
Unencumbered Property during the Covenant Relief Period.  Upon the confirmation
by the Required Holders that the conditions to such removal have been satisfied,
the Required Holders shall so notify the Constituent Companies in writing
specifying the date of such removal; provided that the Required Holders shall be
deemed to have confirmed satisfaction of the conditions set forth in this
Section 9.12 if they shall have failed



--------------------------------------------------------------------------------

to respond to the Constituent Companies within five Business Days after receipt
of the Officer’s Certificate delivered pursuant to clause (b) above.

Section 1.4.Security Trigger Date; Additional Collateral; Release of Collateral;
Further Assurances.

(1)Upon the Security Trigger Date, the Constituent Companies will, and will
cause each Subsidiary of the Issuer that owns any interest in any Collateral to,
grant a first priority Lien in the Collateral to the Collateral Agent for the
benefit of the holders of the Notes, the Bank Agent and the Bank Lenders and
shall deliver each of the following to the Collateral Agent in form and
substance reasonably satisfactory to the Required Holders: (1) the results of a
recent UCC, tax, judgment, bankruptcy and lien search in each of the
jurisdictions in which UCC financing statements or other filings or recordations
should be made to evidence or perfect Liens in the Collateral, (2) the Pledge
Agreement duly executed by each Person that owns Collateral, (3) each document
(including any UCC financing statement and certificates evidencing the Equity
Interest of each Equity Issuer, if any, together with stock powers with respect
thereto and any promissory notes or other instruments evidencing any Material
Debt Receivables together with allonges thereto) and evidence of the taking of
all actions required by the Pledge Agreement or under applicable law or
reasonably deemed necessary or appropriate by the Collateral Agent or the
Required Holders to be entered into, filed, registered or recorded or taken, in
order to create in favor of the Collateral Agent, for the benefit of the holders
of the Notes, the Bank Agent and the Bank Lenders, a perfected first-priority
Lien in the Collateral, (4) an opinion of counsel to the Constituent Companies
and their Subsidiaries relating to the creation, attachment and perfection of
the Liens granted pursuant to the Pledge Agreement and the authorization,
delivery and enforceability of the Pledge Agreement and (5) the Intercreditor
Agreement duly executed by the Bank Agent, the Collateral Agent and the holders
of the Notes and acknowledged by the Grantors.  
(2)If, after the occurrence of the Security Trigger Date and prior to the
Security Release Date, either Constituent Company or any of its Subsidiaries
acquires any Collateral, then, within five Business Days following the
acquisition thereof, such Constituent Company or the applicable Subsidiary will
take such actions as shall be reasonably required to grant to the Collateral
Agent for the benefit of the holders of the Notes, the Bank Agent and the Bank
Lenders a first priority Lien in such Collateral including, (1) if the owner
thereof is not a party to the Pledge Agreement and/or the Intercreditor
Agreement, delivering a supplement to the Pledge Agreement and/or the
Intercreditor Agreement duly executed by such Person and a UCC financing
statement with respect to such Person and (2) taking such actions as may be
required pursuant to the Pledge Agreement including delivery to the Collateral
Agent of (i) any certificates evidencing the Equity Interest of any applicable
Equity Issuer, if any, together with stock powers with respect thereto, (ii) any
promissory notes or other instruments evidencing any Material Debt Receivables
together with allonges thereto and (iii) any UCC financing statement amendment
as may be necessary with respect to such additional Collateral.  A Property that
is to become an Unencumbered Property after the occurrence of the Security
Trigger Date and prior to the Security Release Date shall not be considered to
be an Unencumbered Property until such time as the holders of the Notes shall
have received (A) if such Property is owned by a Subsidiary that is not a
Subsidiary Guarantor, a Subsidiary Guaranty Supplement executed by such
Subsidiary together with the other items required by Section 9.9(a), (B) if the
improvements on such Property or the furniture, fixtures and equipment utilized
in the operation of such Property are owned or leased by a Subsidiary (the
“Accommodation Subsidiary”) other than the Subsidiary that owns or leases such
Property, a Subsidiary Guaranty Supplement executed by such Accommodation
Subsidiary, and (C) if such Property is owned directly or indirectly by a
Subsidiary whose Equity Interests are required to be subject to the Pledge
Agreement, a supplement to the Pledge Agreement together with the other items
required by Section 9.13.
(3)The Constituent Companies may request in writing to the holders of the Notes
and the Collateral Agent that the Collateral Agent release, and promptly upon
receipt of such request the Collateral Agent shall release, its Lien in the
Collateral if (1) the Security Release Date shall have occurred or (2) any
assets secured by such Lien are sold (or effective simultaneously with such
release, shall be sold) so long as: (i) such sale is permitted by the terms
hereof (including Section 9.12) and, if


--------------------------------------------------------------------------------

applicable, the Equity Issuer has complied (or, upon receipt of the proceeds of
such sale) will comply with the terms of Section 9.14; (ii) such assets are no
longer required to be pledged as Collateral under the terms hereof; (iii) no
Default or Event of Default shall then be in existence or would occur as a
result of such release, including and, to the extent then applicable, a Default
or Event of Default resulting from a violation of any of the Specified Financial
Covenants after the Covenant Relief Period; and (iv) the holders of the Notes
shall have received such written request at least five Business Days (or such
shorter period as may be acceptable to the Required Holders in their sole
discretion) prior to the requested date of release.  Delivery by the Constituent
Companies to the holders of the Notes of any such request shall constitute a
representation by the Constituent Companies that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request.
(4)At the cost and expense of the Constituent Companies and upon request of the
Required Holders, the Constituent Companies will, and will cause each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the holders of the Notes such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the Required
Holders to carry out more effectively the provisions of this Agreement and the
other Note Documents.

Section 1.5.Covenant to Make a Pro Rata Prepayment Offer to Prepay Notes Upon
Certain Transactions.  The provisions of this Section 9.14 shall be effective
from June 30, 2020 to the last day of the Covenant Relief Period.

(1)Notice of Prepayment Transaction.  The Issuer will, not later than three
Business Days after the occurrence of a Prepayment Transaction (or, in the case
of any Prepayment Transaction occurring prior to the First Amendment Date, on
the First Amendment Date), give a notice of such Prepayment Transaction to each
holder of Notes.  Such notice shall contain and constitute an offer to prepay
Notes as described in Section 9.14(b) and shall be accompanied by the
certificate described in Section 9.14(e).
(2)Offer to Prepay Notes.  The offer to prepay Notes contemplated by Section
9.14(a) shall be an offer to prepay, in accordance with and subject to this
Section 9.14, all or a portion of the Notes held by each holder on a date
specified in such offer (the “Proposed Prepayment Date”) that is a Business Day
not less than 21 days and not more than 30 days after the date of such offer (or
if the Proposed Prepayment Date shall not be specified in such offer, the
Proposed Prepayment Date shall be the Business Day nearest to the 20th day after
the date of such offer).  The offer to prepay Notes under this clause (b) shall
be made pro rata to each holder of Notes (based on the aggregate principal
amount of the Notes held by each such holder) in an aggregate amount equal to
the Allocation Percentage multiplied by the applicable Net Proceeds (each an
“Offered Amount”), and such offer shall not be conditioned upon any agreement by
any holder of Note to any amendment, waiver or consent request by either
Constituent Company.
(3)Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 9.14 by causing a notice of such acceptance
or rejection to be delivered to the Issuer not more than 10 days after receipt
of the offer to prepay the Notes pursuant to this Section 9.14.  A failure by a
holder of Notes to respond to an offer to prepay made pursuant to this Section
9.14 shall be deemed


--------------------------------------------------------------------------------

to constitute a rejection of such offer by such holder.  If the holders of more
than 25% of the principal amount of the Notes then outstanding accept such offer
within the applicable time period set forth above (the “Initial Accepting
Holders”), the Issuer shall then notify the holders of the Notes that have
either rejected or not then responded to such offer (the “Non-Accepting
Holders”) of such fact and each Non-Accepting Holder shall have an additional 10
days from its receipt of such notice to again accept such offer (with the
failure of any such Non-Accepting Holder to respond to such second offer to be
deemed to constitute a rejection of such offer by such Non-Accepting Holder)
(each Non-Accepting Holder that accepts such re-offer a “Subsequent Accepting
Holder”).  The Offered Amounts allocable to any Notes the holders of which have
rejected each such offer shall first be applied ratably to increase the
prepayment amount of the Notes of each Initial Accepting Holder and each
Subsequent Accepting Holder, and any remaining amount shall (1) be applied on or
prior to the Proposed Prepayment Date in accordance with the Bank Credit
Agreement to repay the Loans (as defined in the Bank Credit Agreement), but
without any requirement of a permanent reduction in the amount of the Revolving
Commitments (as defined in the Bank Credit Agreement as in effect on the First
Amendment Date) and/or (2) be held as Unrestricted Cash.  Notwithstanding
anything to the contrary contained in this Section 9.14, all prepayment amounts
under this Section 9.14 shall be rounded up to the nearest $1,000.
(4)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this Section
9.14 shall be at 100% of the principal amount of such Notes, together with
accrued and unpaid interest on such Notes accrued to the date of prepayment but
without any Make-Whole Amount.  The prepayment shall be made on the Proposed
Prepayment Date.  For the avoidance of doubt, any prepayment of the Notes made
pursuant to this Section 9.14 shall not be a prepayment of the Notes made
pursuant to Section 8.2.
(5)Officer’s Certificate.  Each offer to prepay the Notes pursuant to this
Section 9.14 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Parent Guarantor and dated the date of such offer,
specifying:  (1) the Proposed Prepayment Date; (2) that such offer is made
pursuant to this Section 9.14; (3) the principal amount of each Note offered to
be prepaid; (4) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Prepayment Date; (5) the Excess Leverage Fee,
if any, that would be due on each Note offered to be prepaid, accrued to the
Proposed Prepayment Date; (6) that the conditions of this Section 9.14 have been
fulfilled; and (7) in reasonable detail, the nature and date of the relevant
Prepayment Transaction.
(6)The Issuer will apply that portion of the Net Proceeds allocable to the Loans
(as defined in the Bank Credit Agreement) to repay the Loans on or prior to the
Proposed Prepayment Date in accordance with the Bank Credit Agreement, but
without any requirement of a reduction in the Revolving Commitments (as defined
in the Bank Credit Agreement as in effect on the First Amendment Date).
(7)Relevant Definitions.




--------------------------------------------------------------------------------

(1)“Allocation Percentage” means, as of any date of determination, (i) the
aggregate outstanding principal amount of the Notes on such date divided by (ii)
the sum of (A) the aggregate outstanding principal amount of all Loans (as
defined in the Bank Credit Agreement on the First Amendment Date) plus (B) the
outstanding amount of Letter of Credit Liabilities (as defined in the Bank
Credit Agreement on the First Amendment Date) on such date plus (C) the
aggregate outstanding principal amount of the Notes on such date.
(2)“Net Proceeds” means (i) the aggregate cash proceeds received by the Parent
Guarantor, the Issuer or any of its Subsidiaries in respect of any Asset Sale by
the Parent Guarantor, the Issuer or any such Subsidiary (including any cash
received upon the sale or other disposition of any non-cash consideration or
Cash Equivalents substantially concurrently received in any Asset Sale, but only
as and when received), minus (ii) without duplication (A) any deduction of
appropriate amounts, including contractual holdbacks, to be provided by the
Parent Guarantor, the Issuer or any of its Subsidiaries as a reserve in
accordance with GAAP against any liabilities associated with such Asset Sale and
retained by the Parent Guarantor, the Issuer or any of its Subsidiaries (or held
in escrow with a third party escrow agent) after such Asset Sale; provided that
such reserved amounts will be deemed to be Net Proceeds to the extent and at the
time of any reversal thereof (to the extent not applied to the satisfaction of
any applicable liabilities in cash in a corresponding amount), and (B) any bona
fide direct costs incurred in connection with any Asset Sale including legal,
accounting and investment banking fees, brokerage and sales commissions, and
income taxes payable as a result of any gain recognized in connection therewith,
in each case under this clause (ii), to the extent such amounts are not payable
to an Affiliate of the Parent Guarantor, the Issuer or its Subsidiaries minus
(iii) the amount of such cash proceeds which are used within 10 Business Days of
receipt thereof (or deposited with an escrow agent to hold in escrow either (A)
in connection with the completion of “like-kind” exchanges being effected in
accordance with Section 1031 of the Code for a period of no more than 180 days
of receipt thereof or (B) for a period of no more than 30 days of receipt
thereof unless the Issuer or applicable Subsidiary has entered into a binding
contract to purchase an Eligible Property on or prior to the expiration of such
30 day period in which case, such period may be extended for up to 60 additional
days with the written consent of the Bank Agent (for the avoidance of doubt, any
amounts placed into escrow and not used within the time periods required by this
parenthetical shall be considered Net Proceeds to be applied in accordance with
Section 9.14)) for the purchase of Eligible Properties which Eligible Properties
are added as Unencumbered Properties within 20 Business Days following the
acquisition thereof.
(3)“Prepayment Transaction” means the receipt by either Constituent Company or
any Subsidiary of (i) Net Proceeds from any Asset Sale or (ii) cash proceeds
from any incurrence of any Indebtedness (including the cash proceeds of any
refinancing of existing Indebtedness but excluding Excluded Prepayment Debt) or
any Equity Issuance (other than, if both at the time of such Equity Issuance and
after giving effect to the purchase of Reinvestment Assets, Availability (to the
extent available to be drawn in accordance with the Bank Credit Agreement as in
effect on the First Amendment Date) is equal to or greater than $250,000,000,
and the proceeds of such Equity Issuances are applied within 10 Business Days of
the receipt thereof to (or held in escrow with a third party escrow agent for no
more than 90 days (which period may be extended for up to 60 additional days
with the prior written consent of the Required Holders, which consent shall not
be unreasonably withheld) prior to) the purchase of Reinvestment Assets), net
of, in the case of this clause (ii), underwriting discounts and commissions and
other reasonable costs and expenses associated therewith (to the extent not paid
to an Affiliate of the Parent Guarantor, the Issuer or its Subsidiaries),
including reasonable legal fees and expenses.

Section 1.6.Government Assistance Indebtedness Provisions.

(1)The Constituent Companies will, and will cause each applicable Subsidiary to,
(1) use all of the proceeds of Government Assistance Indebtedness issued under
the CARES Act exclusively


--------------------------------------------------------------------------------

for CARES Forgivable Uses, if applicable, in the manner required under the CARES
Act to obtain forgiveness of the largest possible amount of such Government
Assistance Indebtedness, which as of the First Amendment Date requires that the
applicable borrower use not less than 75% of the proceeds of Government
Assistance Indebtedness for CARES Payroll Costs and (2) use commercially
reasonable efforts to conduct their business in a manner that maximizes the
amount of the Government Assistance Indebtedness that is forgiven, if any.
(2)Notwithstanding anything contained in this Agreement, the Constituent
Companies will, and will cause each applicable Subsidiary to, maintain the
proceeds of Government Assistance Indebtedness in an account that does not sweep
funds and thereafter apply them to any other Indebtedness.
(3)If either Constituent Company or a Subsidiary incurs Government Assistance
Indebtedness, the Constituent Companies will, and will cause each applicable
Subsidiary to, (1) maintain all records required to be submitted in connection
with the forgiveness of such Government Assistance Indebtedness, (2) apply for
forgiveness of such Government Assistance Indebtedness in accordance with
regulations implementing Section 1106 of the CARES Act within 30 days after the
last day of the eight week period immediately following the date of incurrence
of such Government Assistance Indebtedness and (3) provide the holders of the
Notes with a copy of its application for forgiveness and all supporting
documentation required by the SBA or the lender of such Government Assistance
Indebtedness in connection with the forgiveness of such Government Assistance
Indebtedness.


Although it will not be a Default or an Event of Default if the Constituent
Companies fail to comply with any provision of Section 9 on or after the
Execution Date and prior to the Closing, if such a failure occurs, then any of
the Purchasers may elect not to purchase the Notes on the date of Closing that
is specified in Section 3.

Negative Covenants.

From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Constituent Companies covenant that:

Transactions with Affiliates.  The Constituent Companies will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate,
except pursuant to the reasonable requirements of such Constituent Company’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to such Constituent Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.

Merger, Consolidation, Sales of Assets and Other Arrangements.  The Constituent
Companies will not, and will not permit any Subsidiary to, (x) enter into any
transaction of merger or consolidation, (y) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution) or (z) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; provided, however, that:

any of the actions described in the immediately preceding clauses (x) through
(z) may be taken with respect to any Subsidiary (other than the Issuer) so long
as (1) immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence and (2) if such action includes the sale of all Equity
Interests in a Subsidiary that is a Subsidiary Guarantor owned directly or
indirectly by the Parent Guarantor, such Subsidiary can and will be released
from the Guaranty in accordance with Section 9.9(b);



--------------------------------------------------------------------------------

the Parent Guarantor and its Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;

a Person may merge with the Parent Guarantor, the Issuer or a Subsidiary
Guarantor so long as (1) the survivor of such merger is the Parent Guarantor,
the Issuer or such Subsidiary Guarantor or, solely in the case of a Subsidiary
Guarantor, becomes a Subsidiary Guarantor at the time of such merger, and
(2) immediately prior to such merger, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence, including a Default or Event of Default resulting from a breach of
Section 10.8 or any Additionalany Specified Financial Covenant; and

the Parent Guarantor and its Subsidiaries may sell, transfer or dispose of
assets among themselves.

Notwithstanding the foregoing, during the Covenant Relief Period, the
Constituent Companies will not, and will not permit any Subsidiary to, enter
into any transaction of merger or consolidation or liquidate, windup or dissolve
itself (or suffer any liquidation or dissolution), other than, so long as no
Default or Event of Default has occurred and is continuing, (1) a transaction of
merger or consolidation with a Single Asset Entity which is structured as a
merger or consolidation solely to effect an Investment permitted under Section
10.10(b) or (2) the liquidation, windup or dissolution of Sunstone 42nd St. or
the sale, transfer or other disposition of all or any of its assets so long as,
immediately prior to and after giving effect to such transaction, (i) the holder
of the mortgage secured by the hotel owned by Sunstone 42nd St. does not have a
claim for repayment of the mortgage loan under a “bad boy” guaranty (the “42nd
St. Guaranty”) in excess of the then outstanding principal amount of such
mortgage loan (which on the First Amendment Date is $77,174,971.28), accrued and
unpaid interest thereon and the costs and expenses of enforcement required to be
paid by the guarantor under the 42nd St. Guaranty or (ii) if the holder of such
mortgage has a claim in excess of such amount, such holder shall have waived
such liability in writing.

Further, (ix) no Constituent Company or any Subsidiary Guarantor may enter into
any sale-leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another Person and (iiy) no
Subsidiary that is not the Issuer or a Subsidiary Guarantor may enter into any
sale-leaseback transactions or other transaction by which such Person shall
remain liable as lessee (or the economic equivalent thereof) of any real or
personal property that it has sold or leased to another unless no Default or
Event of Default then exists or would result therefrom.

Line of Business.  The Constituent Companies will not, and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Parent Guarantor and its Subsidiaries, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Parent Guarantor and its Subsidiaries, taken as a
whole, are engaged on the Execution Date as described in the Memorandum.

Economic Sanctions, Etc.  The Constituent Companies will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or (b)
directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (1) would cause any Purchaser or holder or any affiliate of such
Purchaser or holder to be in violation of, or subject to sanctions under, any
law or regulation applicable to such Purchaser or holder, or (2) is prohibited
by or subject to sanctions under any U.S. Economic Sanctions Laws.

Permitted Liens; Negative Pledge.

The Constituent Companies will not, and will not permit any Subsidiary to,
create, assume, or incur any Lien (other than Permitted Liens) upon any of its
properties, assets, income or profits of any character whether now owned or
hereafter acquired, if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 10.8Specified
Financial Covenants.  In addition, the Constituent Companies will not, and will
not permit any Subsidiary to, secure any Indebtedness outstanding under or
pursuant to a Material Credit Facility unless



--------------------------------------------------------------------------------

and until the Notes (and the Subsidiary Guaranty Agreement and any other
Guaranty delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including, an
intercreditor agreement and opinions of counsel to the Constituent Companies
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.  The Constituent Companies will not, and
will not permit any Subsidiary to, create any Lien (other than Permitted Liens
described in clauses (a), (f) and (h) of the definition thereof) on the
Collateral (or the property required to become Collateral on or after the
Security Trigger Date) or on the Equity Interests of any Excluded Equity Issuer
from and after June 30, 2020 to and including the Security Release Date.

The Constituent Companies will not, and will not permit any Subsidiary (other
than an Excluded Subsidiary) to, enter into, assume or otherwise be bound by any
Negative Pledge except for (1) a Negative Pledge contained in any agreement that
evidences unsecured Indebtedness which contains restrictions on encumbering
assets that are substantially similar to or less restrictive than those
restrictions contained in this Agreement; (2) a Negative Pledge contained in any
agreement relating to assets to be sold where the restrictions on encumbering
assets relate only to such assets pending such sale; (3) a Negative Pledge
contained in a joint venture agreement applicable solely to the assets or Equity
Interests of such joint venture; and (4) a Negative Pledge contained in any
agreement (i) evidencing Secured Indebtedness of such Person, but only to the
extent that no Default or Event of Default is in existence at the time such
Secured Indebtedness is created, incurred or assumed, nor would result from the
creation, incurrence or assumption of such Secured Indebtedness (including a
Default or Event of Default resulting from a violation of any of the covenants
contained in Section 10.8Specified Financial Covenants), (ii) the Lien securing
such Secured Indebtedness is permitted to exist pursuant to this Agreement, and
(iii) which prohibits the creation of any other Lien on only the property
securing such Secured Indebtedness.  Further, the Constituent Companies will
not, and will not permit any Subsidiary to, grant a Negative Pledge (other than
a Negative Pledge in the Bank Credit Agreement that is substantially identical
to this sentence) in the Equity Interests of any Excluded Equity Issuer from and
after June 30, 2020 to and including the Security Release Date.

Restrictions on Intercompany Transfers.  The Constituent Companies will not, and
will not permit any Subsidiary (other than an Excluded Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to: (a)
pay dividends or make any other distribution on any of such Subsidiary’s capital
stock or other Equity Interests owned by the Parent Guarantor or any other
Subsidiary; (b) pay any Indebtedness owed to the Parent Guarantor or any other
Subsidiary; (c) make loans or advances to the Parent Guarantor or any other
Subsidiary; or (d) transfer any of its property or assets to the Parent
Guarantor or any other Subsidiary, in each case, other than: (1) with respect to
clauses (a) through (d), those encumbrances or restrictions (i) contained in
this Agreement or (ii) contained in any other agreement that evidences unsecured
Indebtedness containing encumbrances or restrictions on the actions described
above that are substantially similar to or less restrictive than those contained
in this Agreement, or (2) with respect to clause (d), (i) restrictions contained
in any agreement relating to the sale of a Subsidiary (other than the Issuer) or
the assets of a Subsidiary pending sale, or relating to Secured Indebtedness
secured by a Lien on assets that the Parent Guarantor or any Subsidiary may
create, incur, assume, or permit or suffer to exist under this Agreement;
provided that in any such case, the restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be or (ii)
customary provisions restricting assignment of any agreement entered into by the
Parent Guarantor or any Subsidiary in the ordinary course of business.

Parent Guarantor Ownership and Management of the Issuer.  The Constituent
Companies will not permit the Parent Guarantor or a Wholly-Owned Subsidiary of
the Parent Guarantor to (a) cease to be the sole managing member of the Issuer,
(b) cease to have the sole and exclusive power to exercise all management and
control over the Issuer or (c) cease to own and control, directly or indirectly,
at least 80% of the outstanding Equity Interests of the Issuer.

Financial Covenants.  

Maximum Leverage Ratio.  The Parent Guarantor will not permit the Leverage Ratio
to exceed 6.50 to 1.00 at any time; provided, however, that that (1)
notwithstanding the foregoing if the Covenant Relief Period ends as specified in
clause (b) of the definition thereof then (i) for the fiscal quarter period



--------------------------------------------------------------------------------

ending June 30, 2021, the Leverage Ratio may exceed 6.50 to 1.00 but shall not
exceed 7.00 to 1.00 at any time and (ii) for the fiscal quarter period ending
September 30, 2021, the Leverage Ratio may exceed 6.50 to 1.00 but shall not
exceed 6.75 to 1.00 at any time, and (2) the Parent Guarantor shall have the
option, exercisable one time beginning with the fiscal quarter period ending
December 31, 2021, to elect that the Leverage Ratio may exceed 6.50 to 1.00 for
a period (such period, the “Surge Period”) of one or two consecutive fiscal
quarters commencing with the fiscal quarter during which the Issuer delivers the
notice referred to below so long as (1A) the Issuer has delivered a written
notice to each holder of the Notes that the Parent Guarantor is exercising its
option under this subsection (a) and (2B) the Leverage Ratio does not exceed
7.00 to 1.00 at any time during the Surge Period.

Minimum Fixed Charge Coverage Ratio.  The Parent Guarantor will not permit the
ratio of (1) Adjusted EBITDA for the period of four consecutive fiscal quarters
most recently ended to (2) Fixed Charges for such period to be less than 1.50 to
1.00 as of the last day of such period.  Notwithstanding the foregoing, for
purposes of calculating the foregoing, (i) for the last full fiscal quarter
period of the Covenant Relief Period (which, (x) if the Covenant Relief Period
ends pursuant to clause (a) of the definition thereof will be the period for
which the Constituent Companies calculated the Specified Financial Covenants in
the Covenant Relief Termination Notice and (y) if the Covenant Relief Period
ends pursuant to clause (b) of the definition thereof, will be June 30, 2021),
Adjusted EBITDA and Fixed Charges shall be measured as, at the Parent
Guarantor’s election, either (A) Adjusted EBITDA and Fixed Charges for the two
fiscal quarter period ending on such date multiplied by 2, or (B) Adjusted
EBITDA and Fixed Charges for the single fiscal quarter ending on such date
multiplied by 4; (ii) for the fiscal quarter period immediately following the
fiscal quarter period described in the foregoing clause (i), Adjusted EBITDA and
Fixed Charges shall be measured as, either (I) if for such clause (i), Adjusted
EBITDA and Fixed Charges was measured based on clause (i)(A) above, then
Adjusted EBITDA and Fixed Charges shall be measured as Adjusted EBITDA and Fixed
Charges for the three fiscal quarter period ending on such date multiplied by
4/3, or (II) if for such clause (i), Adjusted EBITDA and Fixed Charges was
measured based on clause (i) (B) above, then Adjusted EBITDA and Fixed Charges
shall be measured as Adjusted EBITDA and Fixed Charges for the two fiscal
quarter period ending on such date multiplied by 2; and (iii) for the fiscal
quarter period immediately following the fiscal quarter period described in
clause (ii), Adjusted EBITDA and Fixed Charges shall be measured as, either (X)
if for clause (i) above, Adjusted EBITDA and Fixed Charges was measured based on
clause (i)(A) above, then Adjusted EBITDA and Fixed Charges shall be measured as
Adjusted EBITDA and Fixed Charges for the four fiscal quarter period ending on
such date, or (Y) if for clause (i) above, Adjusted EBITDA and Fixed Charges was
measured based on clause (i)(B) above, then Adjusted EBITDA and Fixed Charges
shall be measured as Adjusted EBITDA and Fixed Charges for the three fiscal
quarter period ending on such date multiplied by 4/3.

Maximum Unencumbered Leverage Ratio.  The Parent Guarantor will not permit the
ratio of (1) Unsecured Indebtedness of the Parent Guarantor and its Subsidiaries
determined on a consolidated basis to (2) Unencumbered Asset Value to exceed
0.60 to 1.00 at any time.; provided that (1) notwithstanding the foregoing if
the Covenant Relief Period ends as specified in clause (b) of the definition
thereof then (i) for the fiscal quarter period ending June 30, 2021, such ratio
may exceed 0.60 to 1.00 but shall not exceed 0.65 to 1.00 at any time and (ii)
for the fiscal quarter period ending September 30, 2021, such ratio may exceed
0.60 to 1.00 but shall not exceed 0.625 to 1.00 at any time.  Notwithstanding
the foregoing, for purposes of calculating the foregoing, (A) for the last full
fiscal quarter period of the Covenant Relief Period (which, (x) if the Covenant
Relief Period ends pursuant to clause (a) of the definition thereof will be the
period for which the Constituent Companies calculated the Specified Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (b) of the definition thereof, will be
June 30, 2021), Adjusted NOI for purposes of calculating Unencumbered Asset
Value shall be measured as, at the Parent Guarantor’s election, either (I)
Adjusted NOI for the two fiscal quarter period ending on such date multiplied by
2, or (II) Adjusted NOI for the single fiscal quarter ending on such date
multiplied by 4; (B) for the fiscal quarter period immediately following the
fiscal quarter period described in clause (A), Adjusted NOI shall be measured
as, either (I) if for clause (A) above, Adjusted NOI was measured based on
clause (A)(I) above, then Adjusted NOI shall be measured as Adjusted NOI for the
three fiscal quarter period ending on such date multiplied by 4/3, or (II) if
for clause (A) above, Adjusted NOI was measured based



--------------------------------------------------------------------------------

on clause (A)(II) above, then Adjusted NOI shall be measured as Adjusted NOI for
the two fiscal quarter period ending on such date multiplied by 2; and (C) for
the fiscal quarter period immediately following the fiscal quarter period
described in clause (B), Adjusted NOI shall be measured as, either (I) if for
clause (A) above, Adjusted NOI was measured based on clause (A)(I) above, then
Adjusted NOI shall be measured as Adjusted NOI for the four fiscal quarter
period ending on such date, or (II) if for clause (A) above, Adjusted NOI was
measured based on clause (A)(II) above, then Adjusted NOI shall be measured as
Adjusted NOI for the three fiscal quarter period ending on such date multiplied
by 4/3.

Maximum Secured Indebtedness Ratio.  The Parent Guarantor will not permit the
ratio of (1) Secured Indebtedness of the Parent Guarantor and its Subsidiaries
determined on a consolidated basis to (2) Total Asset Value to exceed 0.45 to
1.00 at any time; provided that (1) notwithstanding the foregoing if the
Covenant Relief Period ends as specified in clause (b) of the definition thereof
then (i) for the fiscal quarter period ending June 30, 2021, such ratio may
exceed 0.45 to 1.00 but shall not exceed 0.50 to 1.00 at any time and (ii) for
the fiscal quarter period ending September 30, 2021, such ratio may exceed 0.45
to 1.00 but shall not exceed 0.475 to 1.00 at any time.  Notwithstanding the
foregoing, for purposes of calculating the foregoing, (A) for the last full
fiscal quarter period of the Covenant Relief Period (which, (x) if the Covenant
Relief Period ends pursuant to clause (a) of the definition thereof will be the
period for which the Constituent Companies calculated the Specified Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (b) of the definition thereof, will be
June 30, 2021), Adjusted NOI for purposes of calculating Total Asset Value shall
be measured as, at the Parent Guarantor’s election, either (I) Adjusted NOI for
the two fiscal quarter period ending on such date multiplied by 2, or (II)
Adjusted NOI for the single fiscal quarter ending on such date multiplied by 4;
(B) for the fiscal quarter period immediately following the fiscal quarter
period described in clause (A), Adjusted NOI shall be measured as, either (I) if
for clause (A) above, Adjusted NOI was measured based on clause (A)(I) above,
then Adjusted NOI shall be measured as Adjusted NOI for the three fiscal quarter
period ending on such date multiplied by 4/3, or (II) if for clause (A) above,
Adjusted NOI was measured based on clause (A)(II) above, then Adjusted NOI shall
be measured as Adjusted NOI for the two fiscal quarter period ending on such
date multiplied by 2; and (C) for the fiscal quarter period immediately
following the fiscal quarter period described in clause (B), Adjusted NOI shall
be measured as, either (I) if for clause (A) above, Adjusted NOI was measured
based on clause (A)(I) above, then Adjusted NOI shall be measured as Adjusted
NOI for the four fiscal quarter period ending on such date, or (II) if for
clause (A) above, Adjusted NOI was measured based on clause (A)(II) above, then
Adjusted NOI shall be measured as Adjusted NOI for the three fiscal quarter
period ending on such date multiplied by 4/3.

Minimum Unencumbered Implied Debt Service Coverage Ratio.  The Parent Guarantor
will not permit the ratio of (1) Adjusted NOI from Unencumbered Properties to
(2) Implied Debt Service for all Unsecured Indebtedness of the Parent Guarantor
and its Subsidiaries to be less than 1.20 to 1.00 at any time.  Notwithstanding
the foregoing, for purposes of calculating the foregoing, (A) for the last full
fiscal quarter period of the Covenant Relief Period (which, (x) if the Covenant
Relief Period ends pursuant to clause (a) of the definition thereof will be the
period for which the Constituent Companies calculated the Specified Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (b) of the definition thereof, will be
June 30, 2021), Adjusted NOI and Implied Debt Service shall be measured as, at
the Parent Guarantor’s election, either (I) Adjusted NOI and Implied Debt
Service for the two fiscal quarter period ending on such date multiplied by 2,
or (II) Adjusted NOI and Implied Debt Service for the single fiscal quarter
ending on such date multiplied by 4; (B) for the fiscal quarter period
immediately following the fiscal quarter period described in clause (A),
Adjusted NOI and Implied Debt Service shall be measured as, either (I) if for
clause (A) above, Adjusted NOI and Implied Debt Service was measured based on
clause (A)(I) above, then Adjusted NOI and Implied Debt Service shall be
measured as Adjusted NOI and Implied Debt Service for the three fiscal quarter
period ending on such date multiplied by 4/3, or (II) if for clause (A) above,
Adjusted NOI and Implied Debt Service was measured based on clause (A)(II)
above, then Adjusted NOI and Implied Debt Service shall be measured as Adjusted
NOI and Implied Debt Service for the two fiscal quarter period ending on such
date multiplied by 2; and (C) for the fiscal quarter period immediately
following the fiscal quarter period described in clause (B), Adjusted NOI and
Implied



--------------------------------------------------------------------------------

Debt Service shall be measured as, either (I) if for clause (A) above, Adjusted
NOI and Implied Debt Service was measured based on clause (A)(I) above, then
Adjusted NOI and Implied Debt Service shall be measured as Adjusted NOI and
Implied Debt Service for the four fiscal quarter period ending on such date, or
(II) if for clause (A) above, Adjusted NOI and Implied Debt Service was measured
based on clause (A)(II) above, then Adjusted NOI and Implied Debt Service shall
be measured as Adjusted NOI and Implied Debt Service for the three fiscal
quarter period ending on such date multiplied by 4/3.

Minimum Unencumbered Property Requirements.  The Parent Guarantor will not
permit the number of Unencumbered Properties to be less than seven Properties or
the Unencumbered Asset Value to be less than $500,000,000.

(4)Liquidity.  At all times during the Covenant Relief Period, the Issuer and
its Subsidiaries shall maintain Average Monthly Liquidity of not less than
$150,000,000.
(5)Dividends and Other Restricted Payments.  The Constituent Companies will not,
and will not permit any Subsidiary to, redeem, purchase, repurchase or otherwise
acquire any Equity Interests of either Constituent Company or any of its
Subsidiaries from any Person other than a Constituent Company or a Subsidiary
unless (a) no Default or Event of Default exists or would result therefrom and
(b) the Parent Guarantor shall have delivered to the holders of the Notes at
least three Business Days prior to any redemption, purchase, repurchase or other
acquisition that exceeds $50,000,000 in the aggregate an Officer’s Certificate
evidencing that the Parent Guarantor will be in compliance with the Specified
Financial Covenants after giving pro forma effect to such redemption, purchase,
repurchase or other acquisition.  Notwithstanding the foregoing, if an Event of
Default exists, the Constituent Companies will not, and will not permit any
Subsidiary to, declare or make any Restricted Payments except that (1) the
Issuer may declare and make cash distributions to the Parent Guarantor and other
holders of Equity Interests in the Issuer with respect to any fiscal year to the
extent necessary for the Parent Guarantor to distribute, and the Parent
Guarantor may (i) make cash or equity distributions in an aggregate amount not
to exceed the minimum amount necessary for the Parent Guarantor to satisfy the
requirements for qualification and taxation as a REIT and not be subject to
income or excise taxation under sections 857(b)(1), 857(b)(3), 860 or 4981 of
the Code and (ii) make additional distributions in common Equity Interests of
the Parent Guarantor in an amount under this clause (ii) that, when combined
with the distributions under clause (i) above, do not exceed 100% of the taxable
income of the Parent Guarantor determined in accordance with section 857(b)(2)
of the Code and (2) Subsidiaries of the Issuer may make Restricted Payments to
any Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made.  Notwithstanding the foregoing, during
the Covenant Relief Period, the terms of this clause (h) shall be subject to
Section 10.10(a).


Notwithstanding the foregoing, during the Covenant Relief Period, the Parent
Guarantor shall not be required to comply with (a) the Financial Covenants
described in clauses (a) through (f) above, or (b) any Additional or More
Restrictive Covenant incorporated from the Bank Credit Agreement that is not
required to be complied with during the Covenant Relief Period pursuant to the
Bank Credit Agreement, and the Surge Period shall not be deemed to be utilized.

Section 1.7.Article 8 Securities

.  Notwithstanding any other provision contained in this Agreement or any other
Note Document, from and after the date of this Agreement until the earlier of
(a) the termination of this Agreement and (b) the Security Release Date, the
Constituent Companies will not, and will not permit any Subsidiary to, (1) take
any action of any nature whatsoever for any of the Equity Interests in any
Equity Issuer to be treated as “securities” within the meaning of, or governed
by, Article 8 of the UCC; (2) take any action of any nature whatsoever to enter
into, acknowledge or agree to a securities control agreement with respect to the
Equity Interests of any Equity Issuer; or (3) consent to or permit the filing of
financing statements with respect to Equity Interests in any Equity Issuer
except for financing statements filed pursuant to the Pledge Agreement.



--------------------------------------------------------------------------------

Section 1.8.Covenant Relief Period Covenants.


Notwithstanding anything to the contrary set forth herein, from June 30, 2020 to
the end of the Covenant Relief Period the Constituent Companies will not, and
will not permit any Subsidiary to:

(1)Make any Restricted Payment other than (1) the Issuer may declare and make
cash distributions to the Parent Guarantor and the Parent Guarantor may make
cash and equity distributions the holders of its Equity Interests to the extent
necessary, as determined by the Parent Guarantor, for the Parent Guarantor to
satisfy the requirements for qualification and taxation as a REIT and not be
subject to income or excise taxation under Sections 857(b)(1), 857(b)(3), 860 or
4981 of the Internal Revenue Code; provided that, during the Covenant Relief
Period, the Issuer and the Parent Guarantor shall cause the percentage of such
distributions constituting Equity Interests to be the maximum percentage then
permitted by applicable law (which shall include any letter ruling issued by the
United States Internal Revenue Service), and (2) so long as no Default or Event
of Default then exists or would result therefrom, Preferred Dividends (i) in an
amount not to exceed $3,210,000 per fiscal quarter and (ii) quarterly dividends
in an amount required pursuant to any Preferred Equity Interests issued pursuant
to clause (d)(3) below.
(2)Directly or indirectly make any Investment other than, so long as no Default
or Event of Default then exists or would result therefrom and no portion of the
cost of acquisition thereof consists of the proceeds of Indebtedness (other than
(x) Nonrecourse Indebtedness arising from the assumption of a mortgage on a
Property existing at the time of the acquisition thereof and not created in
contemplation of such acquisition, (y) Revolving Loans (as defined in the Bank
Credit Agreement) and (z) Swingline Loans (as defined in the Bank Credit
Agreement)), the acquisition of Properties and Senior Mortgage Receivables (and,
solely with respect to clause (2) below, other Mortgage Receivables and Secured
Mezz Receivables) (1) in an aggregate amount during the Covenant Relief Period
not to exceed $100,000,000 so long as, at the time of making such Investment and
after giving pro forma effect thereto, the Availability (to the extent available
to be drawn in accordance with the Bank Credit Agreement as in effect on the
earlier of such date and the First Amendment Date) will be equal to or greater
than $250,000,000 and (2) in an aggregate amount during the Covenant Relief
Period not to exceed $250,000,000 (plus, with respect to acquisitions of
Eligible Properties that will become Unencumbered Properties, Mortgage
Receivables and Secured Mezz Receivables, an amount equal to the proceeds
received by the Parent Guarantor from the issuance of common Equity Interests
which are not required to be applied as set forth in Section 9.14) so long as,
at the time of making such Investment and after giving pro forma effect thereto,
the Availability (to the extent available to be drawn in accordance with the
Bank Credit Agreement as in effect on the First Amendment Date) is equal to
$500,000,000.
(3)Subject to Section 9.14, (1) directly or indirectly voluntarily prepay (i)
Loans under the Bank Credit Agreement (except for prepayments of Revolving Loans
and Swingline Loans (each as defined in the Bank Credit Agreement) that were
borrowed in the ordinary course of business for general corporate purposes so
long as no permanent reduction in the Revolving Commitments (as defined in the
Bank Credit Agreement as in effect on the First Amendment Date) occurs in
connection therewith) or any (ii) Indebtedness which is secured by Liens which
are subordinate to the Liens securing the Notes or is contractually subordinated
to the Notes or (2) during the Covenant Relief Period, (i) permanently reduce
the Revolving Commitments (as defined in the Bank Credit Agreement as in effect
on the First Amendment Date), (ii) permit the Bank Agent or the Bank Lenders to
add a borrowing base or similar mechanism that reduces the amount that the
Issuer would otherwise be able to borrow under the revolving credit facility
thereunder or (iii) cause or permit the Stated Amount of Letters of Credit (each
as defined in the Bank Credit Agreement as in effect on the First Amendment
Date) to exceed $30,000,000.
(4)Directly or indirectly issue, assume or otherwise incur any Indebtedness or
issue any Preferred Equity Interests other than (1) Nonrecourse Indebtedness (i)
incurred to refinance other Nonrecourse Indebtedness existing on June 30, 2020,
so long as the principal amount of such


--------------------------------------------------------------------------------

refinancing Indebtedness does not exceed the principal amount of the
Indebtedness refinanced thereby, and the maturity date of such refinancing
Indebtedness is no earlier than the maturity date of the Indebtedness refinanced
thereby, (ii) constituting a mortgage on a Property assumed at the time of
acquisition thereof (and not created in contemplation thereof) or (iii) to the
extent the proceeds thereof are applied as required pursuant to Section 9.14,
(2) subject to compliance with Section 9.15, Government Assistance Indebtedness,
and (3) Preferred Equity Interests in an aggregate amount of up to $200,000,000
so long as (i) such Preferred Equity Interests are issued by the Parent
Guarantor and are either (A) perpetual preferred Equity Interests or (B) not
available for redemption at the election of the holder thereof prior to the date
that is one year after the maturity date of the Series B Notes and, in either
case, such Preferred Equity Interests do not provide for an increase in the rate
of return thereon if not redeemed on or prior to the maturity date of the Series
B Notes, and (ii) the proceeds thereof are applied as required pursuant to
Section 9.14.
(5)Directly or indirectly make any capital expenditures other than (1) capital
expenditures in an amount not exceeding $110,000,000 in the aggregate for the
period commencing May 1, 2020 through the end of the Covenant Relief Period and
(2) other capital expenditures in excess of the amount set forth in clause (1)
so long as such capital expenditures are necessary for emergency repairs or
other expenditures required for the safety of employees or guests.
(6)Sell, transfer of or otherwise dispose any Unencumbered Property, unless the
proceeds thereof are applied as required by and in accordance with Section 9.14,
including the definition of “Net Proceeds.”


Although it will not be a Default or an Event of Default if the Constituent
Companies fail to comply with any provision of Section 10 before or after giving
effect to the issuance of the Notes on a pro forma basis, if such a failure
occurs, then any of the Purchasers may elect not to purchase the Notes on the
date of Closing that is specified in Section 3.

Events of Default.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

the Issuer defaults in the payment of any principal or Make-Whole Amount, on any
Note when the same becomes due and payable, whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

the Issuer defaults in the payment of any interest on any Note for more than
three Business Days after the same becomes due and payable; or

either Constituent Company defaults in the performance of or compliance with any
term contained in Section 7.1(d), Section 9.14 or Section 10 or any Additional
or More Restrictive Covenant; or

either Constituent Company or any Subsidiary Guarantor defaults in the
performance of or compliance with any term contained herein (other than those
referred to in Sections 11(a), (b) and (c)) or, in the Subsidiary Guaranty
Agreement or in any other Note Document and such default is not remedied within
30 days after the earlier of (1) a Responsible Officer of either Constituent
Company obtaining actual knowledge of such default and (2) either Constituent
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(1) any representation or warranty made in writing by or on behalf of either
Constituent Company or by any officer of either Constituent Company in this
Agreement or any other Note Document or any writing furnished in connection with
the transactions contemplated hereby proves to have been false or incorrect in
any material respect on the date as of which made, or (2) any representation or
warranty made in writing by or on behalf of any Subsidiary Guarantor or by any
officer of such Subsidiary Guarantor in the



--------------------------------------------------------------------------------

Subsidiary Guaranty Agreement or any other Note Document or any writing
furnished in connection with the Subsidiary Guaranty Agreement or any other Note
Document proves to have been false or incorrect in any material respect on the
date as of which made; or

(1) either Constituent Company or any Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 (or, in the case of
Nonrecourse Indebtedness, $175,000,000) (or its equivalent in the relevant
currency of payment) beyond any period of grace provided with respect thereto,
or (2) either Constituent Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
in an aggregate outstanding principal amount of at least $25,000,000 (or, in the
case of Nonrecourse Indebtedness, $175,000,000) (or its equivalent in the
relevant currency of payment) or of any mortgage, indenture or other agreement
relating thereto or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has (i) been declared due
and payable before its stated maturity or before its regularly scheduled dates
of payment or (ii) one or more Persons are entitled to declare such Indebtedness
to be due and payable before its stated maturity or before its regularly
scheduled dates of payment, provided that in the case of clause (ii), upon the
receipt by each holder of Notes of evidence that such default has been waived in
writing by the requisite Person(s) holding such Indebtedness, so long as the
Required Holders shall not have then exercised any of their rights or remedies
with respect to such default, such event shall automatically cease to constitute
an Event of Default hereunder or (3) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (i) either Constituent Company or any Subsidiary has become
obligated to purchase or repay Indebtedness before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $25,000,000 (or, in the case of Nonrecourse
Indebtedness, $175,000,000) (or its equivalent in the relevant currency of
payment), or (ii) one or more Persons have the right to require either
Constituent Company or any Subsidiary so to purchase or repay such Indebtedness,
provided that, upon the receipt by each holder of Notes of evidence that such
right has been waived in writing by the requisite Person(s) holding such
Indebtedness, so long as the Required Holders shall not have then exercised any
of their rights or remedies with respect to such right, such event shall
automatically cease to constitute an Event of Default hereunder; or

either Constituent Company, any Subsidiary Guarantor or any Significant
Subsidiary (1) is generally not paying, or admits in writing its inability to
pay, its debts as they become due, (2) files, or consents by answer or otherwise
to the filing against it of, a petition for relief or reorganization or
arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) makes an assignment for the benefit of its
creditors, (4) consents to the appointment of a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, (5) is adjudicated as insolvent or to be
liquidated, or (6) takes corporate action for the purpose of any of the
foregoing; or

a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by either Constituent Company, any Subsidiary
Guarantor or any Significant Subsidiary, a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of either Constituent Company, any Subsidiary Guarantor or any
Significant Subsidiary, or any such petition shall be filed against either
Constituent Company, any Subsidiary Guarantor or any Significant Subsidiary and
such petition shall not be dismissed within 60 days; or

any event occurs with respect either Constituent Company, any Subsidiary
Guarantor or any Significant Subsidiary which under the laws of any jurisdiction
is analogous to any of the events described in Section 11(g) or Section 11(h),
provided that the applicable grace period, if any, which shall apply shall be
the one applicable to the relevant proceeding which most closely corresponds to
the proceeding described in Section 11(g) or Section 11(h); or



--------------------------------------------------------------------------------

one or more final judgments or orders for the payment of money aggregating in
excess of $25,000,000 (or its equivalent in the relevant currency of payment),
including any such final order enforcing a binding arbitration decision, are
rendered against one or more of the Constituent Companies and their Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or

(7)prior to the Security Release Date, either Constituent Company or any of its
Subsidiaries shall (1) fail to make a payment when due and payable with respect
to Indebtedness under the Bank Credit Agreement (after giving effect to any
applicable notice or cure periods thereunder), (2) the maturity of any
Indebtedness under the Bank Credit Agreement shall have been accelerated in
accordance with the terms thereof or any Indebtedness under the Bank Credit
Agreement shall be required to be prepaid, repurchased, redeemed or defeased
prior to the stated maturity thereof or (z) any other event shall have occurred
and be continuing which, with or without the passage of time, the giving of
notice, or otherwise, would permit any holder or holders of any Indebtedness
under the Bank Credit Agreement, any trustee or agent acting on behalf of such
holder or holders or any other Person, to accelerate the maturity of any such
Indebtedness or require any such Indebtedness to be prepaid, repurchased,
redeemed or defeased prior to its stated maturity; provided that upon receipt by
the holders of the Notes of evidence that such event has been waived in writing
by the requisite parties under the Bank Credit Agreement, such event shall
automatically cease to constitute an Event of Default hereunder;
(8)(k) if (1) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (2) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBGC or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Parent
Guarantor or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (3) there is any “amount of unfunded benefit liabilities” (within
the meaning of section 4001(a)(18) of ERISA) under one or more Plans, determined
in accordance with Title IV of ERISA, (4) the aggregate present value of accrued
benefit liabilities under all funded Non-U.S. Plans exceeds the aggregate
current value of the assets of such Non-U.S. Plans allocable to such
liabilities, (5) the Parent Guarantor or any ERISA Affiliate shall have incurred
or is reasonably expected to incur any liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (6) the Parent Guarantor or any ERISA Affiliate withdraws from
any Multiemployer Plan, (7) the Parent Guarantor or any Subsidiary establishes
or amends any employee welfare benefit plan that provides post-employment
welfare benefits in a manner that would increase the liability of the Parent
Guarantor or any Subsidiary thereunder, (8) the Parent Guarantor or any
Subsidiary fails to administer or maintain a Non-U.S. Plan in compliance with
the requirements of any and all applicable laws, statutes, rules, regulations or
court orders or any Non-U.S. Plan is involuntarily terminated or wound up, or
(9) the Parent Guarantor or any Subsidiary becomes subject to the imposition of
a financial penalty (which for this purpose shall mean any tax, penalty or other
liability, whether by way of indemnity or otherwise) with respect to one or more
Non-U.S. Plans; and any such event or events described in clauses (1) through
(9) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect.  As used in this
Section 11(k), the terms “employee benefit plan” and “employee welfare benefit
plan” shall have the respective meanings assigned to such terms in section 3 of
ERISA; or
(9)(l) the Subsidiary Guaranty Agreement shall cease to be in full force and
effect with respect to any Subsidiary Guarantor, any Subsidiary Guarantor or any
Person acting on behalf of such Subsidiary Guarantor shall contest in any manner
the validity, binding nature or enforceability of the Subsidiary Guaranty
Agreement with respect to such Subsidiary Guarantor, or the obligations of any
Subsidiary Guarantor under the Subsidiary Guaranty Agreement are not or cease to
be legal, valid, binding and enforceable in accordance with the terms of the
Subsidiary Guaranty Agreement.;
(10)the Issuer defaults in the payment of any Excess Leverage Fee for more than
three Business Days after the same becomes due and payable; or


--------------------------------------------------------------------------------

(11)after the occurrence of the Security Trigger Date and prior to the Security
Release Date, any Lien purported to be created under any Note Document shall
cease to be, or shall be asserted by either Constituent Company, any Subsidiary
Guarantor or any Grantor not to be, a valid and perfected Lien on any Collateral
having a value, individually or in the aggregate, in excess of $5,000,000, with
the priority required by the applicable Note Documents and the Intercreditor
Agreement, except as a result of (1) the sale or other disposition of the
applicable Collateral in a transaction permitted under Note Documents or (2) the
release of such Lien as a result of the occurrence of the Security Release Date
hereunder; or
(12)after the occurrence of the Security Trigger Date and prior to the Security
Release Date, the Intercreditor Agreement shall be asserted in writing by either
Constituent Company, any Subsidiary Guarantor or any Grantor not to be, in whole
or in part, legally valid, binding and enforceable against any party thereto, or
the Intercreditor Agreement shall otherwise not be effective to create the
rights and obligations purported to be created thereunder (as determined by a
court of competent jurisdiction).


Notwithstanding the foregoing provisions of this Section 11, no Default or Event
of Default shall be deemed to have occurred under any of clauses (f) through (j)
with respect to any event or occurrence described therein relating to Sunstone
42nd St., the non-recourse mortgage loan secured by the hotel owned by Sunstone
42nd St. on the First Amendment Date or the 42nd St. Guaranty so long as,
immediately prior to and after giving effect to such event or occurrence, (i)
the holder of such mortgage loan does not have a claim for repayment of such
mortgage loan under the 42nd Street Guaranty in excess of the then outstanding
principal amount of such mortgage loan (which on the First Amendment Date is
$77,174,971.28), accrued and unpaid interest thereon and the costs and expenses
of enforcement required to be paid by the guarantor under the 42nd St. Guaranty
or (ii) if the holder of such mortgage loan has a claim in excess of such
amount, such holder shall have waived such liability in writing.

Remedies on Default, Etc.

Acceleration.  

If an Event of Default with respect to either Constituent Company described in
Section 11(g), (h) or (i) (other than an Event of Default described in clause
(1) of Section 11(g) or described in clause (6) of Section 11(g) by virtue of
the fact that such clause encompasses clause (1) of Section 11(g)) has occurred,
all the Notes then outstanding shall automatically become immediately due and
payable.

If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Issuer,
declare all the Notes then outstanding to be immediately due and payable.

If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Issuer, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (1) all accrued and unpaid interest
thereon (including interest accrued thereon at the applicable Default Rate) and
all accrued and unpaid Excess Leverage Fees (including interest accrued thereon
at the applicable Default Rate), and (2) the Make-Whole Amount determined in
respect of such principal amount, shall all be immediately due and payable, in
each and every case without presentment, demand, protest or further notice, all
of which are hereby waived.  The Issuer acknowledges, and the parties hereto
agree, that each holder of a Note has the right to maintain its investment in
the Notes free from repayment by the Issuer (except as herein specifically
provided for) and that the provision for payment of a Make-Whole Amount by the
Issuer in the event that the Notes are prepaid or are accelerated as a result of
an Event of Default, is intended to provide compensation for the deprivation of
such right under such circumstances.



--------------------------------------------------------------------------------

Other Remedies.  If any Default or Event of Default has occurred and is
continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or, in
any Note or, in the Subsidiary Guaranty Agreement or in any other Note Document,
or for an injunction against a violation of any of the terms hereof or thereof,
or in aid of the exercise of any power granted hereby or thereby or by law or
otherwise.

Rescission.  At any time after any Notes have been declared due and payable
pursuant to Section 12.1(b) or (c), the Required Holders, by written notice to
the Issuer, may rescind and annul any such declaration and its consequences if
(a) the Issuer has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, and Excess Leverage Fees, if any, on any Notes that
are due and payable and are unpaid other than by reason of such declaration, and
all interest on such overdue principal and Make-Whole Amount, if any, and Excess
Leverage Fees, if any, and (to the extent permitted by applicable law) any
overdue interest in respect of the Notes, at the applicable Default Rate, (b)
neither the Issuer nor any other Person shall have paid any amounts which have
become due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 18, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

No Waivers or Election of Remedies, Expenses, Etc.  No course of dealing and no
delay on the part of any holder of any Note in exercising any right, power or
remedy shall operate as a waiver thereof or otherwise prejudice such holder’s
rights, powers or remedies.  No right, power or remedy conferred by this
Agreement, the Subsidiary Guaranty Agreement or, any Note or any other Note
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Constituent Companies under Section 16, the Issuer will pay to the holder of
each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including reasonable attorneys’ fees, expenses and
disbursements.

Guarantee.

The Guarantee.  The Parent Guarantor hereby absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not as surety, to each holder of
a Note (a) the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the principal of, Make-Whole
Amount, if any, and Excess Leverage Fees, if any, and interest (including any
interest accruing after the commencement of any proceeding in bankruptcy and any
additional interest that would accrue but for the commencement of such
proceeding) on the Notes and all other obligations of the Issuer under this
Agreement and (b) the full and prompt performance and observance by the Issuer
of each and all of the obligations, covenants and agreements required to be
performed or observed by the Issuer under the terms of this Agreement and the
Notes (all the foregoing being hereinafter collectively called the
“Obligations”).  The Parent Guarantor further agrees (to the extent permitted by
applicable law) that the Obligations may be extended or renewed, in whole or in
part, without notice or further assent from it, and that it shall remain bound
under this Section 13 notwithstanding any extension or renewal of any
Obligation.

Waiver of Defenses.  The Parent Guarantor waives presentation to, demand of
payment from and protest to the Issuer of any of the Obligations and also waives
notice of protest for nonpayment.  The Parent Guarantor waives notice of any
default under this Agreement, the Notes or the other Obligations.  The
obligation of the Parent Guarantor hereunder shall not be affected by (a) the
failure of any holder of a Note to assert any claim or demand or to enforce any
right or remedy against the Issuer or any other Person (including any Subsidiary
Guarantor) under this Agreement, the Notes, the Subsidiary Guaranty Agreement,
any other Note Document or any other agreement or otherwise; (b) any extension
or renewal of any thereof; (c) any rescission, waiver, amendment or modification
of any of the terms or provisions of this Agreement, the Notes, the Subsidiary
Guaranty Agreement, any other Note Document or any other agreement; (d) the
acceptance of any security or Guarantee (including the Subsidiary Guaranty
Agreement) by any holder of a Note for the Obligations or any of them; (e) the
release of any security or Guarantee (including the Subsidiary Guaranty
Agreement) held by any holder of a Note for the Obligations or any of them; (f)
the release of



--------------------------------------------------------------------------------

the Issuer, any Subsidiary Guarantor or any other Person from its liability with
respect to the Obligations; (g) any act or failure to act with regard to the
Obligations; (h) the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all the assets, marshalling of assets
and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization or arrangement under bankruptcy or similar
laws, composition with creditors or readjustment of, or other similar procedure
affecting the Issuer, any Subsidiary Guarantor or any other Person or any of the
assets of any of them, or any allegation or contest of the validity of this
Agreement, the Notes, the Subsidiary Guaranty Agreement, any other Note Document
or any other agreement or the disaffirmance of this Agreement or the Notes or
the Subsidiary Guaranty Agreement or any other agreement in any such proceeding;
(i) the invalidity or unenforceability of this Agreement, the Notes, the
Subsidiary Guaranty Agreement, any other Note Document or any other agreement;
(j) the impossibility or illegality of performance on the part of the Issuer,
any Subsidiary Guarantor or any other Person of its obligations under the Notes,
this Agreement, the Subsidiary Guaranty Agreement, any other Note Document or
any other instrument or agreement; (k) in respect of the Issuer, any Subsidiary
Guarantor or any other Person, any change of circumstances, whether or not
foreseen or foreseeable, whether or not imputable to the Issuer, any Subsidiary
Guarantor or any other Person, or other impossibility of performance through
fire, explosion, accident, labor disturbance, floods, droughts, embargoes, wars
(whether or not declared), acts of terrorists, civil commotions, acts of God or
the public enemy, delays or failures of suppliers or carriers, inability to
obtain materials, action of any Governmental Authority, change of law or any
other causes affecting performance, or other force majeure, whether or not
beyond the control of the Issuer, any Subsidiary Guarantor or any other Person
and whether or not of the kind above specified; or (l) any change in the
ownership of the Issuer.  

It being understood that the specific enumeration of the above-mentioned acts,
failures or omissions shall not be deemed to exclude any other acts, failures or
omissions, though not specifically mentioned above, it being the purpose and
intent of this Section 13.2 that the obligations of the Parent Guarantor shall
be absolute, unconditional and irrevocable to the extent herein specified and
shall not be discharged, impaired or varied except by the payment of the
Obligations and then only to the extent of such payment.

Guaranty of Payment.  The Parent Guarantor further agrees that the Guarantee
herein constitutes a guaranty of payment when due (and not a guaranty of
collection) and waives any right to require that any resort be had by any holder
of a Note to any other Person or to any security held for payment of the
Obligations.

Guaranty Unconditional.  The obligations of the Parent Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason (other than payment of the Obligations in full), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense of setoff, counterclaim, recoupment or termination whatsoever or
by reason of the invalidity, illegality or unenforceability of the Obligations
or otherwise.  Without limiting the generality of the foregoing, the obligations
of the Parent Guarantor herein shall not be discharged or impaired or otherwise
affected by the failure of any holder of a Note to assert any claim or demand or
to enforce any remedy under this Agreement, the Notes, the Subsidiary Guaranty
Agreement, any other Note Document or any other agreement, by any waiver or
modification of any thereof, by any default, failure or delay, willful or
otherwise, in the performance of the Obligations, or by any other act or thing
or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of the Parent Guarantor or would otherwise
operate as a discharge of the Parent Guarantor as a matter of law or equity.

Reinstatement.  The Parent Guarantor further agrees that the Guarantee herein
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored by any holder of a Note upon the bankruptcy or
reorganization of the Issuer or otherwise.

Payment on Demand.  In furtherance of the foregoing and not in limitation of any
other right which any holder of a Note has at law or in equity against the
Parent Guarantor by virtue hereof, upon the failure of the Issuer to pay any of
the Obligations when and as the same shall become due, whether at maturity, by
acceleration, by redemption or otherwise, the Parent Guarantor hereby promises
to and shall, upon receipt of written demand by any holder of a Note, forthwith
pay, or cause to be paid, in cash, to the holders an amount equal to the sum of
(a) the unpaid amount



--------------------------------------------------------------------------------

of such Obligations then due and owing and (b) accrued and unpaid interest on
such Obligations then due and owing (but only to the extent not prohibited by
applicable law).

The Parent Guarantor acknowledges and agrees that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Issuer shall default under the terms of a Note or this Agreement
and that notwithstanding recovery hereunder for or in respect of any given
Default or Event of Default, the Guarantee contained in this Section 13 shall
remain in full force and effect and shall apply to each and every subsequent
Default or Event of Default.  

Stay of Acceleration.  The Parent Guarantor further agrees that, as between
itself, on the one hand, and the holders of the Notes, on the other hand, (a)
the maturity of the Obligations guaranteed hereby may be accelerated as provided
in this Agreement for the purposes of the Guarantee herein, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the Obligations guaranteed hereby and (b) in the event of any such declaration
of acceleration of such Obligations, such Obligations (whether or not due and
payable) shall forthwith become due and payable by the Parent Guarantor for the
purposes of this Guarantee.

No Subrogation.  Notwithstanding any payment or payments made by the Parent
Guarantor hereunder, the Parent Guarantor shall not be entitled to be subrogated
to any of the rights of any holder of a Note against the Issuer or any
collateral security or Guarantee or right of offset held by any holder for the
payment of the Obligations, nor shall the Parent Guarantor seek or be entitled
to seek any contribution or reimbursement from the Issuer or any Subsidiary
Guarantor in respect of payments made by the Parent Guarantor hereunder, until
all amounts owing to the holders of the Notes by the Issuer on account of the
Obligations are paid in full.  If any amount shall be paid to the Parent
Guarantor on account of such subrogation rights at any time when all of the
Obligations shall not have been paid in full, such amount shall be held by the
Parent Guarantor in trust for the holders of the Notes, segregated from other
funds of the Parent Guarantor, and shall, forthwith upon receipt by the Parent
Guarantor, be turned over to the holders of the Notes in the exact form received
by the Parent Guarantor (duly indorsed by the Parent Guarantor to the holders of
the Notes, if required), to be applied against the Obligations.

Marshalling.  No holder of a Note shall be under any obligation: (a) to marshal
any assets in favor of the Parent Guarantor or in payment of any or all of the
liabilities of the Issuer under or in respect of the Notes and this Agreement or
the obligations of the Parent Guarantor hereunder or (b) to pursue any other
remedy that the Parent Guarantor may or may not be able to pursue itself and
that may lighten the Parent Guarantor’s burden, any right to which the Parent
Guarantor hereby expressly waives.

Transfer of Notes.  All rights of any holder of a Note under this Section 13
shall be considered to be transferred or assigned at any time or from time to
time upon the transfer of any Note held by such holder whether with or without
the consent of or notice to the Parent Guarantor under this Section 13 or to the
Issuer.

Consideration.  The Parent Guarantor has received, or shall receive, direct or
indirect benefits from the making of this Guarantee.

Registration; Exchange; Substitution of Notes.

Registration of Notes.  The Issuer shall keep at its principal executive office
a register for the registration and registration of transfers of Notes.  The
name and address of each holder of one or more Notes, each transfer thereof and
the name and address of each transferee of one or more Notes shall be registered
in such register.  If any holder of one or more Notes is a nominee, then (a) the
name and address of the beneficial owner of such Note or Notes shall also be
registered in such register as an owner and holder thereof and (b) at any such
beneficial owner’s option, either such beneficial owner or its nominee may
execute any amendment, waiver or consent pursuant to this Agreement.  Prior to
due presentment for registration of transfer, the Person in whose name any Note
shall be registered shall be deemed and treated as the owner and holder thereof
for all purposes hereof, and the Issuer shall not be affected by any notice or
knowledge to the contrary.  The Issuer shall give to any holder of a Note that
is an Institutional Investor



--------------------------------------------------------------------------------

promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

Transfer and Exchange of Notes.  Upon surrender of any Note to the Issuer at the
address and to the attention of the designated officer (all as specified in
Section 19(c)), for registration of transfer or exchange (and in the case of a
surrender for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within 10 Business Days thereafter, the Issuer shall execute and
deliver, at the Issuer’s expense (except as provided below), one or more new
Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of Schedule 1(a)
or Schedule 1(b), as applicable.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Issuer may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred (a) to any Competitor, provided that the
limitation contained in this clause (a) shall not apply during any period when
an Event of Default has occurred and is continuing, and (b) in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes of a series, one Note of
such series may be in a denomination of less than $100,000.  Any transferee, by
its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.3.

Replacement of Notes.  Upon receipt by the Issuer at the address and to the
attention of the designated officer (all as specified in Section 19(3)) of
evidence reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation of any Note (which evidence shall be, in the case of
an Institutional Investor, notice from such Institutional Investor of such
ownership and such loss, theft, destruction or mutilation), and

in the case of loss, theft or destruction, of indemnity reasonably satisfactory
to it (provided that if the holder of such Note is, or is a nominee for, an
original Purchaser or another holder of a Note with a minimum net worth of at
least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Issuer at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same series, dated and bearing
interest from the date to which interest shall have been paid on such lost,
stolen, destroyed or mutilated Note or dated the date of such lost, stolen,
destroyed or mutilated Note if no interest shall have been paid thereon.

Payments on Notes.

Place of Payment.  Subject to Section 15.2, payments of principal, Make-Whole
Amount, if any, Excess Leverage Fees, if any, and interest becoming due and
payable on the Notes shall be made in New York, New York at the principal office
of Bank of America, N.A. in such jurisdiction.  The Issuer may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the Issuer
in such jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Payment by Wire Transfer.  So long as any Purchaser or its nominee shall be the
holder of any Note, and notwithstanding anything contained in Section 15.1 or in
such Note to the contrary, the Issuer will pay all sums becoming due on such
Note for principal, Make-Whole Amount, if any, Excess Leverage Fees, if any,
interest and all other amounts becoming due hereunder by the method and at the
address specified for such purpose below such Purchaser’s name in the Purchaser
Schedule, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Issuer in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Issuer made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Issuer at its principal executive office
or at



--------------------------------------------------------------------------------

the place of payment most recently designated by the Issuer pursuant to Section
15.1.  Prior to any sale or other disposition of any Note held by a Purchaser or
its nominee, such Purchaser will, at its election, either endorse thereon the
amount of principal paid thereon and the last date to which interest has been
paid thereon or surrender such Note to the Issuer in exchange for a new Note or
Notes pursuant to Section 14.2.  The Issuer will afford the benefits of this
Section 15.2 to any Institutional Investor that is the direct or indirect
transferee of any Note purchased by a Purchaser under this Agreement and that
has made the same agreement relating to such Note as the Purchasers have made in
this Section 15.2.

FATCA Information.  By acceptance of any Note, the holder of such Note agrees
that such holder will with reasonable promptness duly complete and deliver to
the Issuer, or to such other Person as may be reasonably requested by the
Issuer, from time to time (a) in the case of any such holder that is a United
States Person, such holder’s United States tax identification number or other
forms reasonably requested by the Issuer necessary to establish such holder’s
status as a United States Person under FATCA and as may otherwise be necessary
for the Issuer to comply with its obligations under FATCA and (b) in the case of
any such holder that is not a United States Person, such documentation
prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Issuer to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from any such
payment made to such holder.  Nothing in this Section 15.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Issuer is required to obtain such information under FATCA and, in
such event, the Issuer shall treat any such information it receives as
confidential.

Expenses, Etc.

Transaction Expenses.  Whether or not the transactions contemplated hereby are
consummated, the Constituent Companies will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Subsidiary Guaranty Agreement or, the Notes or any other
Note Document (whether or not such amendment, waiver or consent becomes
effective), including: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Subsidiary Guaranty Agreement or, the Notes or any other
Note Document or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Subsidiary Guaranty Agreement or, the Notes or any other Note Document, or by
reason of being a holder of any Note, (b) the costs and the expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of either Constituent Company or any Subsidiary or in connection with
any work-out or restructuring of the transactions contemplated hereby and by the
Notes and, the Subsidiary Guaranty Agreement and the other Note Documents and
(c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$6,500.  If required by the NAIC, the Issuer shall obtain and maintain at its
own cost and expense a Legal Entity Identifier (LEI).

The Constituent Companies will pay, and will save each Purchaser and each other
holder of a Note harmless from, (1) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes), (2)
any and all wire transfer fees that any bank or other financial institution
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note and (3) any
judgment, liability, claim, order, decree, fine, penalty, cost, fee, expense
(including reasonable attorneys’ fees and expenses) or obligation resulting from
the consummation of the transactions contemplated hereby, including the use of
the proceeds of the Notes by the Issuer, provided that the Constituent Companies
shall have no obligation under this clause (3) to any Purchaser or holder to the
extent resulting from the bad faith, gross negligence or willful misconduct of
such Purchaser or holder as determined by a court of competent jurisdiction by
final and nonappealable judgment.

Certain Taxes.  The Constituent Companies agree to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement or, the Subsidiary Guaranty
Agreement or any other Note Document (other than the Notes) or the execution and
delivery (but not the transfer) or the enforcement of any of the Notes in the
United States or any other jurisdiction where either Constituent



--------------------------------------------------------------------------------

Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or, the Subsidiary Guaranty
Agreement or of, any of the Notes or any other Note Document, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Constituent Companies pursuant to this Section 16, and will save
each holder of a Note to the extent permitted by applicable law harmless against
any loss or liability resulting from nonpayment or delay in payment of any such
tax or fee required to be paid by the Constituent Companies hereunder.

Survival.  The obligations of the Constituent Companies under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Subsidiary Guaranty Agreement or,
the Notes or any other Note Document, and the termination of this Agreement.

Survival of Representations and Warranties; Entire Agreement.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of either Constituent Company pursuant to
this Agreement shall be deemed representations and warranties of such
Constituent Company under this Agreement.  Subject to the preceding sentence,
this Agreement, the Notes and, the Subsidiary Guaranty Agreement and the other
Note Documents embody the entire agreement and understanding between each
Purchaser and the Constituent Companies and supersede all prior agreements and
understandings relating to the subject matter hereof.

Amendment and Waiver.

Requirements.  This Agreement and the Notes may be amended, and the observance
of any term hereof or of the Notes may be waived (either retroactively or
prospectively), only with the written consent of the Constituent Companies and
the Required Holders, except that:

no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22 hereof, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing; and

no amendment or waiver may, without the written consent of each Purchaser and
the holder of each Note at the time outstanding, (1) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (i) interest on the Notes or (ii) the
Make-Whole Amount, (2) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4 or (3) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2), 11(a), 11(b), 12, 13, 18 or 21.

Solicitation of Holders of Notes.

Solicitation. The Constituent Companies will provide each Purchaser and each
holder of a Note with sufficient information, sufficiently far in advance of the
date a decision is required, to enable such Purchaser or holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or, the
Subsidiary Guaranty Agreement or any other Note Document.  The Constituent
Companies will deliver executed or true and correct copies of each amendment,
waiver or consent effected pursuant to this Section 18 or, the Subsidiary
Guaranty Agreement or any other Note Document to each Purchaser and each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite Purchasers or holders of
Notes.

Payment. The Constituent Companies will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security



--------------------------------------------------------------------------------

or provide other credit support, to any Purchaser or any holder of a Note as
consideration for or as an inducement to the entering into by such Purchaser or
holder of any waiver or amendment of any of the terms and provisions hereof or
of the Subsidiary Guaranty Agreement or, any Note or any other Note Document
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.

Consent in Contemplation of Transfer.  Any consent given pursuant to this
Section 18 or the Subsidiary Guaranty Agreement or any other Note Document by a
holder of a Note that has transferred or has agreed to transfer its Note to (1)
a Constituent Company, (2) any Subsidiary or any other Affiliate or (3) any
other Person in connection with, or in anticipation of, such other Person
acquiring, making a tender offer for or merging with either Constituent Company
and/or any of its Affiliates in each case in connection with such consent, shall
be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.

Binding Effect, Etc.  Any amendment or waiver consented to as provided in this
Section 18 or the Subsidiary Guaranty Agreement or any other Note Document
applies equally to all Purchasers and holders of Notes and is binding upon them
and upon each future holder of any Note and upon the Constituent Companies
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between either
Constituent Company and any Purchaser or any holder of a Note and no delay in
exercising any rights hereunder or under any Note or, the Subsidiary Guaranty
Agreement or any other Note Document shall operate as a waiver of any rights of
any Purchaser or any holder of such Note.

Notes Held by the Constituent Companies, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Subsidiary
Guaranty Agreement or, the Notes or any other Note Document, or have directed
the taking of any action provided herein or in the Subsidiary Guaranty Agreement
or, the Notes or any other Note Document to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by a Constituent Company or
any of its Affiliates shall be deemed not to be outstanding.

Notices.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by an internationally recognized overnight delivery service (charges
prepaid).  Any such notice must be sent:

if to any Purchaser or its nominee, to such Purchaser or nominee at the address
specified for such communications in the Purchaser Schedule, or at such other
address as such Purchaser or nominee shall have specified to the Constituent
Companies in writing, and, in the case of notices and communications delivered
pursuant to Section 9.12(b), with a copy to Mark A. Sternberg, Schiff Hardin
LLP, 233 South Wacker Drive, Suite 7100, Chicago, IL 60606,

if to any other holder of any Note, to such holder at such address as such other
holder shall have specified to the Constituent Companies in writing and, in the
case of notices and communications delivered pursuant to Section 9.12(b), with a
copy to Mark A. Sternberg, Schiff Hardin LLP, 233 South Wacker Drive, Suite
7100, Chicago, IL 60606, or



--------------------------------------------------------------------------------

if to either Constituent Company, to such Constituent Company at its address set
forth at the beginning hereof to the attention of Bryan Giglia, or at such other
address as such Constituent Company shall have specified to the Purchaser and
holders of the Notes in writing.

Notices under this Section 19 will be deemed given only when actually received.

Reproduction of Documents.

This Agreement and all documents relating hereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser on the Execution Date or at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, electronic, digital, or other
similar process and such Purchaser may destroy any original document so
reproduced.  Each Constituent Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 20 shall not prohibit either
Constituent Company or any other Purchaser or holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

Confidential Information.

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of a Constituent Company
or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of such Constituent Company or
such Subsidiary, provided that such term does not include information that (a)
was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by a
Constituent Company or any Subsidiary or (d) constitutes financial statements
delivered to such Purchaser under Section 7.1 that are otherwise publicly
available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (1) its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes), (2)
its auditors, financial advisors and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
this Section 21, (3) any other holder of any Note, (4) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this Section 21), (5)
any Person from which it offers to purchase any Security of a Constituent
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 21), (6) any federal or
state regulatory authority having jurisdiction over such Purchaser, (7) the NAIC
or the SVO or, in each case, any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or (8) any other Person to which such delivery
or disclosure may be necessary or appropriate (i) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (ii) in response to
any subpoena or other legal process, (iii) in connection with any litigation to
which such Purchaser is a party or (iv) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes, this
Agreement or, the Subsidiary Guaranty Agreement or any other Note Document.
 Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 21 as
though it were a party to this Agreement.  On reasonable request by a
Constituent Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Constituent
Companies embodying this Section 21.



--------------------------------------------------------------------------------

In the event that as a condition to receiving access to information relating to
a Constituent Company or its Subsidiaries in connection with the transactions
contemplated by or otherwise pursuant to this Agreement, any Purchaser or holder
of a Note is required to agree to a confidentiality undertaking (whether through
IntraLinks, another secure website, a secure virtual workspace or otherwise)
which is different from this Section 21, this Section 21 shall not be amended
thereby and, as between such Purchaser or such holder and such Constituent
Company, this Section 21 shall supersede any such other confidentiality
undertaking.

Substitution of Purchaser.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Constituent Companies, which notice shall be
signed by both such Purchaser and such Substitute Purchaser, shall contain such
Substitute Purchaser’s agreement to be bound by this Agreement and shall contain
a confirmation by such Substitute Purchaser of the accuracy with respect to it
of the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Constituent Companies of notice of such transfer, any reference
to such Substitute Purchaser as a “Purchaser” in this Agreement (other than in
this Section 22), shall no longer be deemed to refer to such Substitute
Purchaser, but shall refer to such original Purchaser, and such original
Purchaser shall again have all the rights of an original holder of the Notes
under this Agreement.

Miscellaneous.

Successors and Assigns.  All covenants and other agreements contained in this
Agreement by or on behalf of any of the parties hereto bind and inure to the
benefit of their respective successors and assigns (including any subsequent
holder of a Note) whether so expressed or not, except that, subject to Section
10.2, neither Constituent Company may assign or otherwise transfer any of its
rights or obligations hereunder or under the Notes without the prior written
consent of each holder.  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Accounting Terms.  All accounting terms used herein which are not expressly
defined in this Agreement have the meanings respectively given to them in
accordance with GAAP.  Except as otherwise specifically provided herein, (a) all
computations made pursuant to this Agreement shall be made in accordance with
GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with this Agreement (including
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Parent Guarantor to measure any financial liability using fair value (as
permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

Construction, Etc.  Each covenant contained herein shall be construed (absent
express provision to the contrary) as being independent of each other covenant
contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words



--------------------------------------------------------------------------------

“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall.”  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein) and, for purposes of the Notes, shall also
include any such notes issued in substitution therefor pursuant to Section 14,
(b) subject to Section 23.1, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Schedules and Exhibits
shall be construed to refer to Sections of, and Schedules and Exhibits to, this
Agreement, and (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

For all purposes under this Agreement, in connection with any division or plan
of division under Delaware law (or any comparable event under a different
jurisdiction’s laws), (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be an original but all of which together shall constitute
one instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State.

Jurisdiction and Process; Waiver of Jury Trial.

Each Constituent Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement or the Notes.  To the fullest extent permitted by applicable
law, each Constituent Company irrevocably waives and agrees not to assert, by
way of motion, as a defense or otherwise, any claim that it is not subject to
the jurisdiction of any such court, any objection that it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.

Each Constituent Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 23.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

Each Constituent Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 23.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 19 or at such other address of which such holder shall then
have been notified pursuant to said Section.  Each Constituent Company agrees
that such service upon receipt (1) shall be deemed in every respect effective
service of process upon it in any such suit, action or proceeding and (2) shall,
to the fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it.  Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.



--------------------------------------------------------------------------------

Nothing in this Section 23.7 shall affect the right of any holder of a Note to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against a Constituent
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

The parties hereto hereby waive trial by jury in any action brought on or with
respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.

* * * * *





--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Constituent Companies,
whereupon this Agreement shall become a binding agreement between you and the
Constituent Companies.

Very truly yours,











Sunstone Hotel Partnership, LLC



















By: 









Its













Sunstone Hotel Partnership, LLC



















By: 









Its











--------------------------------------------------------------------------------

This Agreement is hereby
accepted and agreed to as
of the date hereof.

[Add Purchaser Signature Blocks]





--------------------------------------------------------------------------------

Defined Terms

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“42nd St. Guaranty” is defined in Section 10.2.

“Additional Covenant” is defined in Section 9.10 as of the date of the Closing.

“Additional or More Restrictive Covenant” is defined in Section 9.10.

“Additional Note Purchase Agreement” means any note purchase agreement or
similar agreement entered into by the Issuer and/or the Parent Guarantor after
the Execution Date in connection with a private placement debt financing.

“Adjusted EBITDA” means, for any given period, (a) EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period, minus (b) FF&E Reserves for such period.

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of 12 consecutive fiscal months then ended), Net
Operating Income for such Property for such period minus an imputed franchise
fee in the amount of 4.00% of the gross revenues for such Property for such
period; provided, however, for purposes of this definition, no imputed franchise
fee shall be deducted from Net Operating Income with respect to any Property
that is not subject to a Franchise Agreement.

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Parent Guarantor.

“Agreement” means this Note and Guarantee Agreement, including all Schedules and
Exhibits attached to this Agreement.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Asset Sale” means any conveyance, sale, lease, transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any of following (whether owned on June 30, 2020 or
thereafter acquired): (a) any Unencumbered Property and (b) the Equity Interests
of any Subsidiary that directly or indirectly owns any Unencumbered Property.

“Availability” has the meaning specified in the Bank Credit Agreement on the
First Amendment Date.  

“Average Monthly Liquidity” means (a) the sum of the following for each day of
any calendar month (1) the Unrestricted Cash of the Issuer and its Subsidiaries
held in the United States as of such day, plus (2) an amount equal to
Availability as of such day (to the extent available to be drawn in accordance
with the Bank Credit Agreement as in effect on the First Amendment Date) divided
by (b) the number of days in such month; provided that with respect to the
property-level operating accounts, “Average Monthly Liquidity” shall mean the
Unrestricted Cash held in such accounts on the first and last day of each month
divided by 2.



--------------------------------------------------------------------------------

“Bank Agent” means the Person then acting as administrative agent under the Bank
Credit Agreement.

“Bank Credit Agreement” means that certain Credit Agreement dated as of April 2,
2015 by and among the Constituent Companies, the financial institutions party
thereto and Wells Fargo Bank, National Association, as administrative agent,
Bank of America, N.A. and JPMorgan Chase Bank, N.A., as syndication agents, and
Citibank, N.A., PNC Bank, National Association, and U.S. Bank National
Association, as documentation agents, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof;
provided that if no Bank Credit Agreement then exists, the largest Material
Credit Facility then in effect shall be deemed to be the Bank Credit Agreement.

“Bank Lenders” means the lenders from time to time party to the Bank Credit
Agreement.

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Boston Park Plaza Hotel” means the Boston Park Plaza Hotel located in Boston,
Massachusetts.

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Los Angeles, California or New York, New York are
required or authorized to be closed.

“Capitalization Rate” means (a) 7.25% for (1) upscale select-service,
upper-upscale or above full-service Properties developed with hotels and located
within the central business districts of Boston, Massachusetts; Chicago,
Illinois; Manhattan, New York City; Washington, D.C.; and San Francisco,
California and (2) the Wailea Beach Marriott or (b) 8.00% for all other
Properties, provided that, if the Bank Credit Agreement provides foruses a
“capitalization rate” forto value the Property or types of Properties described
in clause (a) or clause (b) thatfor purpose of its financial covenants, and such
“capitalization rate” is higher or lower than the rate set forth in such clause,
then the applicable rate for such Property or types of Properties shall be such
higher or lower rate, provided, however, that in no event may the capitalization
rate used for the Property or types of Properties described in clause (a) or
clause (b) be less than 6.25% and 7.00%, respectively.

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP.  The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.  The obligations of Sunstone St. Clair, LLC, a Delaware
limited liability company and Subsidiary of the Issuer, under the Hyatt Chicago
Capital Lease shall not constitute Capitalized Lease Obligations.
 Notwithstanding the reclassification of ground or building leases as
capitalized leases or lease liabilities under FASB ASC 842, obligations of the
CompanyParent Guarantor or any Subsidiary under a ground or building lease shall
not constitute Capitalized Lease Obligations so long as the lease payments under
such ground or building lease are deducted from EBITDA.

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, or the
CARES Act and applicable rules and regulations.’

“CARES Payroll Costs” means “payroll costs” as defined in 15 U.S.C.
636(a)(36)(A)(viii) (as added to the Small Business Act by Section 1102 of the
CARES Act).



--------------------------------------------------------------------------------

“CARES Forgivable Uses” means uses of proceeds of Government Assistance
Indebtedness that are eligible for forgiveness under Section 1106 of the CARES
Act.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States or any of its agencies with maturities of not more than one year
from the date acquired; (b) certificates of deposit with maturities of not more
than one year from the date acquired issued by a United States federal or state
chartered commercial bank of recognized standing, or a commercial bank organized
under the laws of any other country which is a member of the Organisation for
Economic Cooperation and Development, or a political subdivision of any such
country, acting through a branch or agency, which bank has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short term commercial paper rating of at least “A-2” or the
equivalent by S&P or at least “P-2” or the equivalent by Moody’s; and (c)
investments in money market funds registered under the Investment Company Act of
1940 which have net assets of at least $500,000,000 and at least 85% of whose
assets consist of securities and other obligations of the type described in
clauses (a) through (c) above.

“Change in Control” is defined in Section 8.7(f).

“Change in Control Proposed Prepayment Date” defined in Section 8.7(b).

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Collateral” means (a) the Equity Interests of each Equity Issuer, Material Debt
Receivables, and all products and proceeds thereof and other related interests
as more fully described as “Pledged Collateral” in the form of Pledge Agreement
attached hereto as Exhibit PA and (b) any other assets required to be pledged to
the Bank Agent or any Bank Lender to secure the obligations thereunder.

“Collateral Agent” means Wells Fargo Bank, National Association, in its capacity
as collateral agent under the applicable Note Documents.

“Competitor” means any Person that is a real estate investment trust, real
property fund or a listed property trust; provided, however, that the term
“Competitor” shall exclude any Person that is an Institutional Investor and
that, but for this proviso, would fall within the definition of “Competitor”
solely through the holding of passive investments in a Competitor.

“Confidential Information” is defined in Section 21.

“Constituent Companies” and “Constituent Company” are defined in the first
paragraph of this Agreement.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Parent Guarantor
and any of their or the Parent Guarantor’s respective Controlled Affiliates and
(b) if the Parent Guarantor has a parent company, such parent company and its
Controlled Affiliates.



--------------------------------------------------------------------------------

“Covenant Relief Period” means the period commencing on June 30, 2020 and ending
on the date which is the earlier of (a) the date the Constituent Companies have
delivered a notice (the “Covenant Relief Termination Notice”) to the holders of
the Notes electing to terminate the Covenant Relief Period which notice shall
attach calculations demonstrating that the Parent Guarantor would have been in
compliance with the Specified Financial Covenants (as if the Covenant Relief
Period was not in effect) for the immediately preceding fiscal quarter for which
financial statements have been delivered pursuant to Section 7.1(a) or 7.1(b)
(which fiscal quarter shall not be prior to the fiscal quarter ending September
30, 2020) and (b) April 1, 2021.

“Covenant Relief Termination Notice” has the meaning given to that term in the
definition of “Covenant Relief Period”.

“Credit Rating” means the rating assigned by S&P or Moody’s to the senior
unsecured long term Indebtedness of a Person.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means, with respect to any Note, that rate of interest per annum
that is the greater of (a) 2.00% above the rate of interest stated in clause (a)
of the first paragraph of such Note or (b) 2.00% over the rate of interest
publicly announced by Bank of America, N.A. in New York, New York as its “base”
or “prime” rate.

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
United States Bankruptcy Code of 1978.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating to such Derivatives Contracts, (a) for
any date on or after the date such Derivatives Contracts have been terminated or
closed out, the termination amount or value(s) determined in accordance
therewith, and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Contracts, as determined based upon one or more mid-market or other readily
available quotations or estimates provided by any recognized dealer in
Derivatives Contracts.

“Development Property” means, as of any date of determination, any Property on
which the existing building or other improvements are undergoing renovation and
redevelopment that will either (a) disrupt the occupancy of at least 10% of the
rentable rooms of such Property or (b) temporarily reduce the Net Operating
Income of such Property by more than 10% as compared to the immediately
preceding comparable prior period.  A Property that satisfies the foregoing
requirements shall constitute a Development Property unless the Issuer in its
discretion notifies each holder of Notes in writing that such Property shall not
constitute a Development Property.  Notwithstanding the foregoing in the case of
the Boston Park Plaza Hotel or the Wailea Beach Marriott, during planned
renovations of such Property, such Property shall not be treated as a
Development Property if the Issuer has provided written notice to each holder of
Notes (a) that such renovations have commenced, (b) that the Issuer elects to
have such Property not treated as a Development Property and (c) of the date on
which such election is to become effective.  Upon the effective date of such an
election, the Operating Property Value of such Property shall be deemed to be
equal to the purchase price paid by the Issuer (or any applicable Subsidiary)
for such Property less any amounts paid to the Issuer (or such Subsidiary) as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements.  Such election shall cease to be
effective upon the earlier of (1) the date six months following the date all
improvements related to the renovation of such Property have been substantially
completed and (2) June 30, 2017.  Once such election shall cease to be
effective, such Property shall be valued as a Seasoned Property.  A Property
shall cease to be a Development Property once all improvements related to the
renovation or redevelopment of such Property has been substantially completed.

“Disclosure Documents” is defined in Section 5.3.



--------------------------------------------------------------------------------

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis exclusive of the following (but only to the extent included
in determination of such net income (loss)):  (1) depreciation and amortization
expense; (2) Interest Expense; (3) income tax expense; (4) extraordinary or
non-recurring gains, losses, revenues and expenses, including, without
limitation, initial costs associated with resuming operations at each Property
impacted by COVID-19 as disclosed in the public disclosures of the Parent
(“Resuming Operation Costs”); and (5) other non-cash charges including
impairment charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments) plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove any
impact from (i) non-cash amortization of stock grants to members of the Parent
Guarantor’s management, (ii) straight line rent leveling adjustments required
under GAAP and (iii) amortization of intangibles pursuant to Financial
Accounting Standards Board Accounting Standards Codification Topic 805.  For
purposes of determining compliance with the Leverage Ratio, (A) EBITDA
attributable to Properties disposed of by the Issuer or any Subsidiary during
the period of four consecutive fiscal quarters most recently ended for which
financial statements are required to have been delivered pursuant to Section
7.1(a) or Section 7.2(b), or disposed of after such period but on or before the
applicable date of determination, shall be excluded and (B) EBITDA attributable
to any Property acquired by the Issuer or any Subsidiary during the period of
four consecutive fiscal quarters most recently ended for which financial
statements are required to have been delivered pursuant to Section 7.1(a) or
Section 7.1(b), or acquired after such period but on or before the applicable
date of determination, shall be utilized regardless of the date such Property
was acquired by the Issuer or such Subsidiary.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed as (1) an upscale,
upper-upscale or luxury (as defined by Smith Travel Research) full-service hotel
with not less than 150 keys or (2) a select-service (as defined by Smith Travel
Research) hotel located in a top 25 market (or major resort market); (b) such
Property is located in a top 50 MSA or a destination resort; (c) such Property
is free of all structural defects, architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters which, individually or collectively,
are not material to the profitable operation of such Property; (d) such Property
is owned in fee simple, or leased under a Ground Lease, entirely by the Issuer
or a Subsidiary that is a Subsidiary Guarantor; (e) such Property is located in
one of the 48 contiguous states of the United States or in Hawaii or the
District of Columbia; (f) all material occupancy and operating permits and
customary licenses required under applicable law for such Property are in effect
and such Property is covered by insurance in amounts and upon terms that satisfy
the criteria set forth in Section 9.2;  (g) neither such Property, nor if such
Property is owned by a Subsidiary, any of the Issuer’s direct or indirect
ownership interest in such Subsidiary, is subject to (1) any Lien other than
Permitted Liens (but not Permitted Liens described in clause (g) of the
definition of that term) or (2) any Negative Pledge other than a Negative Pledge
described in Section 10.5(b)(1) or (2); (h) regardless of whether such Property
is owned by the Issuer or a Subsidiary, the Issuer has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (1) to create Liens on such Property as
security for Indebtedness of the Issuer or such Subsidiary, as applicable, and
(2) to sell, transfer or otherwise dispose of such Property; (i) such Property
is currently open for business to the public and (j) such Property is (1)
branded by a nationally recognized hotel company (such as Marriott, Hilton,
Hyatt, Fairmont, or Intercontinental or Starwood) or an Affiliate of such a
company or (2) operated as an independent upscale or above hotel in a central
business district or in Hawaii or another location not objected to by the
Required Holders acting reasonably.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or



--------------------------------------------------------------------------------

exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including partnership, member
or trust interests therein), whether voting or nonvoting, and whether or not
such share, warrant, option, right or other interest is authorized or otherwise
existing on any date of determination.

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include (a) the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for Equity
Interests, (b) the issuance of any Preferred Equity Interests, (c) any capital
contribution made to a Constituent Company and (d) the offering of “securities”
(as defined under the Securities Act) in a public offering registered under the
Securities Act or an offering not required to be registered under the Securities
Act (including a private placement under Section 4(2) of the Securities Act, an
exempt offering pursuant to Rule 144A and/or Regulation S of the Securities Act
and an offering of exempt securities).

“Equity Issuer” means each Subsidiary of the Issuer that directly or indirectly
owns an Unencumbered Property; provided that “Equity Issuer” shall not include
any Excluded Equity Issuer.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Parent Guarantor under section
414 of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” is defined in Section 8.7(h)(1).

“Excluded Equity Issuer” means any Subsidiary that (a) indirectly (but not
directly) owns an Unencumbered Property and (b) directly or indirectly owns
Property that is not an Unencumbered Property.

“Excluded Prepayment Debt” means (a) Nonrecourse Indebtedness described in
Section 10.10(d)(1)(i) or 10.10(d)(1)(ii), (b) the proceeds of Revolving Loans
and Swingline Loans (each as defined in the Bank Credit Agreement), (c)
Government Assistance Indebtedness, (d) Nonrecourse Indebtedness secured by a
mortgage on a Property and assumed at the time of acquisition of such Property
(and not created in contemplation thereof) and (e) Indebtedness incurred in the
ordinary course of business in an aggregate amount for all such Indebtedness
under this clause (e), not to exceed $5,000,000.

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply (a) such Subsidiary holds title to, or beneficially owns, assets which are
or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (1) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document,



--------------------------------------------------------------------------------

instrument or agreement evidencing such Secured Indebtedness or (2) is
prohibited from Guarantying the Indebtedness of any other Person pursuant a
provision of such Subsidiary’s organizational documents which provision was
included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness.

“Execution Date” is defined in Section 3.

“FATCA” means (a) sections 1471 through 1474 of the Code, as of the Execution
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), together with any current or future
regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction, which (in either
case) facilitates the implementation of the foregoing clause (a), and (c) any
agreements entered into pursuant to section 1471(b)(1) of the Code.

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.00% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Property for such period.  If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent Guarantor and its Subsidiaries and the applicable Ownership Share of all
Properties of all Unconsolidated Affiliates of the Parent Guarantor.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction, prepayment event, reduction or
“haircut” of a component of a covenant calculation or other such provision) that
requires the Parent Guarantor and/or any Subsidiary to:

(a)maintain a specified level of net worth, shareholders’ equity, total assets,
unencumbered assets, unencumbered properties, cash flow, net income, occupancy
rate or lease term;


maintain any relationship of any component of its capital structure to any other
component thereof (including the relationship of indebtedness, subsidiary
indebtedness, senior indebtedness, secured indebtedness, unsecured indebtedness,
or subordinated indebtedness to total capitalization, total assets, unencumbered
assets or to net worth);

maintain any measure of its ability to service its indebtedness (including
exceeding any specified ratio of revenues, cash flow, operating income or net
income to indebtedness, interest expense, rental expense, capital expenditures
and/or scheduled payments of indebtedness);

restricts the amount of distributions; or

restrict the amount or type of its investments;

but in all cases excluding any such covenant that amounts to a negative pledge
or a sale of assets limitation.

“First Amendment Date” means July 15, 2020.

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent Guarantor and its Subsidiaries
determined on a consolidated basis for such period, (b) all regularly scheduled
principal payments made with respect to Indebtedness of the Parent Guarantor and
its Subsidiaries during such period, other than any balloon, bullet or similar
principal payment due upon the stated maturity of such Indebtedness, (c) all
Preferred Dividends paid during such period on Preferred Equity Interests not
owned by the Parent Guarantor or any of its Subsidiaries and (d) payments in
respect of Capitalized Lease Obligations.  The Parent



--------------------------------------------------------------------------------

Guarantor’s Ownership Share of the Fixed Charges of Unconsolidated Affiliates of
the Parent Guarantor shall be included in determinations of Fixed Charges.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.  

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States and (b) for purposes of Section 9.6, with respect
to any Subsidiary, generally accepted accounting principles (including
International Financial Reporting Standards, as applicable) as in effect from
time to time in the jurisdiction of organization of such Subsidiary.

“Government Assistance Indebtedness” means Indebtedness of the Parent Guarantor,
the Issuer or its Subsidiaries incurred pursuant to federal, state or local
stimulus plans in response to the COVID-19 pandemic (including loans provided by
the U.S. Small Business Administration) so long as such Indebtedness ranks on a
pari passu or junior basis with the Notes in right of payment.

“Governmental Authority” means

(b)the government of


the United States or any state or other political subdivision thereof, or

any other jurisdiction in which the Parent Guarantor or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Parent Guarantor or any Subsidiary, or

any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Grantor” means each Person that owns Collateral.  

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including the
following: (a) a remaining term (inclusive of any unexercised extension or
renewal options that are exercisable without condition (other than a condition
that no default exists under such ground lease at the time of exercise of such
extension or renewal option)) of 50 years or more from the Execution Date or, in
the event that such remaining term is less than 50 years, such ground lease
either (1) contains an unconditional end-of-term purchase option in favor of the
lessee for consideration that is de minimus or (2) provides that the lessee’s
leasehold interest therein automatically becomes a fee-owned interest at the end
of the term; (b) the right of the lessee to mortgage and encumber its interest
in the leased property, and to amend the terms of any such mortgage or
encumbrance, in each case, without the consent of the lessor or, if consent is
required, such consent has been obtained or is required to be given



--------------------------------------------------------------------------------

upon the satisfaction of customary conditions; (c) the obligation of the lessor
to give the holder of any mortgage Lien on such leased property written notice
of any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) acceptable
transferability of the lessee’s interest under such lease, including ability to
sublease; (e) acceptable limitations on the use of the leased property; and (f)
clearly determinable rental payment terms which in no event contain profit
participation rights.  So long as the ground lease for the Hyatt Regency Newport
Beach located in Newport Beach, California satisfies the requirements of the
preceding clauses (b) through (f), such ground lease shall be deemed to be a
Ground Lease.

“Guaranty,” “Guaranteed,” “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (1) the
purchase of securities or obligations, (2) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (3) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (4) repayment
of amounts drawn down by beneficiaries of letters of credit, or (5) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness.”

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls,
petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Issuer pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7, 9.14, 12, 18.2 and 19 and any related definitions in this
Schedule A, “holder” shall mean the beneficial owner of such Note whose name and
address appears in such register.

“Hyatt Chicago Capital Lease” means that certain Lease dated December 15, 1997
between Chicago Title Land Trust Company, as trustee, as successor trustee to
LaSalle Bank National Association, as successor trustee to American National
Bank and Trust Company of Chicago, and Sunstone St. Clair, LLC, a Delaware
limited liability company, as assignee of Patriot Mortgage Borrower, L.L.C., as
assignee of Oxford Wyn 633 Investment Company, L.L.C.



--------------------------------------------------------------------------------

“Implied Debt Service” means (a) a given principal balance of Unsecured
Indebtedness multiplied by (b) the greatest of (1) 10% per annum, (2) the
highest per annum interest rate then applicable to any of the outstanding
principal balance of any form of loan then outstanding under the Bank Credit
Agreement and (3) a mortgage debt constant for a loan calculated using a per
annum interest rate equal to the yield on a 10-year United States Treasury Note
at such time plus 3.50% and amortizing in full in a 25-year period.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed or for the deferred purchase price of
property or services (other than trade debt incurred in the ordinary course of
business which is not more than 180 days past due); (b) all obligations of such
Person, whether or not for money borrowed (1) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (2) evidenced
by bonds, debentures, notes or similar instruments, or (3) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (1) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (2) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude (i) any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock) and (ii) in the case of the Parent Guarantor, obligations incurred in the
ordinary course of the business of the Issuer and its Subsidiaries to acquire
developed Properties within 6 months of the incurrence of such obligations); (h)
net obligations under any Derivatives Contract not entered into as a hedge
against interest rate risk in respect of existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof at such time (but in no event
less than zero); (i) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties
constituting Nonrecourse Indebtedness); and (j) all Indebtedness of another
Person secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property or assets
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness or other payment obligation.  Indebtedness
of any Person shall include Indebtedness of any partnership or joint venture in
which such Person is a general partner or joint venturer to the extent of such
Person’s Ownership Share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse (other than in
respect of exceptions referred to in the definition of Nonrecourse Indebtedness)
to such Person, in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of such recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  TheFor the avoidance of
doubt, the Notes



--------------------------------------------------------------------------------

shall constitute Indebtedness of the Issuer, and Government Assistance
Indebtedness shall (except to the extent of forgiveness thereof) constitute
Indebtedness of the Constituent Company or Subsidiary that is the obligor with
respect thereto.

“INHAM Exemption” is defined in Section 6.3(e).

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement substantially in the form of Exhibit ICA attached hereto to be entered
into on or prior to the Security Trigger Date by and among the Bank Agent, the
Collateral Agent and the holders of the Notes.  

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including capitalized interest expense) other than (1) capitalized interest
funded from a construction loan interest reserve account held by another lender
and not included in the calculation of cash for balance sheet reporting purposes
and (2) interest expense attributable to Capitalized Lease Obligations of such
Person, and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a), such Person’s Ownership Share of all paid,
accrued or capitalized interest expense for such period of Unconsolidated
Affiliates of such Person.  The term “Interest Expense” shall exclude all costs
and expenses, including any prepayment penalties, of defeasing, or otherwise
paying or prepaying, any Indebtedness encumbering any Property or amortization
of deferred financing fees or the write-off of any deferred financing fees
following the acquisition, disposition or refinancing thereof.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $2,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.,
(d) the purchase of any Property with the proceeds of the Asset Sale of an
Unencumbered Property or the Equity Interests of any Subsidiary that directly or
indirectly owns an Unencumbered Property, provided that, so long as such
purchased Property is then added as an Unencumbered Property, only the
difference between the value of such purchased Property and the value of the
Unencumbered Property subject to such Asset Sale shall be included as an
Investment.  Any commitment to make an Investment in any other Person, as well
as any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained this Agreement, the amount
of any Investment shall be the amount



--------------------------------------------------------------------------------

actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.  Notwithstanding anything to the contrary, the
issuing of Equity Interests or the use of cash or Cash Equivalents to repay an
existing mortgage on a Property owned by a Constituent Company or a Subsidiary
shall not be deemed to be an “Investment” so long as such Property becomes and
remains an Unencumbered Property.

“Issuer” is defined in the first paragraph of this Agreement.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (1) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (2) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

“Leverage Ratio” means, as of a given date, the ratio of (a)(1) Total
Indebtedness as of such date minus (2) the lesser of (i) the amount, if any, by
which Unrestricted Cash exceeds $25,000,000 on such date and (ii) the lowest
maximum amount, if any, of Unrestricted Cash then permitted to be subtracted
from “total indebtedness” for purposes of determining the leverage ratio
covenant under any Material Credit Facility to (b) EBITDA of the Parent
Guarantor and its Subsidiaries for the period of four consecutive fiscal
quarters most recently ended for which financial statements are required to have
been delivered pursuant to Section 7.1(a) or Section 7.1(b).  Notwithstanding
the foregoing, for purposes of calculating the Leverage Ratio (other than for
purposes of determining whether any Excess Leverage Fee is payable), (A) for the
last full fiscal quarter of the Covenant Relief Period (which, (x) if the
Covenant Relief Period ends pursuant to clause (a) of the definition thereof
will be the period for which the Parent Guarantor calculated the Financial
Covenants in the Covenant Relief Termination Notice and (y) if the Covenant
Relief Period ends pursuant to clause (b) of the definition thereof, will be
June 30, 2021), EBITDA shall be measured as, at Parent Guarantor’s election,
either (I) EBITDA for the two fiscal quarter period ending on such date
multiplied by 2, or (II) EBITDA for the single fiscal quarter ending on such
date multiplied by 4; (B) for the fiscal quarter period immediately following
the fiscal quarter period described in clause (A), EBITDA shall be measured as,
either (I) if for clause (A) above, EBITDA was measured based on clause (A)(I)
above, then EBITDA shall be measured as EBITDA for the three fiscal quarter
period ending on such date multiplied by 4/3, or (II) if for clause (A) above,
EBITDA was measured based on clause (A)(II) above, then EBITDA shall be measured
as EBITDA for the two fiscal quarter period ending on such date multiplied by 2;
and (C) for the fiscal



--------------------------------------------------------------------------------

quarter period immediately following the fiscal quarter period described in
clause (B), EBITDA shall be measured as, either (I) if for clause (A) above,
EBITDA was measured based on clause (A)(I) above, then EBITDA shall be measured
as EBITDA for the four fiscal quarter period ending on such date, or (II) if for
clause (A) above, EBITDA was measured based on clause (A)(II) above, then EBITDA
shall be measured as EBITDA for the three fiscal quarter period ending on such
date multiplied by 4/3.

“Make-Whole Amount” is defined in Section 8.6.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Maturity Date of the Series B Notes.

“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or the District of Columbia, which Equity Interests are subject to price
quotations (quoted at least daily) on The NASDAQ Stock Market’s National Market
System or have trading privileges on the New York Stock Exchange, the American
Stock Exchange or another recognized national United States Securities exchange
and (b) Securities evidencing Indebtedness issued by Persons located in, and
formed under the laws of, any State of the United States or the District of
Columbia, which Persons have a Credit Rating of “BBB-” or “Baa3” or better.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Parent Guarantor
and its Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Parent
Guarantor and its Subsidiaries taken as a whole, (b) the ability of either
Constituent Company, any Subsidiary Guarantor or any Grantor to perform its
obligations under this Agreement and/or, the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under the Subsidiary Guaranty
Agreement, or any other Note Document or (dc) the validity or enforceability of
this Agreement, the Notes or, the Subsidiary Guaranty Agreement or any other
Note Document.

“Material Collateral Indebtedness” means Indebtedness described under clause
(a), (b), (c) (d), (f), (i) and (j) of the definition thereof in an amount in
excess of $50,000,000 (individually or in the aggregate with other such
Indebtedness) and shall include, in any event, Indebtedness under the Bank
Credit Agreement and any Preferred Equity Interests.  Notwithstanding the
foregoing, Material Collateral Indebtedness shall not include Secured
Indebtedness which is Nonrecourse Indebtedness to the extent such Secured
Indebtedness is not secured by the Collateral.

“Material Contract” means any contract or other arrangement (other than this
Agreement, the Notes or, the Subsidiary Guaranty Agreement and the other Note
Documents), whether written or oral, to which either Constituent Company or any
Subsidiary is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

“Material Credit Facility” means, as to the Constituent Companies and their
Subsidiaries,

(c)the Bank Credit Agreement;
(d)that certain Term Loan Agreement dated as of December 17, 2015 by and among
the Constituent Companies, the financial institutions party thereto, PNC Bank,
National Association, as administrative agent, PNC Bank, National Association
and U.S. Bank National Association, as joint lead arrangers and joint
bookrunners, and U.S. Bank National Association, as syndication agent, including
any renewals, extensions, amendments, supplements, restatements, replacements or
refinancings thereof; and
(e)any other agreement(s) creating or evidencing indebtedness for borrowed money
(excluding any Nonrecourse Indebtedness) entered into on or after the Execution
Date by either Constituent Company or any Subsidiary, or in respect of which
either Constituent Company or any Subsidiary is an obligor or otherwise provides
a guarantee or other credit support (other than a guaranty of customary recourse
exceptions) (“Credit Facility”), in a principal amount outstanding or available
for borrowing equal to or greater than $100,000,000 (or the equivalent of such
amount in the relevant currency of payment, determined as of the date of the
closing of such facility based on the exchange rate of such other currency); and
if no Credit Facility or Credit Facilities equal or exceed such amounts, then
the largest Credit Facility shall be deemed to be a Material Credit Facility.


“Material Debt Receivables” means Mortgage Receivables and Secured Mezz
Receivables of the Parent Guarantor, the Issuer or its Subsidiaries which,
individually or in the aggregate with other Mortgage Receivables and Secured
Mezz Receivables, exceed $5,000,000.

“Maturity Date” with respect to any Note is defined in the first paragraph of
such Note.

“Memorandum” is defined in Section 5.3.

“MFL Agreement” is defined in Section 9.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note (other than a promissory note
issued by the Parent Guarantor or a Subsidiary) secured by a Mortgage of which
the Parent Guarantor or a Subsidiary is the holder and retains the rights of
collection of all payments thereunder.

“Most Favored Lender Notice” means, in respect of any Additional or More
Restrictive Covenant, a written notice from the Constituent Companies giving
notice of such Additional or More Restrictive Covenant, including therein a
verbatim statement of such Additional or More Restrictive Covenant, together
with any definitions incorporated therein.

“MSA” means a Metropolitan Statistical Area as listed in Budget Bulletin No.
09-01 issued by the Executive Office of the President of the United States of
America, Office of Management and Budget.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than this Agreement or any other Note
Document) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person; provided, however, that an agreement that conditions
a Person’s ability to encumber its assets upon the maintenance of one or more
specified ratios that limit such Person’s ability to encumber its assets but
that do not generally prohibit the encumbrance of its assets, or the encumbrance
of specific assets, shall not constitute a Negative Pledge.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including property taxes,
assessments and the like, insurance, utilities, payroll costs, maintenance,
repair and landscaping expenses, marketing expenses, and general and
administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Issuer or any Subsidiary and any property management fees) minus (c) the FF&E
Reserves for such Property as of the end of such period minus (d) an imputed
management fee in the amount of 3.00% of the gross revenues for such Property
for such period.  For purposes of determining Adjusted NOI, Operating Property
Value, Total Asset Value and Unencumbered Asset Value, (1) NOI from Properties
disposed of by the Issuer or any Subsidiary during the period of four
consecutive fiscal quarters most recently ended for which financial statements
are required to have been delivered pursuant to Section 7.1(a) or Section 7.1(b)
shall be excluded and (2) NOI for the period of four consecutive fiscal quarters
most recently ended for which financial statements are required to have been
delivered pursuant to Section 7.1(a) or Section 7.1(b) for any Property acquired
by the Issuer or any Subsidiary during such period shall be utilized regardless
of the date such Property was acquired by the Issuer or such Subsidiary.
 Notwithstanding anything to the contrary, any Resuming Operation Costs shall
not be deducted as expenses relating to a Property in accordance with clause (b)
above.

“New Property” means each Property on which a hotel is located acquired by the
Parent Guarantor, any Subsidiary or any Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness or (b) if such
Person is a Single Asset Entity, any Indebtedness for borrowed money of such
Person.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States by the Parent Guarantor or
any Subsidiary primarily for the benefit of employees of the Parent



--------------------------------------------------------------------------------

Guarantor or one or more Subsidiaries residing outside the United States, which
plan, fund or other similar program provides, or results in, retirement income,
a deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Note Documents” means this Agreement, each Note, the Subsidiary Guaranty
Agreement, the Pledge Agreement (if and when required to be executed and
delivered in accordance with the terms hereof), the Intercreditor Agreement (if
and when required to be executed and delivered in accordance with the terms
hereof) and all other documents evidencing, securing or pertaining to the
foregoing as shall, from time to time, be executed and/or delivered by either
Constituent Company, any Subsidiary Guarantor, any Grantor or any other party to
the holders of the Notes pursuant to this Agreement or any other Note Document
(in each case as the same may be amended. modified, restates, supplemented,
extended, renewed or replaced from time to time).

“Notes” is defined in Section 1.

“Obligations” is defined in Section 13.1.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Off-Balance Sheet Obligations” means, in the case of the Parent Guarantor or
any of its Subsidiaries, liabilities and obligations of the Parent Guarantor,
any such Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent Guarantor would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of the Parent Guarantor’s report on Form 10-Q or
Form 10-K (or their equivalents) which the Parent Guarantor is required to file
with the SEC.

“Officer’s Certificate” means, with respect to any Person, a certificate of a
Senior Financial Officer or of any other officer of such Person whose
responsibilities extend to the subject matter of such certificate.

“Operating Property Value” means, at any date of determination, (a) for each New
Property (until the Seasoned Date), or Development Property (that is not a
Seasoned Property), the purchase price of the Property less any amounts paid to
the Issuer (or such Subsidiary) as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements; or (b) for each Seasoned Property, (1) the Adjusted NOI of such
Property for the period of four consecutive fiscal quarters most recently ended
for which financial statements are required to have been delivered pursuant to
Section 7.1(a) or Section 7.1(b) divided by (2) the applicable Capitalization
Rate.  Notwithstanding the forgoing, the Operating Property Value of the Wailea
Beach Marriott and the Boston Park Plaza Hotel may be determined in accordance
with the applicable provisions of the definition of “Development Property.”

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in



--------------------------------------------------------------------------------

accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.

“Parent Guarantor” is defined in the first paragraph of the Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Liens” means, with respect to any asset or property of a Person, (a)
Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) which, in each case,
are not at the time required to be paid or discharged under Section 9.4, (b) the
claims of materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 9.4; (c) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar applicable laws;
(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (e) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; and (f) Liens in favor of the holders of the Notes and; (g)
Liens in existence on the Execution Date and set forth on Schedule 10.5.; and
(h) after the Security Trigger Date and prior to the Security Release Date,
Liens on the Collateral in favor of the Collateral Agent for the benefit of the
Bank Agent, the Bank Lenders, certain affiliates thereof and the holders of the
Notes and subject to the terms of the Intercreditor Agreement.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Parent
Guarantor or any ERISA Affiliate or with respect to which the Parent Guarantor
or any ERISA Affiliate may have any liability.

“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
PA attached hereto to be entered into on or prior to the Security Trigger Date
by and among the Collateral Agent and each Grantor together with any other
security document now or hereafter granted to secure the Obligations.  

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or a Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Parent Guarantor or a Subsidiary, or (c)
constituting or resulting in the redemption of Preferred Equity Interests, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.



--------------------------------------------------------------------------------

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Property” means any parcel (or group of related parcels) of real property owned
or leased (in whole or in part) or operated by the Parent Guarantor, any
Subsidiary or any Unconsolidated Affiliate of the Parent Guarantor.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Management Agreement” means, collectively, all agreements entered into
by a Constituent Company or a Subsidiary Guarantor pursuant to which such Person
engages a Person to advise it with respect to the management of an Unencumbered
Property or to provide management services with respect to the same.

“PTE” is defined in Section 6.3(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Constituent Companies and such Purchaser’s
successors and assigns (so long as any such assignment complies with Section
14.2), provided, however, that any Purchaser of a Note that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Note as the
result of a transfer thereof pursuant to Section 14.2 shall cease to be included
within the meaning of “Purchaser” of such Note for the purposes of this
Agreement upon such transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“QPAM Exemption” is defined in Section 6.3(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Reinvestment Asset” means (a) Eligible Properties which are added as
Unencumbered Properties within 20 Business Days following the acquisition
thereof; provided that, for purposes herein, the repayment of Nonrecourse
Indebtedness on a Property, such that after such repayment such Property becomes
an Eligible Property, shall be included as a “Reinvestment Asset” so long as
such Eligible Property is added as an Unencumbered Property pursuant to this
clause (a), and (b) so long as (1) after the Security Trigger Date and prior to
the Security Release Date, any Material Debt Receivables are pledged as
Collateral under the Pledge Agreement and (2) the Investment in such assets is
permitted by Section 10.10(b), Senior Mortgage Receivables, other Mortgage
Receivables and Secured Mezz Receivables.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.



--------------------------------------------------------------------------------

“Required Holders” means at any time (a) prior to the Closing, the Purchasers
and (b) on or after the Closing, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
either Constituent Company or any of its Affiliates).

“Responsible Officer” means, with respect to any Person, any Senior Financial
Officer and any other officer of such Person with responsibility for the
administration of the relevant portion of this Agreement.

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent Guarantor or any Subsidiary now
or hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Equity Interests of the Parent Guarantor or any Subsidiary now or hereafter
outstanding.

“Resuming Operation Costs” shall have the meaning given to such term in the
definition of “EBITDA”.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“SBA” means the United States Small Business Administration.

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for four full fiscal quarters following the date
of acquisition by the Parent Guarantor, a Subsidiary or an Unconsolidated
Affiliate of the Parent Guarantor.

“Seasoned Property” means Property on which a hotel is located that is not a New
Property.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Parent Guarantor, shall include the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided
that after the Security Trigger Date and prior to the Security Release Date,
Secured Indebtedness shall not include the Notes or the obligations under the
Bank Credit Agreement.

“Secured Mezz Receivable” means a promissory note (other than a promissory note
issued by the Parent Guarantor or any Subsidiary of the Parent Guarantor) which
is not a senior obligation of the issuer thereof and which is secured by a
pledge of Equity Interests in the owner of a Property of which promissory note
the Parent Guarantor, the Issuer or another Subsidiary is the holder and retains
the rights of collection of all payments thereunder.



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder from time to time in effect.

“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.

“Security Release Date” means the date upon which the Constituent Companies have
delivered a notice to the holders of the Notes certifying that the following has
occurred: (a) the Covenant Relief Period shall have ended and the Issuer shall
have demonstrated compliance (in its regular quarterly and/or annual reporting)
of, at the Parent Guarantor’s election, either (1) for the two immediately prior
fiscal quarters, a Leverage Ratio of not more than 6.50 to 1.00 or (2) for the
immediately prior fiscal quarter a Leverage Ratio of not more than 6.00 to 1.00,
(b) no Default or Event of Default shall have occurred and be continuing and (c)
the liens, if any, securing the obligations under the Bank Credit Agreement and
any other Material Collateral Indebtedness have been released or shall be
released substantially simultaneously therewith.  The Collateral Agent shall be
authorized to release all liens securing the Notes on the Security Release Date.

“Security Trigger Date” means the earliest date any of the following shall occur
(a) Availability (to the extent available to be drawn in accordance with the
Bank Credit Agreement as in effect on the First Amendment Date) is, at any time,
less than $350,000,000, (b) the Issuer and its Subsidiaries have aggregate
Unrestricted Cash on the balance sheet of less than $200,000,000 or (c) the
Parent Guarantor, the Issuer or any of its Subsidiaries grant a Lien (or agree
to grant a Lien) to secure any of the obligations under the Bank Credit
Agreement, any Preferred Equity or other Material Collateral Indebtedness.  The
Security Trigger Date shall not in any event be deemed to occur after the
occurrence of the Security Release Date.

“Senior Financial Officer” means, with respect to any Person, the chief
financial officer, principal accounting officer, treasurer or comptroller of
such Person.

“Senior Management” means the named executive officers (or “NEOs”) identified in
the Parent Guarantor’s most recently filed proxy statement in respect of its
annual meeting and shall include each person that replaces any such NEO after
the filing of such proxy statement and prior to the filing of its next such
proxy statement.

“Senior Mortgage Receivables” means Mortgage Receivables which constitute senior
debt of the issuer thereof.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Significant Subsidiary” means any Subsidiary to which more than $10,000,000 of
Total Asset Value is attributable.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property.  In addition, if the assets of a Person
consist solely of (1) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (2) cash and other assets of
nominal value incidental to such Person’s ownership of the other Single Asset
Entity, such Person shall also be deemed to be a Single Asset Entity for
purposes of this Agreement.

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).



--------------------------------------------------------------------------------

“Smith Travel Research” means Smith Travel Research or, if Smith Travel Research
shall no longer exist, any other Person that provides competitive benchmarking,
information services and research to the hotel industry and is acceptable to the
Required Holders.

“Source” is defined in Section 6.3.

“Solvent” means, when used with respect to any Person (or group of Persons),
that (a) the fair value and the fair salable value of its (or their) assets
(excluding any Indebtedness due from any Affiliate of such Person (or group of
Persons)) are each in excess of the fair valuation of its (or their) total
liabilities (including all contingent liabilities computed at the amount which,
in light of all facts and circumstances existing at such time, represents the
amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is (or group of Persons are) able to pay its (or
their) debts or other obligations in the ordinary course as they mature; and (c)
such Person (or group of Persons) has capital not unreasonably small to carry on
its (or their) business and all business in which it proposes (or they propose)
to be engaged

“Specified Financial Covenants” means the covenants set forth in Section 10.8
and each Additional or More Restrictive Covenant.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States pertaining to Persons that engage in
investment or other commercial activities in Iran or any other country that is a
target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Parent Guarantor.

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered the
Subsidiary Guaranty Agreement or a Subsidiary Guaranty Supplement and has not
been released from the Subsidiary Guaranty Agreement pursuant to Section 9.9(b).

“Subsidiary Guaranty Agreement” is defined in Section 2.2(b).

“Subsidiary Guaranty Supplement” is defined in Section 9.9(a)(1).

“Substitute Purchaser” is defined in Section 22.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC.

“Sunstone 42nd St.” means Sunstone 42nd St. LLC, a Delaware limited liability
company.



--------------------------------------------------------------------------------

“Surge Period” is defined in Section 10.8(a).

“SVO” means the Securities Valuation Office of the NAIC.

“Total Asset Value” means the sum of all of the following of the Parent
Guarantor and its Subsidiaries on a consolidated basis determined in accordance
with GAAP applied on a consistent basis: (a) Unrestricted Cash and Marketable
Securities, plus (b) the Operating Property Value of all Properties of the
Parent Guarantor and its Subsidiaries on which a hotel is located, plus (c) the
book value of Unimproved Land, Mortgage Receivables and other promissory notes,
plus (d) the Parent’s GuarantorParent Guarantor’s Ownership Share of the
preceding items for its Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)), plus (e) in the case of any
property subject to a purchase obligation, repurchase obligation or takeout
commitment which at such time (1) could not be specifically enforced by the
seller of such property, the aggregate amount of due diligence deposits, earnest
money payments and other similar payments made under the applicable contract
which, at such time, would be subject to forfeiture upon termination of the
contract or (2) could be specifically enforced by the seller of such property,
the contractual purchase price of such property, but, in either case, only to
the extent the amount of the applicable purchase obligation, repurchase
obligation or takeout commitment is included in the Indebtedness of the Issuer
and its Subsidiaries on a consolidated basis.  Notwithstanding the foregoing,
for purposes of determining Total Asset Value, the amount, if any, by which the
value of Marketable Securities included under the immediately preceding clause
(a) would account for more than 15% of Total Asset Value shall be excluded.  The
percentage of Total Asset Value attributable to a given Subsidiary shall be
equal to the ratio expressed as a percentage of (x) an amount equal to Total
Asset Value calculated solely with respect to assets owned directly by such
Subsidiary to (y) Total Asset Value.

“Total Indebtedness” means without duplication: (a) all Indebtedness of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
(b) the Parent Guarantor’s Ownership Share of the Indebtedness of all
Unconsolidated Affiliates of the Parent Guarantor.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means at any time the sum of (a) the aggregate
Operating Property Values of the Unencumbered Properties at such time and (b)
the lesser of (1) the amount, if any, by which Unrestricted Cash at such time
exceeds $25,000,000 and (2) the lowest amount, if any, of Unrestricted Cash then
permitted to be added to “operating property values” for purposes of determining
the “unencumbered asset value” under any Material Credit Facility$400,000,000.
 For purposes of this definition (other than for the period commencing on the
First Amendment Date and ending January 1, 2022), the Adjusted NOI for any
Unencumbered Property shall be reduced by an amount equal to (i) the amount by
which the Adjusted NOI of such Unencumbered Property would exceed 30% of the
aggregate Adjusted NOI



--------------------------------------------------------------------------------

of all Unencumbered Properties and (ii) the amount by which the Adjusted NOI of
Unencumbered Properties located in the same MSA as such Property would exceed
40% of the aggregate Adjusted NOI of all Unencumbered Properties.  In addition
(A) to the extent that Unencumbered Asset Value attributable to Properties
leased under Ground Leases would exceed 25% of Unencumbered Asset Value, such
excess shall be excluded and (B) if the Wailea Beach Marriott or the Boston Park
Plaza Hotel is an Unencumbered Property and the Issuer has elected that such
Property not be treated as a Development Property in accordance with the
applicable provisions of the definition of such term, then to the extent that
the Unencumbered Asset Value attributable to such Property would exceed 25% of
Unencumbered Asset Value, such excess shall be excluded..

“Unencumbered Property” means an Eligible Property that is included in the
calculation of Unencumbered Asset Value.  A Property shall cease to be an
Unencumbered Property if at any time such Property shall (a) cease to be an
Eligible Property (unless such Property has been approved or been deemed to have
been approved as an Unencumbered Property by the Required Holders) or (b) for
any reason be excluded as an “unencumbered property” under any Material Credit
Facility.

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.  Unimproved
Land shall not include any undeveloped parcels of a Property that has been
developed unless and until the Issuer provides written notice to the holders of
Notes that the Issuer intends to develop such parcel.

“United States” or “U.S.” means the United States of America.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“Unrestricted Cash” means cash and cash equivalentsCash Equivalents held by the
Issuer and its Subsidiaries other than tenant deposits and other cash and cash
equivalents that are subject to a Lien or a Negative Pledge or the disposition
of which is restricted in any way.  

“Unsecured Indebtedness” means with respect to a Person as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is not Secured Indebtedness and, in the case of the Parent
Guarantor, shall include the Parent Guarantor’s Ownership Share of Unsecured
Indebtedness of its Unconsolidated Affiliate.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wailea Beach Marriott” means the Wailea Beach Marriott Resort & Spa located in
Maui, Hawaii.



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the Equity
Interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Parent Guarantor and the Parent Guarantor’s
other Wholly-Owned Subsidiaries at such time.





--------------------------------------------------------------------------------

Form of Series A Note

Sunstone Hotel Partnership, LLC

4.69% Series A Guaranteed Senior Notes due January 10, 2026



No. AR- _____

                   , 20   

$_______

PPN 86801F A*7

For Value Received, the undersigned, Sunstone Hotel Partnership, LLC (herein
called the “Issuer”), a limited liability company organized and existing under
the laws of the State of Delaware, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on January 10, 2026 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.69% per annum from the
date hereof, payable semiannually, on the tenth day of January and July in each
year, commencing with the January 10 or July 10 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (1) on any overdue payment of
interest and (2) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.69% or (ii) 2.00% over the rate
of interest publicly announced by the principal office of Bank of America, N.A
from time to time in New York, New York as its “base” or “prime” rate, payable
semiannually as aforesaid (or, at the option of the registered holder hereof, on
demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Issuer
shall have designated by written notice to the holder of this Note as provided
in the Note and Guarantee Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guarantee Agreement dated as of December 20, 2016 (as
from time to time amended, the “Note and Guarantee Agreement”) between the
Issuer, Sunstone Hotel Investors, Inc., a corporation organized and existing
under the laws of the State of Maryland, and the respective Purchasers named
therein and is entitled to the benefits thereof.  Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 21 of the Note and Guarantee Agreement and (ii)
made the representation set forth in Section 6.3 of the Note and Guarantee
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note and
Guarantee Agreement.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note and Guarantee
Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Sunstone Hotel Partnership, LLC



















By: 









Its













--------------------------------------------------------------------------------

Form of Series B Note

Sunstone Hotel Partnership, LLC

4.79% Series B Guaranteed Senior Notes due January 10, 2028



No. BR- _____

                   , 20   

$_______

PPN 86801F A@5

For Value Received, the undersigned, Sunstone Hotel Partnership, LLC (herein
called the “Issuer”), a limited liability company organized and existing under
the laws of the State of Delaware, hereby promises to pay to ____________, or
registered assigns, the principal sum of _____________________ Dollars (or so
much thereof as shall not have been prepaid) on January 10, 2028 (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of 4.79% per annum from the
date hereof, payable semiannually, on the tenth day of January and July in each
year, commencing with the January 10 or July 10 next succeeding the date hereof,
and on the Maturity Date, until the principal hereof shall have become due and
payable, and (b) to the extent permitted by law, (1) on any overdue payment of
interest and (2) during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make-Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.79% or (ii) 2.00% over the rate
of interest publicly announced by the principal office of Bank of America, N.A.
in New York, New York from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Issuer
shall have designated by written notice to the holder of this Note as provided
in the Note and Guarantee Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note and Guarantee Agreement dated as of December 20, 2016 (as
from time to time amended, the “Note and Guarantee Agreement”) between the
Issuer, Sunstone Hotel Investors, Inc., a corporation organized and existing
under the laws of the State of Maryland, and the respective Purchasers named
therein and is entitled to the benefits thereof.  Each holder of this Note will
be deemed, by its acceptance hereof, to have (i) agreed to the confidentiality
provisions set forth in Section 21 of the Note and Guarantee Agreement and (ii)
made the representation set forth in Section 6.3 of the Note and Guarantee
Agreement.  Unless otherwise indicated, capitalized terms used in this Note
shall have the respective meanings ascribed to such terms in the Note and
Guarantee Agreement.

This Note is a registered Note and, as provided in the Note and Guarantee
Agreement, upon surrender of this Note for registration of transfer accompanied
by a written instrument of transfer duly executed, by the registered holder
hereof or such holder’s attorney duly authorized in writing, a new Note for a
like principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Issuer
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Issuer
will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note and Guarantee
Agreement, but not otherwise.



--------------------------------------------------------------------------------

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note and Guarantee Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuer and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

Sunstone Hotel Partnership, LLC



















By: 









Its













--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Disclosure Materials

None.







--------------------------------------------------------------------------------

Subsidiaries of the Parent Guarantor and
Ownership of Subsidiary Stock

(1)Subsidiaries:

Entity

Jurisdiction of Organization

Ownership

Subsidiary Classification

Boston 1927 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Boston 1927 Owner, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

EP Holdings, LLC

Delaware

100% Sunstone East Pratt, LP

Significant Subsidiary

One Park Boulevard, LLC

Delaware

75% Sunstone Park, LLC; 25% HHC One Park Boulevard, LLC

Excluded Subsidiary

Sun CHP I, Inc.

Delaware

100% Sunstone Hotel Investors, Inc.

Significant Subsidiary

Sun SHP II, LLC

Delaware

90.9092% Sunstone Hotel Investors, Inc.; 9.0908% Sun CHP I, Inc.

Significant Subsidiary

Sunstone 42nd Street Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone 42nd Street, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone Broadway, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Sunstone Canal Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Canal, LLC

Delaware

100% Sunstone Holdco 9, LLC

Excluded Subsidiary

Sunstone Center Court, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary

Sunstone Center Court Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Century, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone Century Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Cowboy, LP

Delaware

99.5% Sunstone Holdco 3, LLC, 0.5% Sunstone Cowboy GP, LLC

Significant Subsidiary



--------------------------------------------------------------------------------

Entity

Jurisdiction of Organization

Ownership

Subsidiary Classification

Sunstone Cowboy GP, LLC

Delaware

100% Sunstone Holdco 3, LLC

Significant Subsidiary

Sunstone Cowboy Lessee, LP

Delaware

99.5% Sunstone Hotel TRS Lessee, Inc.; 0.5% Sunstone Cowboy Lessee GP, LLC

Subsidiary

Sunstone Cowboy Lessee GP, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Significant Subsidiary

Sunstone East Grand, LLC

Delaware

100% Sunstone Holdco 6, LLC

Subsidiary Guarantor

Sunstone East Grand Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone East Pratt, LP

Delaware

99% Sunstone Holdco 4, LLC; 1% Sunstone East Pratt GP, LLC

Significant Subsidiary

Sunstone East Pratt GP, LLC

Delaware

100% Sunstone Holdco 4, LLC

Significant Subsidiary

Sunstone East Pratt Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone EC5, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone EC5 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Hawaii 3-0, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Hawaii 3-0 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Holdco 3, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Holdco 4, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 5, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 6, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 8, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary Guarantor

Sunstone Holdco 9, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Holdco 10, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Hotel Acquisitions, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary



--------------------------------------------------------------------------------

Entity

Jurisdiction of Organization

Ownership

Subsidiary Classification

Sunstone Hotel Partnership, LLC

Delaware

98.9% Sunstone Hotel Investors, Inc., 1.1% Sun SHP II, LLC

Issuer

Sunstone Hotel TRS Lessee, Inc.

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Jamboree, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone Jamboree Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone K9, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone K9 Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone LA Airport, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone LA Airport Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Leesburg, LLC

Delaware

100% Sunstone Holdco 3, LLC

Significant Subsidiary

Sunstone Leesburg Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Longhorn, LP

Delaware

99.5% Sunstone Pledgeco, LLC; 0.5% Sunstone Longhorn GP, LLC

Significant Subsidiary

Sunstone Longhorn GP, LLC

Delaware

100% Sunstone Pledgeco, LLC

Significant Subsidiary

Sunstone Longhorn Holdco, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Significant Subsidiary

Sunstone Longhorn Lessee, LP

Delaware

99.5% Sunstone Longhorn Holdco, LLC; 0.5% Sunstone Longhorn Lessee GP, LLC

Subsidiary

Sunstone Longhorn Lessee GP, LLC

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Significant Subsidiary

Sunstone MacArthur, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone MacArthur Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone North State Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone North State, LLC

Delaware

100% Sunstone Pledgeco, LLC

Excluded Subsidiary



--------------------------------------------------------------------------------

Entity

Jurisdiction of Organization

Ownership

Subsidiary Classification

Sunstone Ocean, LLC

Delaware

100% Sunstone Holdco 4, LLC

Subsidiary Guarantor

Sunstone Ocean Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Outparcel, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Subsidiary

Sunstone Park, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Park Lessee, LLC

Delaware

75% Sunstone Hotel TRS Lessee, Inc.; 25% HLT JV Acquisition, LLC

Subsidiary

Sunstone Philly, LP

Delaware

99.5% Sunstone Holdco 3, LLC; 0.5% Sunstone Philly GP, LLC

Significant Subsidiary

Sunstone Philly GP, LLC

Delaware

100% Sunstone Holdco 3, LLC

Significant Subsidiary

Sunstone Philly Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Pledgeco, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Quincy, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone Quincy Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Red Oak, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

Sunstone Red Oak Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Saint Clair, LLC

Delaware

100% Sunstone Holdco 6, LLC

Subsidiary Guarantor

Sunstone Saint Clair Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Sea Harbor Holdco, LLC

Delaware

100% Sunstone Holdco 4, LLC

Significant Subsidiary

Sunstone Sea Harbor Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Sea Harbor, LLC

Delaware

100% SWW No. 1, LLC

Excluded Subsidiary

Sunstone Sidewinder, LLC

Delaware

100% Sunstone Holdco 3, LLC

Significant Subsidiary

Sunstone Sidewinder Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary



--------------------------------------------------------------------------------

Entity

Jurisdiction of Organization

Ownership

Subsidiary Classification

Sunstone St. Charles, LLC

Delaware

100% Sunstone Holdco 10, LLC

Subsidiary Guarantor

Sunstone St. Charles Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Top Gun Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Top Gun, LLC

Delaware

100% Sunstone Holdco 5, LLC

Excluded Subsidiary

Sunstone Von Karman, LLC

Delaware

100% Sunstone Hotel Partnership, LLC

Significant Subsidiary

Sunstone Westwood, LLC

Delaware

100% Sunstone Holdco 8, LLC

Significant Subsidiary

Sunstone Wharf Lessee, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

Sunstone Wharf, LLC

Delaware

100% Sunstone Holdco 6, LLC

Excluded Subsidiary

SWW No. 1, LLC

Delaware

85% Sunstone Sea Harbor Holdco, LLC; 15% HSH of Orlando, Inc.

Excluded Subsidiary

WB Sunstone-Portland, LLC

Delaware

100% Sunstone Holdco 8, LLC

Subsidiary Guarantor

WB Sunstone-Portland, Inc.

Delaware

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

WHP Bevflow, LLC

Texas

100% Sunstone Longhorn Lessee, LP

Subsidiary

WHP Texas Beverage 1, Inc.

Texas

100% Sunstone Hotel TRS Lessee, Inc.

Subsidiary

WHP Texas Beverage 2, Inc.

Texas

100% WHP Bevflow, LLC

Subsidiary



(2)Affiliates:

None other than as listed above.

(3)Issuer’s Directors and Senior Officers:

Sunstone Hotel Investors, Inc., managing member

John Arabia, President & Chief Executive Officer

Bryan Giglia, Chief Financial Officer

Robert C. Springer, Senior Vice President & Treasurer

(4)Parent Guarantor’s Directors and Senior Officers:



--------------------------------------------------------------------------------

John V. Arabia, President & Chief Executive Officer and Director

Marc A. Hoffman, Executive Vice President & Chief Operating Officer

Bryan Giglia, Executive Vice President & Chief Financial Officer

Robert C. Springer, Executive Vice President & Chief Investment Officer

Douglas M. Pasquale, Chairman of the Board of Directors

Andrew Batinovich, Director

Keith P. Russell, Director

Z. Jamie Behar, Director

W. Blake Baird, Director

Thomas A. Lewis, Jr., Director

Murray J. McCabe, Director

Keith M. Locker, Director









--------------------------------------------------------------------------------

Financial Statements

Financial statements included in the Parent Guarantor’s Form 10-K for the year
ended December 31, 2015, filed with the SEC on February 23, 2016

Financial statements included in the Parent Guarantor’s Form 10-K for the year
ended December 31, 2014, filed with the SEC on February 19, 2015

Financial statements included in the Parent Guarantor’s Form 10-K for the year
ended December 31, 2013, filed with the SEC on February 25, 2014

Financial statements included in the Parent Guarantor’s Form 10-K for the year
ended December 31, 2012, filed with the SEC on February 25, 2013

Financial statements included in the Parent Guarantor’s Form 10-K for the year
ended December 31, 2011, filed with the SEC on February 28, 2012

Financial statements included in the Parent Guarantor’s Form 10-Q for the
quarter ended June 30, 2016, filed with the SEC on August 8, 2016

Supplemental Financial Information of the Parent Guarantor for the quarter ended
June 30, 2016

Consolidated Monthly STR Report for the Parent Guarantor for the month of June
2016

Consolidated Monthly STR Report for the Parent Guarantor for the month of
December 2015







--------------------------------------------------------------------------------

Real Estate Assets

PROPERTY NAME

ADDRESS

FEE AND/OR LEASEHOLD OWNER

OCCUPANCY
STATUS1

Property Classification

Encumbered

Hilton Garden Inn Chicago

10 E. Grand Ave., Chicago, IL 60611

Sunstone East Grand, LLC

79.9%

Seasoned

No

Courtyard LAX

6161 W Century Blvd., Los Angeles, CA 90045

Sunstone Century, LLC

97.4%

Seasoned

No

Hilton New Orleans

333 St. Charles Ave., New Orleans, LA 70130

Sunstone St. Charles, LLC

84.1%

Seasoned

No

Hyatt Chicago

633 N St. Clair St, Chicago, IL 60611

Sunstone Saint Clair, LLC

79.7%

Seasoned

No

Marriott Portland

520 SW Broadway, Portland, Oregon 97205

WB Sunstone-Portland, LLC

89.1%

Seasoned

No

Marriott Boston Quincy

1000 Marriott Dr., Quincy, MA 02169

Sunstone Quincy, LLC

80.3%

Seasoned

No

Hyatt Newport Beach

1107 Jamboree Rd., Newport Beach, CA 92660

Sunstone Jamboree, LLC

83.9%

Seasoned

No

Renaissance Long Beach

111 E. Ocean Blvd., Long Beach, CA 90802

Sunstone Ocean, LLC

80.5%

Seasoned

No

Fairmont Newport Beach

4500 MacArthur Blvd., Newport Beach, CA 92660

Sunstone MacArthur, LLC

79.6%

Seasoned

No

Renaissance LAX

9620 Airport Blvd, Los Angeles, CA 90045

Sunstone LA Airport, LLC

90.4%

Seasoned

No

--------------------------------------------------------------------------------

1 Occupancy percentages as shown reflect the average occupancy rates for each
property for the nine months ended September 30, 2016.



--------------------------------------------------------------------------------

PROPERTY NAME

ADDRESS

FEE AND/OR LEASEHOLD OWNER

OCCUPANCY
STATUS

Property Classification

Encumbered

Renaissance Westchester

80 W Red Oak Ln., West Harrison, NY 10604

Sunstone Red Oak, LLC

77.7%

Seasoned

No

Hyatt Regency SF

5 Embarcadero Center, San Francisco, CA 94111

Sunstone EC5, LLC

91.1%

Seasoned

No

Marriott Maui (Wailea)

3700 Wailea Alanui Drive, Maui, HI 96753

Sunstone Hawaii 3-0, LLC

73.8%

Development

No

Marriott Tysons Corner

8028 Leesburg Pike, Tysons Corner, VA 22182

Sunstone Leesburg, LLC

81.9%

Seasoned

No

Marriott Philadelphia

111 Crawford Avenue, West Conshohocken, PA 19428

Sunstone Philly, LP

73.0%

Seasoned

No

Marriott Park City

1895 Sidewinder Dr., Park City, UT 84060

Sunstone Sidewinder, LLC

69.8%

Seasoned

No

Marriott Houston

255 N. Sam Houston Pkwy. East, Houston, TX 77060

Sunstone Cowboy, LP

84.6%

Seasoned

No

Renaissance Harborplace

202 E. Pratt Street, Baltimore, MD 21202

Sunstone East Pratt, LLC

77.4%

Seasoned

No

Boston Park Plaza

50 Park Plaza, Boston, MA 02116

Boston 1927 Owner, LLC

78.1%

Seasoned

No

Marriott Boston Long Wharf

296 State Street, Boston, MA 02109

Sunstone Wharf, LLC

87.1%

Seasoned

Yes

Embassy Suites Chicago

600 North State Street, Chicago, IL 60654

Sunstone North State, LLC

87.7%

Seasoned

Yes

Hilton North Houston

12400 Greenspoint, Houston, TX 77060

Sunstone Longhorn, LP

79.7%

Seasoned

No

Embassy Suites La Jolla

4550 La Jolla Village Drive, San Diego, CA 92122

Sunstone Top Gun, LLC

86.2%

Seasoned

Yes



--------------------------------------------------------------------------------

PROPERTY NAME

ADDRESS

FEE AND/OR LEASEHOLD OWNER

OCCUPANCY
STATUS

Property Classification

Encumbered

JW Marriott New Orleans

614 Canal Street, New Orleans, LA 70130

Sunstone Canal, LLC

83.3%

Seasoned

Yes

Renaissance Orlando at SeaWorld

6677 Sea Harbor Drive, Orlando, FL 32821

Sunstone Sea Harbor, LLC

81.6%

Seasoned

No

Hilton San Diego Bayfront

One Park Blvd., San Diego, CA 92101

One Park Boulevard, LLC

89.3%

Seasoned

Yes

Hilton Times Square

234 West 42nd St., New York, NY 10036

Sunstone 42nd Street, LLC

99.2%

Seasoned

Yes

Renaissance Washington D.C.

999 9th Street NW, Washington, DC 20001

Sunstone K9, LLC

82.5%

Seasoned

Yes













--------------------------------------------------------------------------------

Existing Indebtedness of the Parent Guarantor and its Subsidiaries

Existing Indebtedness of the Parent Guarantor and its Subsidiaries











Mortgage Loans Payable

Borrower

Lender

Outstanding1

Mortgage loan (fixed) secured by Embassy Suites Chicago

Sunstone North State, LLC

Bear Sterns Commercial Mortgage

$66,507,000

Mortgage loan (fixed) secured by Marriott Boston Long Wharf

Sunstone Wharf, LLC

Wells Fargo Bank

$176,000,000

Mortgage loan (fixed) secured by Hilton Times Square

Sunstone 42nd Street, LLC

Bank of America

$83,734,000

Mortgage loan (fixed) secured by Renaissance Washington D.C.

Sunstone K9, LLC

TIAA-CREF

$120,076,000

Mortgage loan (fixed) secured by JW Marriott New Orleans

Sunstone Canal, LLC

Wells Fargo Bank

$87,360,000

Mortgage loan (fixed) secured by Embassy Suites La Jolla

Sunstone Top Gun, LLC

Deutsche Bank

$63,173,000

Mortgage loan (variable) secured by Hilton San Diego Bayfront

One Park Boulevard, LLC

MUFG Union Bank, Compass Bank, CIBC Inc.

$223,124,000



Term Loans Payable2





Outstanding

Unsecured term loan (fixed) #1

Sunstone Hotel Partnership, LLC

Wells Fargo Bank, PNC Bank, U.S. Bank, BB&T

$85,000,000

Unsecured term loan (fixed) #2

Sunstone Hotel Partnership, LLC

PNC Bank, U.S. Bank, BB&T

$100,000,000

Bank Credit Agreement

Sunstone Hotel Partnership, LLC

Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith, Incorporated
and J.P. Morgan Securities LLC

$0







1 Loan balances as of September 30, 2016.

2 Loan swapped to fixed interest rate.



--------------------------------------------------------------------------------

Certain Permitted Liens

None.







--------------------------------------------------------------------------------

Information Relating to Purchaser

Name and Address of Purchaser

Principal Amount of
Notes to be Purchased



[Name of Purchaser]

$

(1)

All payments by wire transfer of immediately available
funds to:





with sufficient information to identify the source and application of such
funds.





(2)

All notices of payments and written confirmations of
such wire transfers:



(3)

E-mail address for Electronic Delivery:









(4)

All other communications:





(5)

U.S. Tax Identification Number:









--------------------------------------------------------------------------------

Form of Subsidiary Guaranty Agreement

(See Attached)







--------------------------------------------------------------------------------

FORM OF PLEDGE AGREEMENT

Pledge agreement

THIS PLEDGE AGREEMENT dated as of [______], 20[__], is executed and delivered by
each of the undersigned parties identified as “Pledgors” on the signature pages
hereto and the other Persons who may become Pledgors hereunder pursuant to the
execution and delivery of a Pledge Agreement Supplement substantially in the
form of Annex 1 hereto (each a “Pledgor” and collectively, the “Pledgors”) in
favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Collateral
Agent (the “Collateral Agent”) for the benefit of (i) WELLS FARGO BANK, NATIONAL
ASSOCIATION in its capacity as administrative agent (the “Administrative
Agent”), and the other Lender Parties (as defined in the Credit Agreement),
under that certain Amended and Restated Credit Agreement, dated as of October
17, 2018, by and among SunStone Hotel Partnership, LLC, a limited liability
company formed under the laws of the State of Delaware (the “Borrower”),
SunStone Hotel Investors, Inc., a corporation formed under the laws of the State
of Maryland, (“Parent”), the financial institutions party thereto and their
assignees under Section 13.5 thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) and (ii) the holders from
time to time (the “Noteholders”; and together with the Administrative Agent, the
Lender Parties and the Collateral Agent, collectively, the “Secured Parties”) of
notes issued pursuant to that certain Note and Guarantee Agreement, dated as of
December 20, 2016, by and among the Borrower, the Parent and the purchasers
named therein (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Agreement”).



WHEREAS, pursuant to the Credit Agreement and the Note Agreement, the Lenders
and the Noteholders have each made available to the Borrower certain financial
accommodations on terms and conditions set forth in the Credit Agreement and the
Note Agreement, respectively;



WHEREAS, the Borrower, Parent and each of the other Pledgors, though separate
legal entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to continue to obtain financing from the Lenders and
the Noteholders, respectively, through their collective efforts;



WHEREAS, each Pledgor acknowledges that it will receive direct and indirect
benefits from the Lenders and the Noteholders continuing to make such financial
accommodations available to the Borrower under the Credit Agreement and the Note
Agreement, respectively;



WHEREAS, it is required pursuant to Section 8.14 of the Credit Agreement and
Section 9.13 of the Note Agreement that the Pledgors execute and deliver this
Agreement on or prior to the Security Trigger Date in order to, among other
things, grant to the Collateral



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties a security interest in the Pledged
Collateral as security for the Senior Indebtedness (hereinafter, as defined in
the Intercreditor Agreement).



NOW, THEREFORE, in consideration of the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:



 Section 1.  Pledge.  As security for the prompt performance and payment in full
of the Senior Indebtedness, each Pledgor hereby pledges, hypothecates, assigns,
transfers, sets over and delivers unto the Collateral Agent, for the benefit of
the Secured Parties, and grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in, all of such Pledgor’s right, title and
interest in, to and under the following (collectively, the “Pledged
Collateral”):



(a)the Pledged Interests;



(b)the Material Debt Receivables;



(c)all distributions, cash, securities, interest, dividends, rights and other
property at any time and from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all thereof to which such
Pledgor shall at any time be entitled in respect of the Pledged Interests and
the Material Debt Receivables;



(d)all other payments due or to become due to such Pledgor in respect of any of
the foregoing;



(e)all of such Pledgor’s claims, rights, powers, privileges, authority, puts,
calls, options, security interests, liens and remedies, if any, in respect of
any of the foregoing;



(f)all of such Pledgor’s rights to exercise and enforce any and every right,
power, remedy, authority, option and privilege of such Pledgor relating to any
of the foregoing including, without limitation, any power to (i)  terminate,
cancel or modify any agreement, (ii) execute any instruments and to take any and
all other action on behalf of and in the name of such Pledgor in respect of any
of the foregoing and the applicable Issuer thereof, (iii) exercise voting rights
or make determinations, (iv) exercise any election (including, but not limited
to, election of remedies), (v) exercise any “put”, right of first offer or first
refusal, or other option, (vi) exercise any right of redemption or repurchase,
(vii) give or receive any notice, consent, amendment, waiver or approval,
(viii) demand, receive, enforce, collect or receipt for any of the foregoing,
(ix) enforce or execute any checks, or other instruments or orders, (x) file any
claims and to take any action in connection with any of the foregoing, or
(xi) otherwise act as if such Pledgor were the absolute owner of such Pledged
Interests and Material Debt Receivables and all rights associated therewith;



(g)all certificates and instruments representing or evidencing any of the
foregoing;





--------------------------------------------------------------------------------

(h)all other property hereafter delivered in substitution for or in addition to
any of the foregoing;



(i)all other rights, titles, interests, powers, privileges and preferences
pertaining to any of the foregoing; and



(j)all products and Proceeds of any of the foregoing.



provided, that, notwithstanding any of the foregoing to the contrary, the
Pledged Collateral shall not include (i) insurance policies the proceeds of
which are required, by the terms of such policies, to be paid to Persons other
than any Pledgor, and rights related to such policies; (ii) [reserved] or (iii)
any other property the pledge of which, or granting of a Lien in which, would be
prohibited or restricted by (x) Applicable Law (including any requirement to
obtain the consent of any Governmental Authority) or (y) a term, provision or
condition of any contract, property right or agreement applicable to such
Pledgor or such Unencumbered Property and described on Exhibit A; provided,
however, that the Pledged Collateral shall include (and such security interest
shall attach) immediately at such time as such prohibition and/or restriction
shall no longer be applicable and to the extent severable, shall attach
immediately to any such property not subject to the prohibitions and/or the
restrictions specified in clause (iii) above.



Section 2.  Representations and Warranties.  Each Pledgor hereby represents and
warrants to the Collateral Agent and the Secured Parties as follows:



(a)Title and Liens.  Such Pledgor is, and will at all times continue to be, the
legal and beneficial owner of the Pledged Collateral of such Pledgor. None of
the Pledged Collateral is subject to any adverse claim or other Lien (other than
Permitted Liens of the types described in (x) clause (a), (f)  or (i) of the
definition of such term in the Credit Agreement and (y) clause (a), (f) or (h)
of the definition of such term in the Note Agreement).  No Person has control of
any of the Pledged Collateral other than the Pledgors and, pursuant to the terms
of this Agreement, Collateral Agent.



(b)Authorization.  Such Pledgor has the right and power, and has taken all
reasonably necessary action to authorize such Pledgor, to execute, deliver and
perform this Agreement in accordance with its terms.  Subject to the terms of
this Agreement, the execution, delivery and performance of this Agreement in
accordance with its terms, including the granting of the security interest
hereunder, do not and will not, by the passage of time, the giving of notice, or
both: (i) require any governmental approval or violate any Applicable Law
relating to such Pledgor; (ii) conflict with, result in a breach of or
constitute a default under the Organizational Documents of such Pledgor, or,
subject to Section 2(i), any indenture, agreement or other instrument to which
such Pledgor is a party or by which it or any of the Pledged Collateral of such
Pledgor or its other property may be bound; or (iii) result in or require the
creation or imposition of any Lien (other than Permitted Liens of the types
described in (x) clauses (a), (f) or (i) of the definition of such term in the
Credit Agreement and (y) clauses (a), (f) and (h) of the definition of such term
in the Note



--------------------------------------------------------------------------------

Agreement) upon or with respect to any of the Pledged Collateral of such Pledgor
or such Pledgor’s other property whether now owned or hereafter acquired.



(c)Validity and Perfection of Security Interest.  This Agreement is effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Pledged Collateral.
 Such security interest will be perfected (i) with respect to any such Pledged
Collateral that is a “security” (as such term is defined in the UCC) and is
evidenced by a certificate, when such Pledged Collateral is delivered to the
Collateral Agent or any Person acting as bailee for the Collateral Agent for
purposes of perfecting the security interests in such Pledged Collateral with
duly executed stock powers with respect thereto, (ii) with respect to any such
Pledged Collateral that is a “security” (as such term is defined in the UCC) but
is not evidenced by a certificate, when UCC financing statements in appropriate
form are filed in the appropriate filing offices in the jurisdiction of
organization of the Pledgors or when control is established by the Collateral
Agent over such interests in accordance with the provision of Section 8-106 of
the UCC, or any successor provision, (iii) with respect to any such Pledged
Collateral that is not a “security” (as such term is defined in the UCC) when
UCC financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the Pledgors and (iv) with
respect to any Mortgage Receivables, when each promissory note or other
Instrument evidencing such Mortgage Receivable is delivered to the Collateral
Agent or any Person acting as bailee for the Collateral Agent for purposes of
perfecting the security interests in such Mortgage Receivable with duly executed
allonges with respect thereto.  Except as set forth in this subsection, no
action is necessary to perfect the security interest granted by any Pledgor
under this Agreement.



(d)Pledged Collateral.  The information set forth on Schedule 1 attached hereto
and incorporated herein by reference with respect to the Pledged Collateral of
such Pledgor is true and correct.



(e)Name, Organization, Etc.  Such Pledgor’s exact legal name, type of legal
entity, jurisdiction of formation, organizational identification number and
location of its chief executive office are as set forth on Schedule 1 attached
hereto.  Except as set forth on such Schedule, within the five years preceding
the date hereof, such Pledgor has not changed its name or merged with or
otherwise combined its business with any other Person.



(f)Validly Issued, etc.  All of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and are not subject to preemptive
rights of any Person.



(g)Interests in Partnerships and LLCs.  None of the Pledged Collateral
consisting of an interest in a partnership or in a limited liability company
(i) is dealt in or traded on a securities exchange or in securities markets,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) otherwise constitutes
a security or (v) constitutes a financial asset.



(h)No Judgments; No Litigation.  There are no judgments presently outstanding
and unsatisfied against any Pledgor or any of its assets that would constitute
an Event of



--------------------------------------------------------------------------------

Default under the Credit Agreement or the Note Agreement, and there are no
actions, suits, investigations or proceedings pending (nor to the knowledge of
any Pledgor, are there any actions, suits or proceedings threatened) against or
in any other way relating adversely to or affecting any Pledgor or any of its
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which could reasonably be expected to have a
Material Adverse Effect.



(i)No Restrictions on Transfer.  Other than restrictions contained in Franchise
Agreements, Property Management Agreements, Ground Leases, owner agreements and
the guaranties associated with each of the preceding agreements as such
agreements are (x) in effect on the First Amendment Date or (y) entered into
after the First Amendment Date with respect to any Property which becomes an
Unencumbered Property after the First Amendment Date if the subject restrictions
in such agreements are substantially similar to the restrictions in Hotel
Agreements (as defined below) in effect on the First Amendment Date and are
required by the counterparty to the Hotel Agreement (collectively, the “Hotel
Agreements”) relating to the Property owned by certain Issuers restricting the
transfer of Pledged Interests of such Issuers which restrictions may be
applicable upon an exercise of remedies hereunder (provided that such
restrictions do not prohibit the pledge of such Pledged Interests hereunder),
and subject to Applicable Law and in accordance with this Agreement, there are
no restrictions on the transfer of the Pledged Interests or the Material Debt
Receivables to the Collateral Agent and/or the Secured Parties hereunder, or
with respect to any subsequent transfer thereof or realization thereupon by the
Collateral Agent and/or the Secured Parties (or, if there are any such
restrictions, Pledgors shall use commercially reasonable efforts to assist
Collateral Agent and the Secured Parties in complying with any such transfer
restrictions by all required parties), and, as set forth in the Acknowledgement
and Consents in the form of Schedule 2 attached hereto and delivered by any
Issuer, except as set forth above in this clause (i), each of the Pledgors has
obtained all consents needed in connection with any such transfer or subsequent
transfer, if any, subject to matters resulting from operation of law.



Section 3.  Covenants.  Each Pledgor hereby unconditionally covenants and agrees
as follows:



(a)No Liens; No Sale of Pledged Collateral.  Such Pledgor will not create,
assume, incur or permit or suffer to exist or to be created, assumed or
incurred, any Lien (other than Permitted Liens of the types described in (x)
clause (a), (f) or (i) of the definition of such term in the Credit Agreement
and (y) clause (a), (f) or (h) of the definition of such term in the Note
Agreement) on any of the Pledged Collateral (or any interest therein) or sell,
lease, assign, transfer or otherwise dispose of all or any portion of the
Pledged Collateral (or any interest therein) except as expressly permitted under
the Credit Agreement and the Note Agreement.



(b)Change of Name, Etc.  Without giving the Collateral Agent at least 30-days’
prior written notice and to the extent such action is not otherwise prohibited
by any of the Loan Documents or the Note Agreement, such Pledgor shall not:
(i) change its name; (ii) reorganize or otherwise become formed under the laws
of another jurisdiction or



--------------------------------------------------------------------------------

(iii) become bound by a security agreement in favor of of another Person within
the meaning of Section 9-203(d) of the UCC.



(c)Defense of Title.  Such Pledgor will use commercially reasonable efforts to
warrant and defend its title to and ownership of the Pledged Collateral of such
Pledgor, at its sole cost and expense, against the claims of all Persons.



(d)Delivery of Certificates, Etc.  If a Pledgor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a stock and/or liquidating dividends, other distributions in
property, return of capital or other distributions made on or in respect of the
Pledged Collateral, whether resulting from a subdivision, combination or
reclassification of outstanding Equity Interests or received in exchange for
Pledged Collateral or any part thereof or as a result of any merger,
consolidation, acquisition or other exchange of assets or on the liquidation,
whether voluntary or involuntary, or otherwise), promissory note, instrument,
option or rights in respect of any Pledged Collateral, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any Pledged
Collateral, or otherwise in respect thereof, such Pledgor shall hold the same in
trust for the Collateral Agent and the Secured Parties and promptly deliver the
same to the Collateral Agent in the exact form received, duly indorsed by such
Pledgor to the Collateral Agent, if required, together with an undated stock
power covering such certificate or allonge covering such promissory note, as the
case may be (or other appropriate instrument of transfer) duly executed in blank
by such Pledgor and with, if the Collateral Agent so requests, signature
guaranteed, to be held by the Collateral Agent, subject to the terms of this
Agreement, as Pledged Collateral.



(e)Uncertificated Securities.  With respect to any Pledged Collateral that
constitutes a security and is not represented or evidenced by a certificate or
instrument, such Pledgor shall cause the Issuer thereof either (i) to register
the Collateral Agent as the registered owner of such security or (ii) to agree
in writing with the Collateral Agent and such Pledgor that such Issuer will
comply with the instructions with respect to such security originated by the
Collateral Agent without further consent of such Pledgor.



(f)Additional Shares.  Such Pledgor shall not permit any Issuer to issue any
additional Equity Interests unless such Equity Interests are pledged hereunder
as provided herein.  Further, such Pledgor shall not permit any Issuer to amend
or modify its articles or certificate of incorporation, articles of
organization, certificate of limited partnership, by-laws, operating agreement,
partnership agreement or other comparable organizational instrument in a manner
which would adversely affect the voting, liquidation, preference or other
similar rights of any holder of the Equity Interests pledged hereunder in any
material respect.



(g)Issuer Acknowledgment.  Such Pledgor shall cause each Issuer of Pledged
Collateral and which Issuer is not a Pledgor itself, to execute and deliver to
the Collateral Agent an Acknowledgment and Consent substantially in the form of
Schedule 2 attached hereto.





--------------------------------------------------------------------------------

(h)Investment Property.  Such Pledgor shall not, and shall not allow any issuer
of any Pledged Collateral, to the extent such issuer is a limited liability
company or a partnership, to, elect that the Pledged Interests, except as
directed or requested by the Collateral Agent, be securities governed by Article
8 of the UCC.



(i)Additional Pledged Collateral.  If any Pledgor acquires any Pledged
Collateral after executing this Agreement, it shall promptly thereafter deliver
to the Collateral Agent a supplement to Schedule 1 attached hereto, and Schedule
1 shall thereby be amended to add the additional Pledged Collateral set forth in
such supplement.



(j)UCC Financing Statements. The Borrower shall prepare, execute, file, record
or deliver notices, assignments, financing statements, continuation statements,
applications for registration or like papers that are necessary to perfect and
preserve the Collateral Agent’s security interest in the Pledged Collateral or
any of the documents, instruments, certificates and agreements described in
Section 12(b) of this Agreement; provided, that the Borrower shall prepare,
execute, file, record or deliver any continuation statement as required under
this Section 3(j) six (6) months prior to date by which such continuation
statement is required to be filed in accordance with the UCC in the necessary
and appropriate jurisdiction.



Section 4.  Registration in Nominee Name, Denominations.  The Collateral Agent
shall have the right to hold any Equity Interests which are part of the Pledged
Collateral in its own name as pledgee, the name of its nominee (as Collateral
Agent or as sub-agent) or the name of the Pledgor thereof, endorsed or assigned
in blank or in favor of the Collateral Agent.  Such Pledgor will promptly give
to the Collateral Agent copies of any notices or other communications received
by it with respect to any Equity Interests constituting Pledged Collateral
registered in the name of such Pledgor.



Section 5.  Voting Rights; Dividends, etc.



(a)So long as no Event of Default exists:



(i)each Pledgor shall be entitled to exercise any and all voting and/or
consensual rights and powers accruing to an owner of the Pledged Collateral or
any part thereof for any purpose not in violation of the terms and conditions of
the Note Agreement, any of the other Note Documents or any of the Loan
Documents, including the Intercreditor Agreement, or any of such Pledgor’s
Organizational Documents; provided, however, that no Pledgor shall exercise, or
refrain from exercising, any such right or power if any such action would have a
material adverse effect on the value of such Pledged Collateral in the
reasonable determination of the Collateral Agent; and



(ii)each Pledgor shall be entitled to retain and use any and all cash
distributions paid on the Pledged Collateral, but any and all equity and/or
liquidating distributions, other distributions in property, return of capital or
other distributions made on or in respect of Pledged Collateral, whether
resulting from a subdivision,



--------------------------------------------------------------------------------

combination or reclassification of outstanding Equity Interests which are
pledged hereunder or received in exchange for Pledged Collateral or any part
thereof or as a result of any merger, consolidation, acquisition or other
exchange of assets or on the liquidation, whether voluntary or involuntary, of
any Issuer, or otherwise, shall be and become part of the Pledged Collateral
pledged hereunder and, if received by such Pledgor, shall forthwith be delivered
to the Collateral Agent to be held as collateral subject to the terms and
conditions of this Agreement.



The Collateral Agent agrees to execute and deliver to each Pledgor, or cause to
be executed and delivered to such Pledgor, as appropriate, at the sole cost and
expense of such Pledgor, all such proxies, powers of attorney, dividend orders
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting and/or consensual rights and powers
which such Pledgor is entitled to exercise pursuant to clause (i) above and/or
to receive the distributions and other amounts which such Pledgor is authorized
to retain pursuant to clause (ii) above.



(b)Subject to the terms of this Agreement, if an Event of Default exists, all
rights of the Pledgors to exercise the voting and/or consensual rights and
powers which the Pledgors are entitled to exercise pursuant to subsection (a)(i)
above and/or to receive the distributions and other amounts which the Pledgors
are authorized to receive and retain pursuant to subsection (a)(ii) above shall
cease, and all such rights thereupon shall become immediately vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
exercise such voting and/or consensual rights and powers which the Pledgors
shall otherwise be entitled to exercise pursuant to subsection (a)(i) above
and/or to receive and retain the distributions and other amounts which the
Pledgors shall otherwise be authorized to retain pursuant to subsection (a)(ii)
above.  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this subsection (b) shall be
retained by the Collateral Agent as additional collateral hereunder and shall be
applied in accordance with the provisions of Section 8 of this Agreement.  If
any Pledgor shall receive any distributions or other property which it is not
entitled to receive under this Section, such Pledgor shall hold the same in
trust for the Collateral Agent and the Secured Parties, without commingling the
same with other funds or property of or held by such Pledgor, and shall promptly
deliver the same to the Collateral Agent in the identical form received,
together with any necessary endorsements.



Section 6.  Event of Default Defined.  For purposes of this Agreement, “Event of
Default” shall mean any of the following events, whatever the reason for such
event and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any governmental or nongovernmental body: (i) the failure
of any Pledgor to comply in all material respects with any of the terms and
provisions of this Agreement beyond any applicable notice and cure periods; (ii)
the occurrence of an “Event of Default” as such term is defined in the Credit
Agreement; (iii) the occurrence of an “Event of Default” as such term is defined
in the Note Agreement; or (iv) any action is taken by the Issuer of any Pledged
Interests or the partners, shareholders, managers, members or trustees thereof
to amend or modify the Organizational Documents in a manner that would (A)
materially adversely affect the voting, liquidation,



--------------------------------------------------------------------------------

preference, redemption or other similar rights of any holder of the Pledged
Interests or, (B)  adversely affect the Collateral Agent’s or the Secured
Parties’ rights or remedies under this Agreement.



Section 7.  Remedies upon Default.



(a)In addition to any right or remedy that the Collateral Agent or any of the
Secured Parties may have under the Credit Agreement, the Note Agreement, any
other Note Document, any other Loan Document or any Specified Derivatives
Contract or otherwise under Applicable Law, and in accordance with the
Intercreditor Agreement, if an Event of Default shall exist, the Collateral
Agent may immediately exercise any and all the rights and remedies of a Secured
Party under the UCC and may otherwise sell, assign, transfer, endorse and
deliver the whole or, from time to time, any part of the Pledged Collateral at
one or more public or private sales or on any securities exchange, for cash,
upon credit or for other property, for immediate or future delivery, and for
such price or prices and on such terms as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be authorized at any sale (if it deems
it advisable to do so) to restrict the prospective bidders or purchasers to
Persons who will represent and agree that they are purchasing the Pledged
Collateral for their own account in compliance with the Securities Act and upon
consummation of any such sale the Collateral Agent shall have the right to
assign, transfer, endorse and deliver to the purchaser or purchasers thereof the
Pledged Collateral so sold.  Each purchaser at any sale of Pledged Collateral
shall take and hold the property sold absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives (to the fullest extent
permitted by Applicable Law) all rights of redemption, stay and/or appraisal
which such Pledgor now has or may at any time in the future have under any
Applicable Law now existing or hereafter enacted.  Each Pledgor agrees that, to
the extent notice of sale shall be required by Applicable Law, at least ten (10)
days’ prior written notice to such Pledgor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification, but notice given in any other reasonable manner or at
any other reasonable time shall also constitute reasonable notification.  Such
notice, in case of public sale, shall state the time and place for such sale,
and, in the case of sale on a securities exchange, shall state the exchange on
which such sale is to be made and the day on which the Pledged Collateral, or
portion thereof, will first be offered for sale at such exchange.  Any such
public sale shall be held at such time or times within ordinary business hours
and at such place or places as the Collateral Agent may fix and shall state in
the notice or publication (if any) of such sale.  At any such sale, the Pledged
Collateral, or portion thereof to be sold, may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may determine.  Neither the
Collateral Agent nor any of the Secured Parties shall be obligated to make any
sale of the Pledged Collateral if it shall determine not to do so regardless of
the fact that notice of sale of the Pledged Collateral may have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In case the
sale of all or any part of the Pledged Collateral is made on credit or for
future delivery, the Pledged Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but



--------------------------------------------------------------------------------

neither the Collateral Agent nor any of the Secured Parties shall incur any
liability to any Pledgor in case any such purchaser or purchasers shall fail to
take up and pay for the Pledged Collateral so sold and, in case of any such
failure, such Pledged Collateral may be sold again upon like notice.  At any
public sale made pursuant to this Agreement, the Collateral Agent or any of the
Secured Parties and any other holder of any of the Senior Indebtedness, to the
extent permitted by Applicable Law, may bid for or purchase, free from any right
of redemption, stay and/or appraisal on the part of any Pledgor (all said rights
being also hereby waived and released to the extent permitted by Applicable
Law), any part of or all the Pledged Collateral offered for sale and may make
payment on account thereof by using any claim then due and payable to the
Collateral Agent or any of the Secured Parties from any Pledgor as a credit
against the purchase price, and the Collateral Agent may, upon compliance with
the terms of sale and to the extent permitted by Applicable Law, hold, retain
and dispose of such property without further accountability to any Pledgor
therefor.  For purposes hereof, a written agreement to purchase all or any part
of the Pledged Collateral shall be treated as a sale thereof; the Collateral
Agent shall be free to carry out such sale pursuant to such agreement and no
Pledgor shall be entitled to the return of any Pledged Collateral subject
thereto, notwithstanding the fact that after the Collateral Agent shall have
entered into such an agreement all Events of Default may have been remedied or
the Senior Indebtedness may have been paid in full as herein provided.  Each
Pledgor hereby waives any right to require any marshaling of assets and any
similar right.



(b)In addition to exercising the power of sale herein conferred upon it, the
Collateral Agent shall also have the option to proceed by suit or suits at law
or in equity to foreclose this Agreement and sell the Pledged Collateral or any
portion thereof pursuant to judgment or decree of a court or courts having
competent jurisdiction.



(c)The rights and remedies of the Collateral Agent and the Secured Parties under
this Agreement are cumulative and not exclusive of any rights or remedies which
they would otherwise have.



Section 8.  Application of Proceeds of Sale and Cash.  The proceeds of any sale
of the whole or any part of the Pledged Collateral, together with any other
moneys held by the Collateral Agent or any of the Secured Parties under the
provisions of this Agreement, shall be applied in accordance with the
Intercreditor Agreement.  The Pledgors shall remain liable and will pay, on
demand, any deficiency remaining in respect of the Senior Indebtedness.



Section 9.  Collateral Agent Appointed Attorney-in-Fact.  Subject to the terms
of the Intercreditor Agreement, each Pledgor hereby constitutes and appoints the
Collateral Agent as the attorney-in-fact of such Pledgor with full power of
substitution either in the Collateral Agent’s name or in the name of such
Pledgor to do any of the following upon the occurrence and during the
continuance of an Event of Default at the direction of the Required Senior
Lenders (hereinafter, as defined in the Intercreditor Agreement): (a) to perform
any obligation of such Pledgor hereunder in such Pledgor’s name or otherwise;
(b) to ask for, demand, sue for, collect, receive, receipt and give acquittance
for any and all moneys due or to become due under and by virtue of any Pledged
Collateral; (c) [reserved]; (d) to verify facts concerning the Pledged
Collateral in its own name or a fictitious name; (e) to endorse



--------------------------------------------------------------------------------

checks, drafts, orders and other instruments for the payment of money payable to
such Pledgor, representing any interest or dividend or other distribution
payable in respect of the Pledged Collateral or any part thereof or on account
thereof and to give full discharge for the same; (f) to exercise all rights,
powers and remedies which such Pledgor would have, but for this Agreement, under
the Pledged Collateral; and (g) to carry out the provisions of this Agreement
and to take any action and execute any instrument which the Collateral Agent may
deem reasonably necessary or advisable to accomplish the purposes hereof, and to
do all acts and things and execute all documents in the name of the Pledgor or
otherwise, deemed by the Collateral Agent as reasonably necessary, proper and
convenient in connection with the preservation, perfection or enforcement of its
rights hereunder.  Nothing herein contained shall be construed as requiring or
obligating the Collateral Agent or the Secured Parties to make any commitment or
to make any inquiry as to the nature or sufficiency of any payment received by
it, or to present or file any claim or notice, or to take any action with
respect to the Pledged Collateral or any part thereof or the moneys due or to
become due in respect thereof or any property covered thereby, and no action
taken by the Collateral Agent or of the Secured Parties or omitted to be taken
with respect to the Pledged Collateral or any part thereof shall give rise to
any defense, counterclaim or offset in favor of any Pledgor or to any claim or
action against the Collateral Agent or any of the Secured Parties.  The power of
attorney granted herein is irrevocable and coupled with an interest.



Section 10.  Collateral Agent’s Duty of Care.  Other than the exercise of
reasonable care to ensure the safe custody of the Pledged Collateral while being
held by the Collateral Agent hereunder, the Collateral Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that each Pledgor shall be responsible for preservation of all rights of
such Pledgor in the Pledged Collateral.  The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if such Pledged Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords similar property
for the account of other customers in similar transactions, it being understood
that the Collateral Agent shall not have responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Pledged Collateral, whether or not the
Collateral Agent has or is deemed to have knowledge of such matters or (b)
taking any necessary steps to preserve rights against any parties with respect
to any Pledged Collateral. The Collateral Agent is hereby authorized and
directed to accept signature pages from any other Persons who may become
Pledgors hereunder pursuant to the execution and delivery of a Pledge Agreement
Supplement substantially in the form of Annex 1 hereto without further direction
by the Secured Parties.



Section 11.  Reimbursement of Collateral Agent.  Each Pledgor agrees to pay
within two (2) Business Days after written demand to the Collateral Agent the
amount of any and all reasonable out of pocket expenses, including the
reasonable fees disbursements and other charges of its counsel and of any
experts or agents, excluding any internal costs, that the Collateral Agent may
incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or any sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Collateral Agent or the Secured Parties hereunder,
or (d) the failure by such Pledgor to



--------------------------------------------------------------------------------

perform or observe any of the provisions hereof.  Any such amounts payable as
provided hereunder shall be Senior Indebtedness.



Section 12.  Further Assurances.  Each Pledgor shall, at its sole cost and
expense, take all action that may be necessary in the Collateral Agent’s
reasonable determination, so as at all times to maintain the validity,
perfection, enforceability and priority of the Collateral Agent’s security
interest in the Pledged Collateral, or to enable the Collateral Agent or the
Secured Parties to exercise or enforce their respective rights hereunder,
including, without limitation (a) delivering to the Collateral Agent, endorsed
or accompanied by such instruments of assignment as the Collateral Agent may
specify, any and all chattel paper, instruments, letters of credit and all other
advices of guaranty and documents evidencing or forming a part of the Pledged
Collateral and (b) executing and delivering pledges, designations, notices and
assignments, in each case in form and substance reasonably satisfactory to the
Collateral Agent, relating to the creation, validity, perfection, priority or
continuation of the security interest granted hereunder.  Each Pledgor agrees to
take, and authorizes the Collateral Agent to take on such Pledgor’s behalf, any
or all of the following actions with respect to any Pledged Collateral as the
Collateral Agent shall deem reasonably necessary to perfect the security
interest and pledge created hereby or to enable the Collateral Agent to enforce
its rights and remedies hereunder at the direction of the Required Senior
Lenders: (i) to register in the name of the Collateral Agent any Pledged
Collateral in certificated or uncertificated form; (ii) to endorse in the name
of the Collateral Agent any Pledged Collateral issued in certificated form; and
(iii) by book entry or otherwise, identify as belonging to the Collateral Agent
a quantity of securities or partnership interests that constitutes all or part
of the Pledged Collateral registered in the name of the Collateral Agent.
 Notwithstanding the foregoing, each Pledgor agrees that Pledged Collateral
which is not in certificated form or is otherwise in book-entry form shall be
held for the account of the Collateral Agent. Each of each Pledgor and the
Collateral Agent hereby constitutes and appoints the Administrative Agent, the
other Lender Parties and the Noteholders as the attorney-in-fact of such Pledgor
with full power of substitution in the name of such Pledgor to file from time to
time in all necessary and appropriate jurisdictions one or more financing or
continuation statements or any other document or instrument referred to in the
immediately preceding clause (b) or in Section 3(j) hereof in favor of the
Collateral Agent so as at all times to maintain the validity, perfection,
enforceability and priority of the Collateral Agent’s security interest in the
Pledged Collateral.  To the extent permitted by Applicable Law, a carbon,
photographic, xerographic or other reproduction of this Agreement or any
financing statement is sufficient as a financing statement.  Any property
comprising part of the Pledged Collateral required to be delivered to the
Collateral Agent pursuant to this Agreement shall be accompanied by proper
instruments of assignment duly executed by the Pledgors and by such other
instruments or documents as the Collateral Agent may reasonably request.



Section 13.  Securities Act.  In view of the position of any Pledgor in relation
to the Pledged Collateral, or because of other current or future circumstances,
a question may arise under the Securities Act or any similar Applicable Law
hereafter enacted analogous in purpose or effect (such Act and any such similar
Applicable Law as from time to time in effect being called the “Federal
Securities Laws”) with respect to any disposition of the



--------------------------------------------------------------------------------

Pledged Collateral permitted hereunder.  Each Pledgor understands that
compliance with the Federal Securities Laws might very strictly limit the course
of conduct of the Collateral Agent if the Collateral Agent were to attempt to
dispose of all or any part of the Pledged Collateral in accordance with the
terms hereof, and might also limit the extent to which or the manner in which
any subsequent transferee of any Pledged Collateral could dispose of the same.
 Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Pledged
Collateral in accordance with the terms hereof under applicable “Blue Sky” or
other state securities laws or similar Applicable Law analogous in purpose or
effect.  Each Pledgor recognizes that in light of the foregoing restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof.  Each Pledgor acknowledges
and agrees that in light of the foregoing restrictions and limitations, the
Collateral Agent, in its reasonable determination, may, in accordance with
Applicable Law, (a) proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under the Federal Securities Laws and (b) approach and
negotiate with a single potential purchaser to effect such sale.  Each Pledgor
acknowledges and agrees that any such sale might result in prices and other
terms less favorable to the seller than if such sale were a public sale without
such restrictions.  In the event of any such sale, neither the Collateral Agent
nor any of the Secured Parties shall incur any responsibility or liability for
selling all or any part of the Pledged Collateral in accordance with the terms
hereof at a price that the Collateral Agent may deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached.  The provisions of
this Section will apply notwithstanding the existence of public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sell.



Section 14.  Security Interest Absolute.  Subject to the terms of this
Agreement, all rights of the Collateral Agent hereunder, the grant of a security
interest in the Pledged Collateral and all obligations of the Pledgor hereunder,
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, the Note Agreement, any other Note
Document, any other agreement with respect to any of the Senior Indebtedness or
any other agreement or instrument relating to any of the foregoing, (b) any
change in the time, manner or place of the payment of, or in any other term of,
all or any of the Senior Indebtedness, or any other amendment or waiver of or
any consent to any departure from any of the documents, instruments or
agreements evidencing any of the Senior Indebtedness, (c) any exchange, release
or nonperfection of any other collateral, or any release or amendment or waiver
of or consent to or departure from any guaranty, for all or any of the Senior
Indebtedness or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Pledgor in respect of the Senior
Indebtedness or in respect of this Agreement (other than the indefeasible
payment in full of all the Senior Indebtedness).





--------------------------------------------------------------------------------

Section 15.  Continuing Security Interest.  This Agreement constitutes an
authenticated record, shall create a continuing security interest in the Pledged
Collateral and shall remain in full force and effect until it terminates in
accordance with Section 22.  Subject to the terms of the Credit Agreement, the
Note Agreement and the Intercreditor Agreement, the Pledgors and the Collateral
Agent hereby agree that the security interest created by this Agreement in the
Pledged Collateral shall not terminate and shall continue and remain in full
force and effect notwithstanding the transfer by the Pledgors or any person
designated by it of all or any portion of the Pledged Collateral.



Section 16.  No Waiver.  Neither the failure on the part of the Collateral Agent
or any of the Secured Parties to exercise, nor the delay on its part in
exercising any right, power or remedy hereunder, nor any course of dealing
between the Collateral Agent or any of the Secured Parties and any Pledgor shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power, or remedy hereunder preclude any other or the further
exercise thereof or the exercise of any other right, power or remedy.



Section 17.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to a Pledgor at its address set forth below its signature
hereto, (b) to the Collateral Agent at its address for notices provided under
its signature to this Agreement, or (c) as to each such party at such other
address as such party shall designate in a written notice to the other parties.
 All such notices and other communications shall be effective: (i) if mailed,
when received; (ii) if telecopied, when transmitted; (iii) if hand delivered or
sent by overnight courier, when delivered; or (iv) if delivered in accordance
with each of Section 13.1 of the Credit Agreement and Section 19 of the Note
Agreement to the extent applicable; provided, however, that, in the case of the
immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.



Section 18.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.





--------------------------------------------------------------------------------

Section 19.  WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION; VENUE.



(a)EACH PLEDGOR, AND EACH OF THE Collateral Agent AND THE SECURED PARTIES BY
ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN SUCH PLEDGOR, THE Collateral Agent OR ANY OF THE SECURED PARTIES WOULD
BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN
DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PLEDGORS, AND THE Collateral Agent AND THE SECURED
PARTIES BY ACCEPTING THE BENEFITS HEREOF HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE
WHATSOEVER BETWEEN OR AMONG THE PLEDGORS, THE Collateral Agent OR ANY OF THE
SECURED PARTIES OF ANY KIND OR NATURE RELATING TO THIS AGREEMENT.



(b)EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE COLLATERAL
AGENT, ANY SECURED PARTY, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS RELATING HERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE COLLATERAL AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST ANY PLEDGOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM, AND EACH



--------------------------------------------------------------------------------

AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
COLLATERAL AGENT OR ANY SECURED PARTY OR THE ENFORCEMENT BY THE COLLATERAL AGENT
OR ANY SECURED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER
APPROPRIATE JURISDICTION.



(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND
THE TERMINATION OF THIS AGREEMENT.



Section 20.  Amendments.  No amendment or waiver of any provision of this
Agreement nor consent to any departure by any Pledgor herefrom shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.



Section 21.  Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein or in the Pledged Collateral, or
any part thereof, or any cash or property held by the Collateral Agent or any of
the Secured Parties as collateral under this Agreement, and any such assignment
by a Pledgor shall be null and void absent the prior written consent of the
Collateral Agent, which consent may be withheld, conditioned or delayed in the
Collateral Agent’s reasonable determination.



Section 22.  Termination.  Upon the earlier of (a) the Security Release Date
under each of the Credit Agreement and the Note Agreement and (b) indefeasible
payment and performance in full of all of the Senior Indebtedness, this
Agreement shall terminate.  Upon termination of this Agreement in accordance
with its terms the Collateral Agent agrees to take such actions as the Pledgors
may reasonably request, and at the sole cost and expense of the Pledgors, to
evidence the termination of this Agreement, all without any recourse,
representation or warranty by the Collateral Agent.



Section 23.  Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
Applicable Law, but if any provision of this Agreement shall be prohibited by or
invalid under Applicable Law, such provisions shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.



Section 24.  Headings.  Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.



--------------------------------------------------------------------------------

Section 25.  Counterparts.  To facilitate execution, this Agreement and any
amendments, waivers, consents or supplements may be executed in any number of
counterparts as may be convenient or required (which may be effectively
delivered by facsimile or in portable document format (“PDF”)).  It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
 All counterparts shall collectively constitute a single document.  It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.



Section 26.  Definitions.  



(a)Unless otherwise specified, as used herein, the following terms have the
indicated meanings:

“Event of Default” has the meaning set forth in Section 6 of this Agreement.



“Excluded Issuer” means any Subsidiary that (i) indirectly (but not directly)
owns an Unencumbered Property and (ii) directly or indirectly owns Property that
is not an Unencumbered Property.



“Issuer” means each Subsidiary of the Borrower that directly or indirectly owns
an Unencumbered Property; provided that “Issuer” shall not include any Excluded
Issuer.



“Material Debt Receivables” has the meaning set forth in the Credit Agreement
and the Note Agreement, and shall include the Mortgage Receivables and Secured
Mezz Receivables described on Schedule 1 attached hereto.



“Organizational Documents” means any declaration of trust, operating agreement,
partnership agreement, by-laws, articles or certificate of incorporation,
articles of organization, certificate of limited partnership, or other similar
agreement or document.



“Pledged Interests” means, with respect to each Pledgor, such Pledgor’s right,
title and interest in the Equity Interests of any Issuer, including the Equity
Interests described on Schedule 1 attached hereto, including, without
limitation, all economic interests and rights to vote or otherwise control such
Issuers and all rights as a partner, shareholder, member, or trustee thereof,
whether now owned or hereafter acquired.



“Proceeds” means all proceeds (including proceeds of proceeds) of any of the
Pledged Collateral including all: (a) rights, benefits, distributions, premiums,
profits, dividends, interest, cash, instruments, documents of title, accounts,
contract rights, inventory, equipment, general intangibles, payment intangibles,
deposit accounts, chattel paper, and other property from time to time received,
receivable, or otherwise distributed in respect of or in exchange for, or as a
replacement of or a substitution for, any of the Pledged Collateral, or proceeds
thereof (including any cash, Equity Interests, or other instruments issued after
any recapitalization, readjustment, reclassification, merger or consolidation
with respect to



--------------------------------------------------------------------------------

the Issuers and any security entitlements, as defined in Section 8-102(a)(17) of
the UCC, with respect thereto); (b) “proceeds,” as such term is defined in
Section 9-102(a)(64) of the UCC; (c) proceeds of any insurance, indemnity,
warranty, or guaranty (including guaranties of delivery) payable from time to
time with respect to any of the Pledged Collateral, or proceeds thereof; and
(d) payments (in any form whatsoever) made or due and payable to a Pledgor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Pledged Collateral, or proceeds
thereof.



“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.



(b)Terms not otherwise defined herein are used herein with the respective
meanings given to them in the Intercreditor Agreement.  Terms which are defined
in the UCC have the meanings given such terms therein.



Section 27.  Intercreditor Agreement.  The provisions of this Agreement are in
all respects subject to the terms and provisions of that certain Intercreditor
and Collateral Agency Agreement, dated as of the date hereof (the “Intercreditor
Agreement”), by and among Wells Fargo Bank, National Association, as the
Collateral Agent, Wells Fargo Bank, National Association, as the Bank Agent, and
the Noteholders, as the [Noteholders], and acknowledged by the Borrower and the
Parent and the other Pledgors, including the relative rights, obligations and
priorities with respect to the Pledged Collateral and proceeds thereof.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern. The Collateral
Agent is a party to this Agreement solely in its capacity as Collateral Agent
pursuant to the Intercreditor Agreement and the Collateral Agent shall have all
the rights, privileges and immunities afforded to it as Collateral Agent under
the Intercreditor Agreement. The exercise of the Collateral Agent’s rights and
remedies under this Agreement shall be performed in accordance with the
Intercreditor Agreement.



[Signatures on Next Page]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has executed and delivered this Pledge
Agreement under seal as of this the date first written above.



PLEDGORS:











[                    ]











By: 









Name: 







Title: 











--------------------------------------------------------------------------------

Agreed to, accepted and acknowledged

as of the date first written above,



COLLATERAL AGENT:



WELLS FARGO BANK, NATIONAL ASSOCIATION,

    as Collateral Agent





By: 









Name: 







Title: 







Address for Notices:





--------------------------------------------------------------------------------

ANNEX 1 TO PLEDGE AGREEMENT



FORM OF PLEDGE AGREEMENT SUPPLEMENT





THIS PLEDGE AGREEMENT SUPPLEMENT dated as of _________ __, 20__ (this
“Supplement”) is executed and delivered by ______________________, a
_____________ (the “New Pledgor”) in favor of Wells fargo bank, National
association, in its capacity as Collateral Agent (the “Collateral Agent”).



WHEREAS, pursuant to (i) that certain Amended and Restated Credit Agreement
dated as of October 17, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among SunStone Hotel
Partnership, LLC, a limited liability company formed under the laws of the State
of Delaware (the “Borrower”), SunStone Hotel Investors, Inc., a corporation
formed under the laws of the State of Maryland, (“Parent”), the financial
institutions party thereto and their assignees under Section 13.5 thereof (the
“Lenders”), Wells Fargo Bank, National Association, as administrative agent and
the other parties thereto and (ii) that certain Note and Guarantee Agreement,
dated as of December 20, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Note Agreement”), by and among the Borrower,
Parent, and the purchasers named therein, the Lenders and the Noteholders (as
defined in the Pledge Agreement referred to below) have made available to the
Borrower certain financial accommodations on the terms and conditions set forth
in the Credit Agreement and the Note Agreement, respectively;



WHEREAS, to secure obligations owing by certain parties under the Note
Agreement, the Credit Agreement and the other Loan Documents, the “Pledgors”
thereunder have executed and delivered that certain Pledge Agreement dated as of
[______], 20[__] (as amended, restated, supplemented or otherwise modified from
time to time, the “Pledge Agreement”) in favor of the Collateral Agent;



WHEREAS, it is a condition precedent to the continued extension by the Lenders
and the Noteholders, respectively, of such financial accommodations that the New
Pledgor execute this Supplement to become a party to the Pledge Agreement.



NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the New Pledgor, the New Pledgor hereby agrees as follows:



Section 1.  Accession to Pledge Agreement; Grant of Security Interest.  The New
Pledgor agrees that it is a “Pledgor” under the Pledge Agreement and assumes all
obligations of a “Pledgor” thereunder, all as if the New Pledgor had been an
original signatory to the Pledge Agreement.  Without limiting the generality of
the foregoing, the New Pledgor hereby:





--------------------------------------------------------------------------------

(a)pledges to the Collateral Agent for the benefit of the Secured Parties, and
grants to the Collateral Agent for the benefit of the Secured Parties a security
interest in, all of the New Pledgor’s right, title and interest in, to and under
the Pledged Collateral, including the Equity Interests and Material Debt
Receivables described on Schedule 1 attached hereto which shall be appended to
Schedule 1 attached to the Pledge Agreement and become a part thereof, as
security for the Senior Indebtedness (as defined in the Intercreditor
Agreement);



(b)makes to the Collateral Agent and the Secured Parties as of the date hereof
each of the representations and warranties contained in Section 2 of the Pledge
Agreement and agrees to be bound by each of the covenants contained in the
Pledge Agreement, including without limitation, those contained in Section 3
thereof; and



(c)consents and agrees to each other provision set forth in the Pledge
Agreement.



SECTION 2.  GOVERNING LAW.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.



Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Pledge Agreement.





[Signatures on Next Page]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Pledge Agreement Supplement
to be duly executed and delivered under seal by its duly authorized officers as
of the date first written above.



[NEW PLEDGOR]



















By: 









Name: 







Title: 





















Address for notices:



[                               ]



Accepted:







WElls fargo bank, national association, as Collateral Agent



















By: 









Name: 







Title: 















--------------------------------------------------------------------------------

SCHEDULE 1 TO PLEDGE AGREEMENT





SCHEDULE 1 TO PLEDGE AGREEMENT



Pledged Equity Interests:1



Pledgor

Jurisdiction of Formation of Pledgor

Organizational ID No. of Pledgor

Location of Chief Executive Office

Issuer

Jurisdiction of Formation of Issuer

Organizational ID No. of Issuer

Class of Equity Interest

Certificate Number (if any)

Percentage of Ownership

















































































































































Material Debt Receivables





1.[______]





1 NTD: To be Equity Interests of each Subsidiary of Borrower that directly or
indirectly owns an Unencumbered Property.



--------------------------------------------------------------------------------

SCHEDULE 2 TO PLEDGE AGREEMENT



Form of Acknowledgement and Consent



The undersigned hereby acknowledges receipt of a copy of the Pledge Agreement
dated as of _________ __, 20__ (the “Pledge Agreement”), made by _____________
and the other Pledgors party thereto in favor of Wells Fargo Bank, National
Association, as Collateral Agent. Terms not otherwise defined herein have the
respective meanings given them in the Pledge Agreement.



The undersigned agrees for the benefit of the Collateral Agent and the Secured
Parties as follows:



(a)The undersigned will be bound by, and comply with, the terms of the Pledge
Agreement applicable to the undersigned, including without limitation,
Sections 3(e) and 3(f).



(b)The undersigned will notify the Collateral Agent in writing promptly of the
occurrence of any of the events described in Section 3(d) of the Pledge
Agreement.



[(c)The undersigned will not permit any of the Equity Interests issued by it
(i) to be dealt in or traded on a securities exchange or in securities markets;
or (ii) to provide by its terms that it is a security governed by Article 8 of
the UCC.]1



IN WITNESS WHEREOF, the undersigned has executed and delivered this
Acknowledgement and Consent under seal as of this the date first written above.



[ISSUER]













By: 







Name: 





Title: 











1

Include only if the Issuer is a partnership or limited liability company.





--------------------------------------------------------------------------------

Exhibit A

Restrictions on Pledges



1.Any consent required to be given to an Issuer in connection with the giving of
a pledge of the Pledged Collateral under the Hotel Agreements for the “Portland
Marriott” hotel; and



2.Any consent required to be given to an Issuer in connection with the giving of
a pledge of the Pledged Collateral under the Hotel Agreements for the “Chicago
Hyatt” hotel.







--------------------------------------------------------------------------------

FORM OF INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

This Intercreditor and Collateral Agency Agreement (this “Agreement”), dated as
of this _____ day of __________ __, 20__, is by and among the Bank Agent, the
Collateral Agent, the Noteholders listed on Exhibit A attached hereto (the
“Initial Noteholders”), and each of the other Noteholders and Persons that
become parties hereto pursuant to Section 20 hereof.  All terms used herein
which are defined in Section 1 hereof or in the text of any other Section hereof
shall have the meanings given therein.

WITNESSETH:

WHEREAS, pursuant to the Credit Agreement the Banks have heretofore made and the
Banks may from time to time hereafter make Term Loans, Revolving Loans and
Swingline Loans to the Borrower and issue Letters of Credit for the account of
the Borrower; and

WHEREAS, pursuant to the Note Agreement the Initial Noteholders currently hold
on the date hereof certain Senior Notes of the Borrower; and

WHEREAS, pursuant to the Guaranty Agreements the Guarantors have guaranteed the
Senior Indebtedness; and

WHEREAS, pursuant to the Collateral Documents the Pledgors are concurrently
herewith granting to the Collateral Agent liens upon and security interests in
the Collateral to secure the Senior Indebtedness; and

WHEREAS, the Initial Noteholders and the Bank Agent desire to appoint Wells
Fargo Bank, National Association as Collateral Agent under and in accordance
with the terms and provisions of this Agreement; and

WHEREAS, the Initial Noteholders and the Bank Agent desire to agree upon the
priorities for the application of any proceeds from the Collateral and the
Guaranty Agreements and to agree upon various other matters with respect to
their respective agreements with the Loan Parties and their rights thereunder.

NOW, THEREFORE, for the above reasons, in consideration of the mutual covenants
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.Definitions.

For the purposes of this Agreement, the following terms shall have the meanings
specified with respect thereto below.  Any plural term that is used herein in
the singular shall be taken to mean each entity or item of the defined class and
any singular term



--------------------------------------------------------------------------------

that is used herein in the plural shall be taken to mean all of the entities or
items of the defined class, collectively.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such first Person.  A Person shall be deemed to control a
corporation or other entity if such Person possesses, directly or indirectly,
the power to direct or cause the direction of the management and policies of
such corporation or other entity, whether through the ownership of voting
securities, by contract or otherwise.

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

“Bankruptcy Proceeding” shall mean, with respect to any Person:

(a)any case or proceeding or process commenced by or against such Person under
any Bankruptcy Law, any other proceeding or process for the reorganization,
recapitalization, restructuring, arrangement or adjustment or marshaling of the
assets or liabilities of such Person, any receivership, compromise, power of
sale, foreclosure or assignment for the benefit of creditors (or any class
thereof) relating to such Person or, with respect to any Loan Party, any similar
case or proceeding or process relative to such Loan Party or its creditors, as
such, in each case whether or not voluntary;

(b)any composition, compromise, assignment, scheme or arrangement made or
entered into with the creditors (or any class thereof) of such Person, or any
liquidation, dissolution, marshaling of assets or liabilities or other winding
up of or relating to such Person, in each case whether or not voluntary and
whether or not involving bankruptcy or insolvency (except, with respect to any
Loan Party, for any voluntary liquidation, dissolution or other winding up to
the extent permitted by the Credit Agreement and the Note Agreement); or

(c)any other proceeding of any type or nature in which substantially all claims
of creditors of such Person are determined and any payment or distribution is or
may be made on account of such claims.

“Banks” shall mean each Person party to the Credit Agreement as a “Lender” or
“Issuing Bank” thereunder as such terms are defined in the Credit Agreement as
in effect on the First Amendment Date.

“Bank Agent” shall mean Wells Fargo Bank, National Association, in its capacity
as the “Administrative Agent” under the Credit Agreement, and its successors and
assigns in that capacity.

“Borrower” shall mean Sunstone Hotel Partnership, LLC, a Delaware limited
liability company.



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

“Collateral” shall mean all property and assets, and interests in property and
assets, upon or in which any Loan Party has granted a lien or security interest
to the Collateral Agent to secure the Senior Indebtedness.

“Collateral Agent” shall mean Wells Fargo Bank, National Association, solely in
its capacity as Collateral Agent for the Secured Parties pursuant to this
Agreement, together with any successor or replacement collateral agent which may
be appointed pursuant to this Agreement.

“Collateral Agent Obligations” shall mean all liabilities, obligations,
covenants and duties of the Loan Parties or the Senior Lenders to the Collateral
Agent arising under this Agreement or any Collateral Document, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated and whether or not evidenced by any promissory note,
now existing or hereafter arising and including interest and fees that accrue
after the commencement of any proceeding under any debtor relief laws,
regardless of whether such interest and fees are allowed claims in such
proceeding.  Without limiting the foregoing, the Collateral Agent Obligations
include the obligations of the Loan Parties under Sections 2(c), 2(d) and 2(e)
of this Agreement and the obligations of the Senior Lenders under Section 2(f)
of this Agreement.

“Collateral Documents” shall mean the Pledge Agreement and each other agreement,
document or instrument in effect on the date hereof or executed by any Loan
Party in accordance with the terms of the Credit Agreement or the Note Agreement
after the date hereof under which such Loan Party has granted a lien upon or
security interest in any property or assets to the Collateral Agent to secure
all or any part of the Senior Indebtedness, all financing statements,
certificates, documents and instruments relating thereto or executed or provided
in connection therewith, each as amended, restated, supplemented or otherwise
modified from time to time.

“Commitment” of any Bank shall mean a “Revolving Commitment” of such Bank as
defined in the Credit Agreement.

“Credit Agreement” shall mean the Amended and Restated Credit Agreement, dated
as of October 17, 2018, among the Borrower, the Parent, the Banks, the Bank
Agent and the joint lead arrangers, joint bookrunners, syndication agents and
documentations agents named therein, as amended by that certain First Amendment
to Amended and Restated Credit Agreement dated as of July 15, 2020 and as it may
be further amended, restated, supplemented or otherwise modified from time to
time.

“Enforcement” shall mean the occurrence of any of the following: (a) after the
occurrence of an Event Default, the Bank Agent or any Senior Lender (i) makes
demand for payment prior to the scheduled payment date, if any, of or
accelerates the time for payment of any Loan and Reimbursement Obligations or
Note Document Obligations or (ii) calls for the funding of any risk
participation in or collateral for any Letter of Credit prior to being



--------------------------------------------------------------------------------

presented with a draft drawn thereunder (or, in the event the draft is a time
draft, prior to its due date) pursuant to Section 11.2.(a) of the Credit
Agreement or a similar provision, (b) the Banks holding more than 50% of the
aggregate Commitments of all Banks at the time thereof terminate their
Commitments pursuant to the Credit Agreement (but not including (x) the
expiration of such Commitments on the relevant Termination Date or (y) for the
avoidance of doubt, the refusal of the Banks to fund loans or issue letters of
credit if the conditions precedent thereto have not been satisfied), (c) the
Bank Agent or any Senior Lender commences the judicial enforcement of any rights
or remedies under or with respect to any Loan Document or any Note Document, or
sets off against or otherwise appropriates any balances held by it for the
account of any Loan Party or any other property at any time held or owing by it
to or for the credit or for the account of any Loan Party, in each case if such
set off or appropriation is to be applied to satisfy the Loan and Reimbursement
Obligations or the Note Document Obligations, (d) the Collateral Agent commences
the judicial enforcement of any rights or remedies under any Collateral Document
(other than an action solely for the purpose of establishing or defending the
lien or security interest intended to be created by any Collateral Document upon
or in any Collateral as against or from claims of third parties on or in such
Collateral), or otherwise takes any action (whether judicial or non-judicial) to
realize upon the Collateral, or (e) the commencement by, against or with respect
to any Loan Party of any Bankruptcy Proceeding for such Loan Party or its
assets.

“Event of Default” shall mean an “Event of Default,” as defined in the Credit
Agreement, or an “Event of Default,” as defined in the Note Agreement.

“Excess Leverage Fee” shall mean the “Excess Leverage Fee” as defined in the
Note Agreement as in effect on the First Amendment Date.

“First Amendment Date” shall mean July 15, 2020.

“Guaranteed Obligations” shall have the meaning set forth in the Credit
Agreement as in effect on the First Amendment Date.

“Guarantors” shall mean (a) the Parent, (b) each of the Persons listed on
Schedule A hereto and (c) each other subsidiary of the Parent hereafter
executing a Guaranty Agreement or joinder thereto in accordance with the
provisions of Section 9.9(a) of the Note Agreement and/or Section 8.13. of the
Credit Agreement.

“Guaranty Agreements” shall mean (a) the Guaranty, dated as of October 17, 2018,
made by the Parent and each of the other Guarantors in favor of the Banks, (b)
the Subsidiary Guaranty Agreement, (c) the guarantee of the Parent pursuant to
Section 13 of the Note Agreement and (d) each other guaranty hereafter made by a
subsidiary of the Parent in favor of the Noteholders or the Banks in accordance
with the provisions of Section 9.9(a) of the Note Agreement and/or Section 8.13.
of the Credit Agreement, each as amended, restated, supplemented or otherwise
modified from time to time.

“Indemnitee” shall have the meaning given in Section 2(e) hereof.



--------------------------------------------------------------------------------

“IRS” shall mean the United States Internal Revenue Service and any successor
thereto.

“Lender Party” shall mean a “Lender Party” as defined in the Credit Agreement as
in effect on the First Amendment Date.

“Letters of Credit” shall mean a “Letter of Credit” as defined in the Credit
Agreement.

“Letter of Credit Collateral Obligations” shall mean all of the obligations of
the Borrower under Section 11.2.(a) of the Credit Agreement to deposit cash with
the Bank Agent with respect to Outstanding Letters of Credit Exposure.

“Loan Documents” shall mean the “Loan Documents” as defined in the Credit
Agreement as in effect on the First Amendment Date.

“Loan Parties” shall mean the Borrower, the Parent, the Guarantors and the
Pledgors.

“Loan and Reimbursement Obligations” shall mean the Guaranteed Obligations now
existing or hereafter occurring, including interest and fees that accrue after
the commencement of any proceeding under any debtor relief laws, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Loan” shall have the meaning set forth in the Credit Agreement as in effect on
the First Amendment Date.

“Make-Whole Amount” shall mean the “Make-Whole Amount,” as defined in the Note
Agreement as in effect on the First Amendment Date.

“Note Agreement” shall mean the Note and Guarantee Agreement dated as of
December 20, 2016 originally between the Borrower, the Parent and the purchasers
listed on the Purchaser Schedule thereto, as amended by that certain First
Amendment dated as of July 15, 2020, and as may be further amended, restated,
supplemented or otherwise modified from time to time.

“Note Documents” shall mean the “Note Documents,” as defined in the Note
Agreement as in effect on the First Amendment Date.

“Note Document Obligations” shall mean the aggregate principal amount of,
Make-Whole Amount, if any, and accrued and unpaid interest and Excess Leverage
Fee, if any, on, the Senior Notes, and all of the other present or future
indebtedness, liabilities, obligations, covenants and duties of any Loan Party
now or hereafter owed to any or all of the Noteholders of every kind, nature and
description, under or in respect of the Note Documents, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated and whether or not evidenced by any promissory note,
now existing or hereafter arising and including interest and fees that accrue
after the



--------------------------------------------------------------------------------

commencement of any proceeding under any debtor relief laws, regardless of
whether such interest and fees are allowed claims in such proceeding.

“Noteholders” shall mean the holders of the Senior Notes from time to time.

“Other Shared Amounts” shall have the meaning given in Section 5(a) hereof.

“Outstanding Letters of Credit Exposure” at any time shall mean the “Letter of
Credit Liabilities” as defined in the Credit Agreement as in effect on the First
Amendment Date and any fees owing with respect thereto under the terms of the
Credit Agreement.

“Parent” shall mean Sunstone Hotel Investors, Inc., a Maryland corporation.

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

“Pledge Agreement” shall mean the Pledge Agreement, dated as of the date hereof,
made by each Pledgor in favor of the Collateral Agent, and any supplement or
joinder to the Pledge Agreement hereafter made by any subsidiary of the Parent
in favor of the Collateral Agent in accordance with Section 9.13 of the Note
Agreement and/or Section 8.14. of the Credit Agreement, each as amended,
restated, supplemented or otherwise modified from time to time.

“Pledgor” shall mean each of the Persons listed on Schedule B hereto and each
other subsidiary of the Parent hereafter executing a Pledge Agreement or joinder
thereto in accordance with the provisions of Section 9.13 of the Note Agreement
and Section 8.14. of the Credit Agreement.

“Pro Rata Expenses Share” with respect to any Senior Lender shall mean (a) prior
to the occurrence of a Sharing Date (i) at any time before the time all
Commitments of the Banks have been terminated, the ratio of (1) the sum of the
amount of such Senior Lender’s Commitment and the aggregate outstanding
principal amount of the Term Loans held by such Senior Lender at such time, if
such Senior Lender is a Bank, or the aggregate outstanding principal amount of
the Senior Notes held by such Senior Lender at such time, if such Senior Lender
is a Noteholder, to (2) the sum of the Commitments, the aggregate outstanding
principal amount of the Term Loans and the aggregate outstanding principal
amount of all of the Senior Notes at such time, or (ii) at any time on and after
the time all Commitments of the Banks have been terminated, the ratio of (1) the
sum of the amount of such Senior Lender’s Revolving Credit Exposure and the
aggregate outstanding principal amount of the Term Loans held by such Senior
Lender at such time, if such Senior Lender is a Bank, or the aggregate
outstanding principal amount of the Senior Notes held by such Senior Lender at
such time, if such Senior Lender is a Noteholder, to (2) the sum of the
Revolving Credit Exposure, the aggregate outstanding principal amount of the
Term Loans and the aggregate outstanding principal amount of all of the Senior
Notes at such time, and (b) on and after the occurrence of a Sharing Date, the
ratio set forth in clause (a)(ii) above.



--------------------------------------------------------------------------------

“Reimbursement Obligation” shall have the meaning set forth in the Credit
Agreement.

“Required Holders” shall mean the holders of more than 50% in principal amount
of the Senior Notes at the time outstanding (exclusive of Senior Notes then
owned by either Constituent Company (as defined in the Note Purchase Agreement)
or any of its Affiliates).

“Required Senior Lenders” shall mean, at any time, both (a) the Requisite
Lenders and (b) the Required Holders; provided that if the Collateral Agent
shall have received (i) inconsistent written requests or directions from the
Required Lenders and the Required Holders or (ii) a written request or direction
from only one such group and the Collateral Agent shall have notified the Bank
Agent and the Noteholders to such effect but shall not have received a written
request or direction from the Required Senior Lenders within 30 days of such
notice, “Required Senior Lenders” shall mean the Supermajority Lenders.

“Requisite Lenders” shall mean (a) Banks having more than 50% of the aggregate
amount of the Commitments and the outstanding Term Loans of all Banks, or (b) if
the Commitments have been terminated or reduced to zero, Banks holding more than
50% of the principal amount of the aggregate outstanding Revolving Loans,
Swingline Loans, Term Loans and Outstanding Letter of Credit Exposure; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders (as defined in the Credit Agreement) will be disregarded and
excluded, and (ii) at all times when two or more Banks (excluding Defaulting
Lenders) are party to the Credit Agreement, the term “Requisite Lenders” shall
in no event mean less than two Banks.  For purposes of this definition, a Bank
shall be deemed to hold a Swingline Loan or Outstanding Letter of Credit
Exposure to the extent such Bank has acquired a participation therein under the
terms of the Credit Agreement and has not failed to perform its obligations in
respect of such participation.

“Revolving Credit Exposure” shall have the meaning set forth in the Credit
Agreement as in effect on the First Amendment Date.

“Revolving Loan” shall mean a “Revolving Loan,” as defined in the Credit
Agreement.

“Secured Parties” shall mean the Collateral Agent, the Bank Agent and the Senior
Lenders.

“Senior Indebtedness” shall mean the Collateral Agent Obligations, the Loan and
Reimbursement Obligations and the Note Document Obligations; provided that no
separate dollar amount shall be ascribed to “covenants and duties” when
determining such Collateral Agent Obligations, Loan and Reimbursement
Obligations and Note Document Obligations.

“Senior Lenders” shall mean the Banks, the other Lender Parties and the
Noteholders.



--------------------------------------------------------------------------------

“Senior Notes” shall mean the Borrower’s (a) 4.69% Series A Guaranteed Senior
Notes due January 10, 2026 and (b) 4.79% Series B Guaranteed Senior Notes due
January 10, 2028, in each case, issued pursuant to the Note Agreement.

“Sharing Date” with respect to an Enforcement shall mean the first date which a
Sharing Event with respect to such Enforcement has occurred; provided that, if
an Enforcement does not occur within 90 days of the date of the occurrence of a
Sharing Event, the applicable Sharing Event and any Sharing Date with respect to
such Sharing Event shall be deemed not to have occurred and the applicable
Senior Lender can retain any Other Shared Amounts, if any, received after such
Sharing Date and prior to the next Sharing Date and shall not be required to
apply such Other Shared Amounts as set forth in clauses (i) – (iii) of Section
5.1(a) upon the occurrence of any subsequent Enforcement.

“Sharing Event” shall mean (a) an Enforcement, (b) the occurrence of any
Specified Event of Default, or (c) any refusal by Banks holding more than 50% of
the aggregate Commitments of all Banks at the time to make any Revolving Loan
requested by the Borrower if the conditions precedent thereto specified in the
Credit Agreement have been satisfied.

“Specified Event of Default” shall mean (a) any default in the payment of any
principal of or interest on any Senior Indebtedness when due, (b) an Event of
Default arising from a default in the performance or observance of Section
10.1.(i) of the Credit Agreement or Section 10.8(g) of the Note Agreement as in
effect on the First Amendment Date, (c) an Event of Default described in Section
11.1.(e) or 11.1.(f) of the Credit Agreement as in effect on the First Amendment
Date, or (d) an Event of Default described in Section 11(g), 11(h) or 11(i) of
the Note Agreement as in effect on the First Amendment Date.

“Subsidiary Guaranty Agreement” shall mean the Subsidiary Guaranty Agreement,
dated as of December 16, 2016, made by each of the Persons listed on Schedule A
hereto in favor of the Noteholders, as heretofore supplemented and as may be
further supplemented, amended, restated or otherwise modified from time to time.

“Supermajority Lenders” shall mean, as of any date of determination, Senior
Lenders that hold, in the aggregate, in excess of 66-2/3% of the sum of (a) the
aggregate principal amount of all outstanding Loan and Reimbursement Obligations
(other than Loan and Reimbursement Obligations arising from clause (b) of the
definition of Guaranteed Obligations, as determined in good faith by the Bank
Agent) as of such date and (b) the aggregate principal amount of the Senior
Notes outstanding as of such date.

“Swingline Loan” shall mean a “Swingline Loan,” as defined in the Credit
Agreement.

“Term Loan” shall mean a “Term Loan,” as defined in the Credit Agreement.

“Termination Date” shall mean a “Termination Date,” as defined in the Credit
Agreement.



--------------------------------------------------------------------------------

2.Appointment of Well Fargo Bank, National Association as Collateral Agent for
the Secured Parties; Collateral Document Amendments; Fees, Expenses and
Indemnification.

(a)Appointment of Collateral Agent.  Subject in all respects to the terms and
provisions of this Agreement, the Senior Lenders and the Bank Agent hereby
appoint Wells Fargo Bank, National Association, and Wells Fargo Bank, National
Association accepts such appointment, to act as Collateral Agent for the Secured
Parties under this Agreement and the Collateral Documents to which the
Collateral Agent is a party, and authorizes the Collateral Agent to take such
actions on their behalf and to exercise such powers as are specifically
delegated to the Collateral Agent by the terms hereof or thereof.  It is
understood and agreed that the use of the term “agent” herein or in any
Collateral Documents (or any other similar term) with reference to the
Collateral Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.  The appointment of the Collateral Agent pursuant to this Agreement
shall be effective with respect to all financing statements filed in any filing
office in favor of the Bank Agent or any Senior Lender with respect to any Loan
Party prior to the date of this Agreement on and as of the date such financing
statements were filed.  The agency created hereby shall in no way impair or
affect any of the rights and powers of, or impart any duties or obligations
upon, Wells Fargo Bank, National Association in its individual capacity as a
Bank or as Bank Agent.  To the extent legally necessary to enable the Collateral
Agent to enforce or otherwise foreclose and realize upon any of the liens or
security interests in the Collateral in any legal proceeding which the
Collateral Agent either commences or joins as a party in accordance with the
terms hereof, the Bank Agent and each of the Senior Lenders agree to join as a
party in such proceeding and take such action therein concurrently to enforce
and obtain a judgment for the payment of the Senior Indebtedness held by it

(b)Collateral Document Amendments.  An amendment, supplement, modification,
restatement  or waiver of any provision of any Collateral Document, any consent
to any departure by any Loan Party therefrom, or the execution or acceptance by
the Collateral Agent of any Collateral Document not in effect on the date hereof
shall be effective if, and only if, consented to in writing by the Required
Senior Lenders; provided, however, that (i) no such amendment, supplement,
modification, restatement, waiver, consent or Collateral Document not in effect
on the date hereof which in any case imposes any additional responsibilities
upon the Collateral Agent or adversely affects the rights, privileges and
immunities of the Collateral Agent or increases its duties shall be effective
without the written consent of the Collateral Agent, (ii) no such amendment,
supplement, modification, waiver or consent shall release any Collateral from
the lien or security interest created by any Collateral Document or narrow the
scope of the property or assets in which a lien or security interest is granted
pursuant to any Collateral Document or change the description of the obligations
secured thereby without the written consent of all Senior Lenders and (iii) no
such consent of the Required Senior Lenders shall be required for the execution
and acceptance of any additional Collateral Documents in accordance with the
provisions of Section 9.13 of the Note Agreement and Section 8.14. of the Credit
Agreement; provided that in the case of this clause (iii), the Borrower shall
have delivered to the



--------------------------------------------------------------------------------

Collateral Agent a certificate of an officer of the Borrower stating that the
execution by the Collateral Agent of such additional Collateral Documents is
authorized and permitted by this Section 2(b) and the Collateral Agent shall be
entitled to rely on such certificate without any further direction or consent of
the Senior Lenders.

(c)Fees.  The Loan Parties, by their consent hereto, jointly and severally,
agree to pay to the Collateral Agent for its own account fees in the amounts and
at the times agreed by the Borrower and the Collateral Agent.  Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.

(d)Costs and Expenses. The Loan Parties, by their consent hereto, jointly and
severally, agree to pay (i) all reasonable out-of-pocket expenses incurred by
the Collateral Agent and its affiliates (including the fees, charges and
disbursements of counsel for the Collateral Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Agreement and the Collateral Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Collateral Agent and its affiliates (including the
fees, charges and disbursements of counsel for the Collateral Agent), in
connection with the enforcement or protection of its rights under this Agreement
and the Collateral Documents, including its rights under this Section, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Senior Indebtedness.

(e)Indemnification of Collateral Agent.  The Loan Parties, by their consent
hereto, jointly and severally agree to indemnify and hold the Collateral Agent,
its officers, directors, employees and agents (including, but not limited to,
any attorneys acting at the direction or on behalf of the Collateral Agent)
(each such Person being called an “Indemnitee” and collectively, the
“Indemnitees”) harmless against any and all fees, losses, claims, damages,
liabilities and expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee and all fees, expenses and costs incurred by any
Indemnitee in connection with any dispute, action, claim or suit brought to
enforce the right to indemnification) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Loan Parties) arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any Collateral Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Senior Indebtedness or the use or
proposed use of the proceeds therefrom or (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Loan Parties or by any other Person, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee.  The obligations of the Loan Parties
under this Section 2(e) shall survive the payment in full of the Senior
Indebtedness, the resignation or replacement of the Collateral Agent and the
termination of this Agreement.



--------------------------------------------------------------------------------

(f)Indemnification by the Senior Lenders.  To the extent that the Loan Parties
for any reason fail to pay any amount required under paragraph (d) or (e) of
this Section 2, each Senior Lender severally agrees to pay to the Collateral
Agent or such other Indemnitee, as the case may be, such Senior Lender’s Pro
Rata Expenses Share of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Senior Lender); provided that, the indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee; provided further that no
action taken in accordance with the written direction or consent (which written
direction or consent may be in the form of an email) of the requisite Senior
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 2(f).  If any indemnity in favor of the Collateral
Agent shall be or become in its reasonable good faith determination inadequate,
the Collateral Agent may call for additional indemnification from the Senior
Lenders and cease to do the acts indemnified against hereunder until such
additional indemnity is given.  The obligations of the Senior Lenders under this
Section 2(f) shall survive the payment in full of the Senior Indebtedness, the
resignation or replacement of the Collateral Agent and the termination of this
Agreement. If any Loan Party shall reimburse the Collateral Agent for any
amounts indemnified by the Senior Lenders pursuant to this Section 2(f), the
Collateral Agent shall share such reimbursement with each Senior Lender on the
basis of such Senior Lender’s Pro Rata Expenses Share of the indemnified amount
then being reimbursed actually paid by such Senior Lender.

3.Lien Priorities.  The parties hereto expressly agree that the security
interests and liens granted to the Collateral Agent in the Collateral shall
secure the Senior Indebtedness on a pari passu basis for the benefit of the
Secured Parties and that, notwithstanding the relative priority or the time of
grant, creation, attachment or perfection under applicable law of any security
interests and liens, if any, of any of the Secured Parties upon or in any of the
Collateral to secure any Senior Indebtedness, whether such security interests
and liens are now existing or hereafter acquired or arising and whether such
security interests and liens are in or upon now existing or hereafter arising
Collateral, such security interests and liens shall be first and prior security
interests and liens in favor of the Collateral Agent to secure the Senior
Indebtedness on a pari passu basis for the benefit of the Secured Parties.

4.Certain Notices.  The Bank Agent and each Senior Lender agrees to use its best
efforts to give to the others and to the Collateral Agent (a) copies of any
notice of the occurrence or existence of a Specified Event of Default sent to
any Loan Party, simultaneously with the sending of such notice to such Loan
Party, (b) notice of the occurrence or existence of a default in the payment of
principal or interest on any Reimbursement Obligation or any of such Person’s
outstanding Senior Indebtedness or a Specified Event of Default, in either case,
of which such party has knowledge, promptly after obtaining knowledge thereof,
(c) notice of the refusal of Banks holding more than 50% of the aggregate
Commitments of all Banks at the time to make any Revolving Loan requested by the
Borrower if the conditions precedent thereto specified in the Credit Agreement
have been satisfied, promptly after such refusal, and (d) notice of an
Enforcement by such party, prior to commencing such Enforcement, but the failure
to give any of the foregoing notices shall



--------------------------------------------------------------------------------

not affect the validity of such notice of an Event of Default given to a Loan
Party or create a cause of action against or cause a forfeiture of any rights of
the party failing to give such notice or create any claim or right on behalf of
any third party; provided that, if the Noteholders fail to give notice to the
Bank Agent of the occurrence of a Sharing Event arising under or with respect to
the Note Agreement as set forth above, then a Sharing Date solely as it relates
to Other Shared Amounts received with respect to the Loan and Reimbursement
Obligations shall be deemed not to have occurred and the requirement of the
second paragraph of Section 5(a) to turn over payments received with respect to
the Loan and Reimbursement Obligations on and after such Sharing Date shall not
be effective until such time as such notice is received; provided further that,
if the Bank Agent fails to give notice to the Noteholders of the occurrence of a
Sharing Event under or with respect to the Credit Agreement as set forth above,
then a Sharing Date solely as it relates to Other Shared Amounts received with
respect to the Note Document Obligations shall be deemed not to have occurred
and the requirement of the second paragraph of Section 5(a) to turn over
payments received with respect to the Note Document Obligations on and after
such Sharing Date shall not be effective until such time as such notice is
received.

5.Distribution of Proceeds of Collateral After Enforcement.

(a)On and after the occurrence of an Enforcement, (x) all proceeds of Collateral
held or received by any Secured Party, (y) any other payments (all such other
payments being hereinafter referred to as “Other Shared Amounts”) received,
directly or indirectly, by the Bank Agent or any Senior Lender on or with
respect to any Senior Indebtedness on and after such Enforcement (which shall be
deemed to include, without limitation, (i) any payment under any Guaranty
Agreement, (ii) any payment in an insolvency or reorganization proceeding, (iii)
the proceeds from any sale of any Senior Indebtedness or any interest therein to
any Loan Party or any affiliate of any Loan Party and (iv) any amount received
by the Bank Agent or any Senior Lender as a result of its rights of setoff or
appropriation made by the Bank Agent or such Senior Lender intending to be
applied to any Senior Indebtedness) (but excluding (1) the proceeds of any cash
collateral that was deposited with the Bank Agent prior to the Sharing Date to
Cash Collateralize Letters of Credit outstanding under the Credit Agreement, (2)
except as otherwise provided in paragraph (b) of this Section 5, amounts on
deposit in the Special Cash Collateral Account provided for in such paragraph
(b) and (3) the proceeds of any assignment or participation effected by a Bank
pursuant to Section 13.5 of the Credit Agreement or proceeds received by any
Bank as a result of a refinancing of the Loan and Reimbursement Obligations) and
(z) all Other Shared Amounts required to be shared as a result of the occurrence
of a Sharing Event pursuant to the immediately following paragraph of this
Section 5(a) shall be delivered to the Collateral Agent and distributed as
follows:

(i)First, to the Collateral Agent in the amount of all unpaid Collateral Agent
Obligations;

(ii)Next, to the extent proceeds remain, to the Senior Lenders in the amount of
any unreimbursed amounts paid by the Senior Lenders to any Indemnitee pursuant
to Section 2(f) hereof, pro rata in proportion to the respective unreimbursed
amounts thereof paid by each Senior Lender;



--------------------------------------------------------------------------------

(iii)Next, to the extent proceeds remain, to the Bank Agent on behalf of the
Bank Agent, the Banks and any other Lender Party (to be further distributed in
accordance with the terms of the Credit Agreement) and to the Noteholders in the
amount of all unpaid Senior Indebtedness, pro rata in proportion to the
respective amounts thereof owed to each Senior Lender (and, for this purpose,
Letter of Credit Collateral Obligations shall be considered to have been paid to
the extent of any amount then on deposit in the Special Cash Collateral Account
provided for in paragraph (b) of this Section 5).

Pursuant to the foregoing clause (z) in the immediately preceding paragraph, any
Other Shared Amounts received by any Senior Lender on or after a Sharing Date
and no more than 90 days prior to the date of the occurrence of the applicable
Enforcement, shall be turned over to the Collateral Agent for distribution in
accordance with provisions of clauses (i) through (iii) above upon the
occurrence of an Enforcement relating to the Sharing Event causing such Sharing
Date to occur but only to the extent that the principal amount of the Senior
Indebtedness owed to such Senior Lender on the date of such Enforcement is less
than the principal amount of the Senior Indebtedness owed to such Senior Lender
on the date of the Sharing Event causing such Sharing Date to occur.  For the
purposes of the preceding sentence, any collection or payment received by the
Bank Agent on behalf of the Banks and the other Lender Parties shall be
considered to have been received by the Banks and such other Lender Parties, and
applied to pay the Senior Indebtedness owed to the Banks and the other Lender
Parties to which such payment or collection relates, whether or not distributed
by the Bank Agent to the Banks and the other Lender Parties.

After the Senior Indebtedness has been finally paid in full in cash and all
commitments thereunder have been terminated, the balance of proceeds of the
Collateral, if any, shall be paid to the Loan Parties, as applicable, or as
otherwise required by law.

(b)Any payment pursuant to clause (a)(iii) above with respect to Letter of
Credit Collateral Obligations shall be paid to the Bank Agent for deposit in an
account (the “Special Cash Collateral Account”) to Cash Collateralize (as
defined in, and in the amount required by, the Credit Agreement as in effect on
the First Amendment Date) the Outstanding Letters of Credit Exposure pursuant to
the terms of the Credit Agreement.  On each date after the occurrence of an
Enforcement on which a payment is made to a beneficiary pursuant to a draw on a
Letter of Credit, the Bank Agent shall distribute funds from the Special Cash
Collateral Account in an amount not to exceed the amount drawn thereunder and in
accordance with the terms of the Credit Agreement.  On each date after the
occurrence of an Enforcement on which a reduction in the Outstanding Letters of
Credit Exposure occurs other than on account of a payment made to a beneficiary
pursuant to a draw on a Letter of Credit, then the Bank Agent shall distribute
to the Collateral Agent from the Special Cash Collateral Account an amount
(determined in good faith by the Bank Agent) equal to the amount of such
reduction, which amount shall be distributed as provided in clause (a)(iii),
above.  At such time as the amount of the Outstanding Letters of Credit Exposure
is reduced to zero (as determined in good faith by the Bank Agent), any amount
remaining in the Special Cash Collateral Account, after the distribution
therefrom as provided above, shall be distributed by the Bank Agent to the
Collateral Agent for distribution as provided in clause (a)(iii), above.



--------------------------------------------------------------------------------

(c)Each Loan Party, by its acknowledgment hereto, agrees that in the event any
payment is made with respect to any Senior Indebtedness that is delivered to the
Collateral Agent pursuant to this Section 5, (i) the Senior Indebtedness
discharged by such payment shall be the amount or amounts of the Senior
Indebtedness with respect to which such payment is distributed pursuant to this
Section 5 notwithstanding that the payment may have initially been made by a
Loan Party with respect to other Senior Indebtedness, and (ii) such payment
shall be deemed to reduce the Senior Indebtedness of any Senior Lenders
receiving any distributions from such payment under Section 5(a) or (b) in the
amount of such distributions and shall be deemed to restore and reinstate the
Senior Indebtedness of any Senior Lender making any such payment under Section
5(a) in the amount of such payment; provided that if for any reason such
restoration and reinstatement shall not be binding against any Loan Party, the
Senior Lenders agree to take actions as shall have the effect as placing them in
the same relative positions as they would have been if such restoration and
reinstatement had been binding against the Loan Parties.

6.[Reserved].

7.[Reserved].

8.Certain Credit Extensions and Amendments to Agreements by the Senior Lenders;
Actions Related to Collateral and Guaranty Agreements; Other Liens and Security
Interests.

(a)The Bank Agent and each Bank agrees that, without the consent in writing of
the Required Holders, it will not (i) except for the Guaranty Agreements, retain
or obtain the primary or secondary obligations of any other obligor or obligors
with respect to all or any part of the Senior Indebtedness, or (ii) from and
after the institution of any Bankruptcy Proceeding involving any Loan Party, as
respects the Collateral enter into any agreement with such Loan Party with
respect to post-petition usage of cash collateral, post-petition financing
arrangements or adequate protection.  Each Noteholder agrees that, without the
consent in writing of the Requisite Lenders, it will not (i) except for the
Guaranty Agreements, retain or obtain the primary or secondary obligations of
any other obligor or obligors with respect to all or any part of the Senior
Indebtedness, or (ii) from and after the institution of any Bankruptcy
Proceeding involving any Loan Party, as respects the Collateral enter into any
agreement with such Loan Party with respect to post-petition usage of cash
collateral, post-petition financing arrangements or adequate protection.

(b)Each of the Bank Agent and each Senior Lender agrees that it will have
recourse to the Collateral only through the Collateral Agent, that it shall have
no independent recourse thereto and that it shall refrain from exercising any
rights or remedies under the Collateral Documents which have or may have arisen
or which may arise as a result of an Event of Default or an acceleration of the
maturities of the Senior Indebtedness.  

(c)None of the Secured Parties shall take or receive a security interest in or
lien upon any of the property or assets of any Loan Party as security for the
payment of any Senior Indebtedness other than (i) liens and security interests
granted to the Collateral Agent in the Collateral pursuant to the Collateral
Documents, (ii) any judgment lien on any



--------------------------------------------------------------------------------

assets of the Loan Parties other than the Collateral as contemplated by Section
8(d), (iii) liens and security interests of the Bank Agent and the Banks on Cash
Collateral (as defined in the Credit Agreement as in effect on the First
Amendment Date) securing obligations in respect of Letters of Credit pursuant to
the terms of the Credit Agreement as in effect on the First Amendment Date or on
account of any Defaulting Lender’s (as defined in the Credit Agreement)
obligations in respect of Letters of Credit and (iv) any set off rights of the
Bank Agent and the Banks arising pursuant to the terms of the Credit Agreement
as in effect on the First Amendment Date and, if any such security interest or
lien is granted in violation of this paragraph (c), the grantee of such security
interest or lien agrees that such security interest or lien shall be deemed to
have been granted to the Collateral Agent for the benefit of the Secured
Parties.  The existence of a common law lien and setoff rights on deposit
accounts shall not be prohibited by the provisions of this paragraph (c);
provided that any realization on such lien or set off rights and the application
of the proceeds thereof after a Sharing Event shall be subject to the provisions
of this Agreement.

(d)Nothing contained in this Agreement shall (i) prevent any Senior Lender from
imposing a default rate of interest in accordance with the Credit Agreement or
the Note Agreement or any Senior Notes, as applicable, or prevent a Senior
Lender from raising any defenses in any action in which it has been made a party
defendant or has been joined as a third party, except that the Collateral Agent
may direct and control any defense directly relating to the Collateral or any
one or more of the Collateral Documents as directed by the Required Senior
Lenders, which shall be governed by the provisions of this Agreement, (ii)
affect or impair the right any Senior Lender may have under the terms and
conditions governing the Senior Indebtedness to accelerate and demand repayment
of such Senior Indebtedness or (iii) prevent any Senior Lender from agreeing to
new or modified covenants and other terms under, or otherwise amending, the Loan
Documents or the Note Documents.  Subject only to the express limitations set
forth in this Agreement, each Senior Lender retains the right to freely exercise
its rights and remedies as a general creditor of the Loan Parties in accordance
with applicable law and agreements with the Loan Parties, including without
limitation the right to file a lawsuit and obtain a judgment therein against the
Loan Parties and to enforce such judgment against any assets of the Loan Parties
other than the Collateral, provided that the application of the proceeds thereof
shall be subject to the provisions of this Agreement.  Nothing contained in this
Agreement shall be construed as an amendment of, or a waiver of a consent to the
departure by any Loan Party from, any provision of a Loan Document or a Note
Document.

(e)Subject to the provisions set forth in this Agreement, each Secured Party and
its affiliates may (without having to account therefor to any other Secured
Party) own, sell, acquire and hold equity and debt securities of the Loan
Parties and lend money to and generally engage in any kind of business with the
Loan Parties (as if, in the case of Wells Fargo Bank, National Association, it
was not acting as Collateral Agent), and, subject to the provisions of this
Agreement, the Secured Parties and their affiliates may accept dividends,
interest, principal payments, fees and other consideration from the Loan Parties
for services in connection with this Agreement or otherwise without having to
account for the same to the other Secured Parties.



--------------------------------------------------------------------------------

9.Accounting; Adjustments.

(a)Each Secured Party agrees to render an accounting to any of the other Secured
Parties of the amounts of the outstanding Senior Indebtedness, receipts of
payments from the Loan Parties or from the Collateral and of other items
relevant to the provisions of this Agreement upon the reasonable request from
one of the others as soon as reasonably practicable after such request, giving
effect to the application of payments and the proceeds of Collateral as provided
in this Agreement.

(b)Each party hereto agrees that (i) to the extent any amount distributed to it
hereunder is in excess of the amount due to be distributed to it hereunder, it
shall pay to the other parties hereto such amounts so that, after giving effect
to such payments, the amounts received by all parties hereto are equal to the
amounts to be paid to them hereunder, and (ii) in the event any payment made to
any party hereto is subsequently invalidated, declared fraudulent or
preferential, set aside or required to be paid to a trustee, receiver, or any
other party under any bankruptcy act, state or federal law, common law or
equitable cause, then each of the other parties hereto shall pay to such party
such amounts so that, after giving effect to the payments hereunder by all such
other parties, the amounts received by all parties are not in excess of the
amounts to be paid to them hereunder as though any payment so invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid
had not been made.

10.Notices.  Except as otherwise expressly provided herein, any notice required
or desired to be served, given or delivered hereunder shall be in writing, and
shall be deemed to have been validly served, given or delivered one Business Day
after delivery to a courier for next day delivery, upon delivery by courier or
upon transmission during business hours (otherwise on the next Business Day) by
electronic mail, telecopy or other similar electronic medium to the addresses
set forth below the signatures hereto (or such other address as any party hereto
shall have notified the other parties in writing in accordance with this Section
10), with a copy to any person or persons set forth below such signature shown
as to receive a copy, or to such other address as any party designates to the
others in the manner herein prescribed.  Any party giving notice to any other
party hereunder shall also give copies of such notice to all other parties.

11.Contesting Liens or Security Interests; No Partitioning or Marshalling of
Collateral; Contesting Senior Indebtedness.

(a)None of the Secured Parties shall contest the validity, perfection, priority
or enforceability of or seek to avoid, have declared fraudulent or have put
aside any lien or security interest granted to the Collateral Agent as
contemplated hereby, and each Secured Party hereby agrees to cooperate in the
defense of any action contesting the validity, perfection, priority or
enforceability of such liens or security interests.  Each Senior Lender and, by
its consent hereto, each Loan Party, shall also use its best efforts to notify
the other Secured Parties of any change in the location of any of the Collateral
or principal place of business, chief executive office or jurisdiction or
organization of any Loan Party or of any change in law which would make it
necessary or advisable to file additional financing statements in another
location as against any Loan Party with respect to the liens and



--------------------------------------------------------------------------------

security interests intended to be created by the Collateral Documents, but the
failure of any Senior Lender to do so shall not create a cause of action against
the party failing to give such notice or create any claim or right on behalf of
any other party hereto and any third party.

(b)Notwithstanding anything to the contrary in this Agreement or in any
Collateral Document, neither the Bank Agent nor any Senior Lender shall have the
right to have any of the Collateral partitioned, or to file a complaint or
institute any proceeding at law or in equity to have any of the Collateral
partitioned and each of the Bank Agent and each Senior Lender hereby waives any
such right.  The Secured Parties hereby waive any and all rights to have the
Collateral, or any part thereof, marshalled upon any foreclosure of any of the
liens or security interests securing the Senior Indebtedness.

(c)None of the Secured Parties shall contest the validity or enforceability of
or seek to avoid, have declared fraudulent or have set aside any Senior
Indebtedness.  In the event any Senior Indebtedness is invalidated, avoided,
declared fraudulent or set aside for the benefit of any Loan Party, the Secured
Parties agree that such Senior Indebtedness shall nevertheless be considered to
be outstanding for all purposes of this Agreement.

12.No Additional Rights for Loan Parties Hereunder; Senior Indebtedness Held By
Borrower and its Affiliates; Credit Bidding.  Each Loan Party, by its consent
hereto, acknowledges that it shall have no rights under this Agreement.  If any
Secured Party shall violate the terms of this Agreement, each Loan Party agrees,
by its consent hereto, that it shall not use such violation as a defense to any
enforcement by any such party against such Loan Party nor assert such violation
as a counterclaim or basis for setoff or recoupment against any such party.
 Each Secured Party and, by its consent hereto, each Loan Party agrees, that any
Senior Indebtedness that may at any time be held by any Loan Party or any
Affiliate of any Loan Party shall not be considered to be outstanding for any
purpose under this Agreement, such Loan Party or Affiliate shall not be a
“Senior Lender”, “Bank” or “Noteholder” under this Agreement and such Loan Party
or Affiliate shall not be entitled to the benefit of any provision of this
Agreement.  Each Loan Party further agrees that it will not object to, contest
or oppose (or cause any other Person to object to, contest or oppose or support
any other Person in objecting to, contesting or opposing) in any manner any
“credit bid” by any Secured Party of any or all the Senior Indebtedness in any
sale of assets of any Loan Party pursuant to Section 363 of the Bankruptcy Code,
a plan of reorganization under the Bankruptcy Code or otherwise under any other
provision of the Bankruptcy Code or in a similar process in any proceeding under
any bankruptcy, reorganization, compromise, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law.

13.Bankruptcy Proceedings.  Nothing contained herein shall limit or restrict the
independent right of the Bank Agent or any Senior Lender to initiate an action
or actions in any Bankruptcy Proceeding in its individual capacity and to appear
or be heard on any matter before the bankruptcy or other applicable court in any
such proceeding, including, without limitation, with respect to any question
concerning the post-petition usage of Collateral and post-petition financing
arrangements.  The Collateral Agent is not entitled to initiate such actions on
behalf of the Bank Agent or any Senior Lender or to appear and be heard on any
matter before the bankruptcy or other applicable court in any such proceeding as
the representative of the Bank Agent or any Senior Lender.  The Collateral



--------------------------------------------------------------------------------

Agent is not authorized in any such proceeding to enter into any agreement for,
or give any authorization or consent with respect to, any determination of
adequate protection with respect to the Senior Indebtedness or the post-petition
usage of Collateral, unless such agreement, authorization or consent has been
directed in writing by the Required Senior Lenders.  This Agreement shall
survive the commencement of any such Bankruptcy Proceeding.

14.Independent Credit Investigation.  None of the Secured Parties, nor any of
their respective directors, officers, agents or employees, shall be responsible
to any of the others for the solvency or financial condition of any Loan Party
or the ability of any Loan Party to repay any of the Senior Indebtedness, or for
the value, sufficiency, existence or ownership of any of the Collateral, or for
the perfection or vesting of any lien or security interest, or for the
statements of any Loan Party, oral or written, or for the validity, sufficiency
or enforceability of any of the Senior Indebtedness, this Agreement, any
Collateral Document, any Loan Document or any Note Document or any other
document or agreement executed in connection with or pursuant to any of the
foregoing, or for the liens or security interests granted by the Loan Parties to
the Collateral Agent in connection therewith.  Each of the Bank Agent and each
Senior Lender has entered into its respective financial agreements with the Loan
Parties based upon its own independent investigation, and makes no warranty or
representation to the other Secured Parties, nor does it rely upon any
representation by any of the others, with respect to the matters identified or
referred to in this Section.

15.Supervision of Obligations.  Except to the extent otherwise expressly
provided herein, each of the Bank Agent and each Senior Lender shall be entitled
to manage and supervise the obligations of the Loan Parties to it in accordance
with applicable law and the Bank Agent’s or such Senior Lender’s practices in
effect from time to time without regard to the existence of any other Senior
Lender.

16.Turnover of Collateral.  If the Bank Agent or any Senior Lender acquires
custody, control or possession of any Collateral or any proceeds thereof or any
other amounts described in Section 5(a), including, without limitation, Other
Shared Amounts, after a Sharing Date other than pursuant to the terms of this
Agreement, the Bank Agent or such Senior Lender, as the case may be, shall,
subject to the penultimate paragraph of Section 5(a), upon the occurrence of an
Enforcement, promptly cause such Collateral or the proceeds thereof to be
delivered to or put in the custody, possession or control of the Collateral
Agent for disposition and distribution in each case in accordance with the
provisions of Section 5 of this Agreement.  Until such time as the Bank Agent or
such Senior Lender, as the case may be, shall have complied with the provisions
of the immediately preceding sentence, the Bank Agent or such Senior Lender, as
the case may be, shall be deemed to hold such Collateral and the proceeds
thereof and such other amounts described in Section 5(a) in trust for the
parties entitled thereto under this Agreement.

17.[Reserved].

18.Amendment.  This Agreement and the provisions hereof may be amended, modified
or waived only by a writing signed by the Collateral Agent (acting at the



--------------------------------------------------------------------------------

direction of the Requisite Lenders and the Required Holders), the Bank Agent
(with the authorization of the Requisite Lenders) and the Required Holders.

19.Bank Agent Authorized to Act for Banks.  The Bank Agent represents, warrants
and covenants to the other parties hereto that it is and, the Person acting in
the capacity of Bank Agent shall at all times while this Agreement is in effect
remain, authorized pursuant to the Credit Agreement to execute this Agreement on
behalf of itself and each other Bank and the execution, delivery and performance
by the Bank Agent of this Agreement will result in a valid and legally binding
obligation of each Bank enforceable in accordance with its terms. It shall be
sufficient for all purposes under this Agreement that any distributions,
payments or notices to be made or given by the Collateral Agent to the Banks or
the Lender Parties shall be given to the Bank Agent on behalf of the Banks and
such other Lender Parties, and the Collateral Agent is hereby authorized and
directed to make and give such distributions, payments and notices to the Bank
Agent.

20. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto, including any replacement Collateral Agent, subsequent holders of the
Senior Indebtedness and Persons subsequently becoming parties to the Credit
Agreement as a “Bank” thereunder or becoming parties to the Note Agreement as a
“holder of a Note” thereunder, provided that no Noteholder shall assign or
transfer any interest in any Senior Indebtedness or permit such Person to become
such a party to the Note Agreement unless such transferee, assignee or Person
executes and delivers to the Collateral Agent, the Bank Agent and each other
Senior Lender an Assumption Agreement in the form of Exhibit B hereto under
which such transferee, assignee or Person assumes the obligations of the
transferor or assignor or the obligations of a “Noteholder,” hereunder from and
after the time of such transfer or assignment or the time such Person becomes a
party to the Note Agreement.

21.Limitation Relative to Other Agreements.  Nothing contained in this Agreement
is intended to impair (a) as between the Noteholders and the Loan Parties, the
rights of the Noteholders and the obligations of the Loan Parties under the Note
Documents, or (b) as between the Banks and the Loan Parties, the rights of the
Banks and the obligations of the Loan Parties under the Loan Documents.

22.Counterparts; Facsimile or Electronic Signatures.  This Agreement may be
executed in several counterparts and by each party on a separate counterpart,
each of which, when so executed and delivered, shall be an original, but all of
which together shall constitute but one and the same instrument.  In proving
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart signed by the party against whom enforcement is sought.
 Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or electronic transmission (pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.

23.Governing Law.  THIS AGREEMENT SHALL BE GOVERNED AS TO VALIDITY,
INTERPRETATION, ENFORCEMENT AND EFFECT BY THE LAWS OF THE STATE OF NEW YORK
(EXCLUDING ANY CONFLICTS OF LAW RULES



--------------------------------------------------------------------------------

WHICH WOULD OTHERWISE CAUSE THIS AGREEMENT TO BE GOVERNED BY THE LAWS OF ANY
OTHER JURISDICTION).

24.Jurisdiction; Waiver of Jury Trial.

(a)Each Secured Party and, by its consent hereto, each Loan Party irrevocably
submits to the non-exclusive jurisdiction of any New York State or federal court
sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement.  To the fullest
extent permitted by applicable law, each Secured Party and, by its consent
hereto, each Loan Party irrevocably waives and agrees not to assert, by way of
motion, as a defense or otherwise, any claim that it is not subject to the
jurisdiction of any such court, any objection that it may now or hereafter have
to the laying of the venue of any such suit, action or proceeding brought in any
such court and any claim that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.

(b)Each Secured Party and, by its consent hereto, each Loan Party agrees, to the
fullest extent permitted by applicable law, that a final judgment in any suit,
action or proceeding of the nature referred to in Section 24(a) brought in any
such court shall be conclusive and binding upon it subject to rights of appeal,
as the case may be, and may be enforced in the courts of the United States or
the State of New York (or any other courts to the jurisdiction of which it or
any of its assets is or may be subject) by a suit upon such judgment.

(c)Each Secured Party and, by its consent hereto, each Loan Party hereby waives
trial by jury in any action brought on or with respect to this Agreement or any
other document executed in connection herewith.

25.Collateral Agent.

(a)The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein and in the Collateral Documents to which the
Collateral Agent is a party, and its duties hereunder and thereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Collateral Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a default, Event of Default, Specified Event of Default or Enforcement
has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the Collateral Documents to which the Collateral Agent
is as party that the Collateral Agent is required to exercise as directed in
writing by the Required Senior Lenders (or such other number or percentage of
the Senior Lenders as shall be expressly provided for herein or in the
Collateral Documents); provided that the Collateral Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Collateral Agent to liability or that is contrary to this



--------------------------------------------------------------------------------

Agreement or any Collateral Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any debtor relief law; and

(iii)shall not, except as expressly set forth herein and in the Collateral
Documents to which the Collateral Agent is a party, have any duty to disclose,
and shall not be liable for the failure to disclose, in its capacity as
Collateral Agent, any information relating to the Loan Parties or any of their
Affiliates that is communicated to or obtained by the Collateral Agent or any of
its Affiliates.

(b)Notwithstanding any other provision of this Agreement or the Collateral
Documents, the Collateral Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request or direction of the Required
Senior Lenders (or such other number or percentage of the Senior Lenders as
shall be expressly provided for herein or in the Collateral Documents) or (ii)
in the absence of its own gross negligence or willful misconduct  as determined
by a court of competent jurisdiction by final and nonappealable judgment.  The
Collateral Agent shall be deemed not to have knowledge of any default, Event of
Default, Specified Event of Default, Sharing Event or Enforcement unless and
until notice describing such occurrence is given to a responsible officer of the
Collateral Agent within Corporate Trust Services in writing by a Senior Lender
or the Bank Agent referring to this Agreement, describing such occurrence and
stating that such notice is a “notice of default” or “notice of enforcement.”

(c)The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any Collateral Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any Collateral Document or in connection herewith or therewith, (iii) the
performance or observance by any person other than the Collateral Agent of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default, Event of Default, Specified Event of
Default or Enforcement, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any Collateral Document or any other agreement,
instrument or document or (v) the terms or provisions of the Loan Documents or
the Note Documents.

(d)Each Senior Lender and the Bank Agent authorizes and directs the Collateral
Agent to enter into the Collateral Documents to which it is a party on the date
hereof on behalf of and for the benefit of the Secured Parties.

(e)The Collateral Agent shall never be required to use, risk or advance its own
funds or otherwise incur any liability, financial or otherwise, in the
performance of any of its duties or the exercise of any of its rights and powers
under this Agreement or the Collateral Documents.

(f)In no event shall the Collateral Agent be liable for any consequential,
indirect, punitive or special loss or damage of any kind whatsoever (including
loss of profit)



--------------------------------------------------------------------------------

relating to its performance of its duties under this Agreement or any Collateral
Document irrespective of whether the Collateral Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.

(g)In no event shall the Collateral Agent be responsible or liable for delays or
failures in performance resulting from acts beyond its control.  Such acts shall
include, but not be limited to, acts of God, strikes, lockouts, riots, acts of
war, epidemics, governmental regulations superimposed after the fact, fire,
communication line failures, computer viruses, power failures, earthquakes,
terrorist attacks or other disasters.  

(h)Delivery of reports, documents and other information to the Collateral Agent
is for informational purposes only and the Collateral Agent’s receipt of the
foregoing shall not constitute constructive knowledge of any event or
circumstance or any information contained therein or determinable from
information contained therein. Information contained in notices, reports or
other documents delivered to the Collateral Agent and other publicly available
information shall not constitute actual or constructive knowledge.  

(i)Knowledge of or notices or other documents delivered to Wells Fargo Bank,
National Association in any capacity other than as Collateral Agent hereunder
shall not constitute knowledge of or delivery to Wells Fargo Bank, National
Association in its capacity as Collateral Agent under this Agreement or the
Collateral Documents.  Knowledge of or notices or other documents delivered to
Wells Fargo Bank, National Association in any capacity other than as Bank Agent
or Senior Lender hereunder shall not constitute knowledge of or delivery to
Wells Fargo Bank, National Association in its capacity as Bank Agent or Senior
Lender under this Agreement or the Collateral Documents.

(j)Notwithstanding any provision of this Agreement or any Collateral Document to
the contrary, (i) before taking or omitting any action to be taken or omitted by
the Collateral Agent hereunder or thereunder, the Collateral Agent may seek the
written direction of the Required Senior Lenders (which written direction may be
in the form of an email), and the Collateral Agent shall be entitled to rely
(and is fully protected in so relying) upon such direction and (ii) whenever
reference is made herein or in any Collateral Document to any discretionary
action by, consent, designation, specification, requirement or approval of,
notice, request or other communication from, or other direction given or action
to be undertaken or to be (or not to be) suffered or omitted by the Collateral
Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Collateral Agent, it is understood that
the Collateral Agent shall be acting at the direction of the Required Senior
Lenders and shall be fully protected in acting pursuant to such directions.  The
Collateral Agent is not liable with respect to any action taken or omitted to be
taken by it in accordance with any such direction.  If the Collateral Agent
requests any such direction, the Collateral Agent shall be entitled to refrain
from such action unless and until the Collateral Agent has received such
direction, and the Collateral Agent shall not incur liability to any Person by
reason of so refraining.  In the absence of an express statement in this
Agreement or the Collateral Documents regarding which Senior Lenders shall
direct in any circumstance, the direction of the Required Senior Lenders shall
apply and be sufficient for all purposes.  If the Collateral Agent requests, it
must first be indemnified to its



--------------------------------------------------------------------------------

reasonable satisfaction by the Loan Parties or the Senior Lenders against any
and all fees, losses, liabilities and expenses which may be incurred by the
Collateral Agent by reason of taking or continuing to take, or omitting, any
action directed by any Senior Lender.  Any provision of this Agreement or the
Collateral Documents authorizing the Collateral Agent to take any action shall
not obligate the Collateral Agent to take such action.

(k)If at any time the Collateral Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process (including, but not limited to, orders of attachment or
garnishment or other forms of levies or injunctions or stays relating to the
transfer of any Collateral), the Collateral Agent is authorized to comply
therewith in any manner as it or legal counsel selected by it with due care
deems appropriate; and if the Collateral Agent complies with any such judicial
or administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Collateral Agent shall not be liable to any of the
parties hereto or to any other Person even though such order, judgment, decree,
writ or process may be subsequently modified or vacated or otherwise determined
to have been without legal force or effect.  

(l)Whether or not so expressly stated therein, in entering into, or taking (or
forbearing from) any action under pursuant to, the Collateral Documents, the
Collateral Agent shall have all of the rights, immunities, indemnities and other
protections granted to it under this Agreement (in addition to those that may be
granted to it under the terms of such other agreement or agreements).

(m)Each party agrees and acknowledges that Wells Fargo Bank, National
Association is acting in separate and distinct roles and capacities under this
Agreement and the Collateral Documents.  In no event shall Wells Fargo Bank,
National Association in any role or capacity have any duty or liability for any
other role or capacity.

(n)The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Collateral Agent also may rely upon any
statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  The Collateral Agent may consult with legal counsel,
independent accountants and other experts selected by it with due care, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

(o)The Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any Collateral Document by or through any
one or more sub agents appointed by the Collateral Agent.  The exculpatory
provisions of this Section 25 shall apply to any such sub agent.  The Collateral
Agent shall not be responsible for the action or inaction or the supervision,
negligence or misconduct of any sub-agents that it selects with due care.



--------------------------------------------------------------------------------

(p)The Collateral Agent may at any time (i) give notice of its resignation to
the Bank Agent and the Noteholders or (ii) be removed upon the written request
of the Required Senior Lenders sent to the Collateral Agent and the other Senior
Lenders.  Upon receipt of any such notice of resignation or the removal of the
Collateral Agent, the Required Senior Lenders shall appoint a successor
Collateral Agent; provided that such successor Collateral Agent is a bank or
trust company having capital, surplus and undivided profits of at least
$250,000,000; provided further that, if at any time after the resignation or
removal of the Collateral Agent and prior to the appointment of a successor
Collateral Agent by the Required Senior Lenders the Collateral Agent, the
Requisite Lenders or the Required Holders notify the others that one of the
Persons listed on Schedule 25(p) hereto has agreed to serve as successor
Collateral Agent on the terms set forth in this Agreement, then the Required
Senior Lenders shall be deemed to have agreed to the appointment of such Person
as successor Collateral Agent and shall enter into such documentation as is
reasonably necessary to evidence such appointment.  No resignation or removal of
the Collateral Agent shall become effective until a successor Collateral Agent
shall have been selected as provided herein and shall have assumed in writing
the obligations of the Collateral Agent hereunder and under the Collateral
Documents.  In the event that a successor Collateral Agent shall not have been
selected as provided herein or shall not have assumed such obligations within 30
days after the resignation or removal of the Collateral Agent, then the
Collateral Agent may apply to a court of competent jurisdiction for the
appointment of a successor Collateral Agent (at the sole cost and expense of the
Loan Parties).  Upon the acceptance of a successor’s appointment as Collateral
Agent hereunder, the retiring Collateral Agent shall assign all of the liens
upon and security interests in all Collateral under this Agreement and the
Collateral Documents, and all right, title and interest of the Collateral Agent
under this Agreement and all the Collateral Documents, to the successor
Collateral Agent, without recourse to the Collateral Agent or any Senior Lender
and at the sole expense of the Loan Parties, and such successor Collateral Agent
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Collateral Agent (other than any rights to indemnity
or other payments owed to the retiring Collateral Agent), and the retiring
Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the Collateral Documents.  After the retiring Collateral
Agent’s resignation or removal hereunder, the provisions of this Section 25 and
Sections 2(c), 2(d), 2(e) and 2(f) shall continue in effect for the benefit of
such retiring Collateral Agent in respect of any actions taken or omitted to be
taken by it while the retiring Collateral Agent was acting as Collateral Agent.
 Any Person into which the Collateral Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Agent shall be a party, or
any Person succeeding to the business of the Collateral Agent shall be the
successor of the Collateral Agent hereunder without the execution or filing of
any paper with any party hereto or any further act on the part of any of the
parties hereto, except where an instrument of transfer or assignment is required
by law to effect such succession, anything herein to the contrary
notwithstanding.

(q)The Collateral Agent shall not have any obligation whatsoever to assure that
the Collateral exists or is owned (whether in fee or by leasehold) by the Person
purporting to own it or is cared for, protected, or insured or has been
encumbered or that the Liens granted to the Collateral Agent herein or pursuant
to the Collateral Documents have been properly or sufficiently or lawfully
created, perfected, protected, or enforced, or



--------------------------------------------------------------------------------

are entitled to any particular priority.  Notwithstanding anything contained in
this Agreement or the Collateral Documents or otherwise to the contrary, the
Collateral Agent shall not have any duty to (i) file or prepare any financing or
continuation statements or record any documents or instruments in any public
office for purposes of creating, perfecting or maintaining any Lien or security
interest created under the Collateral Documents; (ii) take any necessary steps
to preserve rights against any parties with respect to any Collateral (except as
directed by the Required Senior Lenders in accordance with this Agreement); or
(iii) take any action to protect against any diminution in value of the
Collateral (except as directed by the Required Senior Lenders in accordance with
this Agreement).  The Collateral Agent shall not be responsible for the value of
any of the Collateral or for insuring the Collateral or for the payment of
taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.  The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under the UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for the account of
other customers in similar transactions.  The Collateral Agent shall be
accountable only for amounts that it actually receives as a result of the
exercise of its rights and powers.  

(r)Not less than five Business Days (or such shorter period as may be agreed to
by the Collateral Agent) prior to any payment, distribution or transfer of funds
by the Collateral Agent to any Person, the payee shall provide to the Collateral
Agent such documentation and information as may be requested by the Collateral
Agent (unless such Person has previously provided the documentation or
information, and so long as such documentation or information remain accurate
and true); provided that the Collateral Agent shall make any such request at
least five Business Days before the due date of any such documentation and
information.  The Collateral Agent shall have no duty, obligation or liability
to make any payment to any Person unless it has timely received such
documentation and information with respect to such Person, which documentation
and information shall be reasonably satisfactory to the Collateral Agent.

(s)The Collateral Agent shall act as the withholding agent under this Agreement.
 The Collateral Agent shall have the right to withhold taxes from any payments
under this Agreement, and shall not be liable for such withholding, as required
to comply with applicable law.  The Senior Lenders, the Bank Agent and the Loan
Parties, as applicable, shall each provide to the Collateral Agent an accurate,
correct and complete IRS Form W-9 or IRS Form W-8 (together with any applicable
certifications and exhibits), as may be applicable in connection with becoming
parties to this Agreement.  Wells Fargo Bank, National Association, both in its
individual capacity and in its capacity as the Collateral Agent, shall have no
liability to any Senior Lender, the Bank Agent or any Loan Party in connection
with any tax withholding amounts paid or withheld pursuant to applicable law
arising from a failure by such Senior Lender, the Bank Agent or such Loan Party
to timely provide an accurate, correct and complete IRS Form W-9 or IRS Form W-8
(together with any applicable documentation).  In the event any IRS form,
certification or other documentation expires or becomes obsolete or inaccurate
in any respect, the Senior Lenders, the Bank Agent or the Loan Parties, as
applicable, shall promptly provide to the Collateral Agent an updated version of
such form, certificate or other documentation or promptly notify the Collateral
Agent in writing of its legal inability to do so.



--------------------------------------------------------------------------------

(t)The Collateral Agent shall have no responsibility for interest or income on
any funds held by it under this Agreement or any Collateral Document and any
funds so held shall be held un-invested pending distribution thereof.

Section 26.  Patriot Act.  The parties hereto acknowledge that in accordance
with the Customer Identification Program (CIP) requirements under the United
States Public Law 107-56, Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 and its implementing regulations, the Collateral Agent, in order to
help fight the funding of terrorism and money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Collateral Agent.  The
parties hereto shall provide the Collateral Agent with such information as it
may reasonably request including each party’s name, physical address, tax
identification number and other information that is necessary to enable the
Collateral Agent to identify and verify each party’s identity such as
organizational documents, certificate of good standing, license to do business,
or other pertinent identifying information.

Section 27.  Termination of this Agreement. Upon the earlier of (i) indefeasible
payment and performance in full of the Loan and Reimbursement Obligations and/or
the Note Document Obligations, in each case, after giving effect to any
refinancing thereof that is secured by a Lien on the Collateral and (ii) the
“Security Release Date” as defined in both the Credit Agreement and the Note
Agreement, this Agreement shall terminate without further action on the part of
the parties hereto, provided that the Collateral is concurrently released under
each of the Collateral Documents.

Section 28.  Determinations with respect to Required Senior Lenders and
Obligations.

(a)Whenever, in connection with the exercise of rights or the performance of its
obligations hereunder or under the Collateral Documents, the Collateral Agent
shall be required to determine the existence or amount of any Loan and
Reimbursement Obligations (including determination of Commitments, Guaranteed
Obligations, Revolving Loans, Term Loans, Swing Line Loans or Outstanding
Letters of Credit Exposure) or any Note Document Obligations (including the
aggregate outstanding amount under the Senior Notes) or to determine if any
consent, direction, request, other communication or action has been made or
given by the Required Senior Lenders or the Supermajority Lenders or to make any
payment or distribution to the Bank Agent or the Senior Lenders, the Collateral
Agent may request in writing that such information be furnished to it in writing
by the Bank Agent (with respect to the Loan and Reimbursement Obligations or any
other information related to the Banks or Lender Parties) or each Noteholder
(with respect to the Note Document Obligations or any other information related
to such Noteholder) and shall be entitled to make such determination on the
basis of the information so furnished; provided that if, notwithstanding such
request, the Bank Agent or a Noteholder shall refuse to provide, or fails to
provide within 10 Business Days of such request, the requested information, the
Collateral Agent shall be entitled (but not obligated) to make any such
determination by such reasonable method as it may determine, including by
reliance upon a certificate of a responsible officer of the Borrower.  The
Collateral Agent may rely conclusively, and shall be fully protected in so
relying, on any determination made by it in accordance with the



--------------------------------------------------------------------------------

provisions of the preceding sentence (or as otherwise directed by a court of
competent jurisdiction) and shall have no liability to any Loan Party, any
Secured Party or any other Person as a result of such determination or any
action taken or not taken pursuant thereto.

(b)Notwithstanding the terms of this Agreement or any Collateral Document, in no
event shall the Collateral Agent have any duty, responsibility or liability with
respect to (i) the identity of any Bank or other Lender Party, (ii) the identity
of any Noteholder, other than any Noteholder that has executed and delivered
this Agreement or an Assumption Agreement delivered to the Collateral Agent,
(iii) any requirements of the Loan Documents or the Note Documents regarding
voting or otherwise taking action, including voting percentages or entitlement
to vote, (iv) whether any Senior Indebtedness is held by the Loan Parties any
Affiliate of the Loan Parties, or (v) whether any Senior Lender should be
disregarded for purposes of voting, and in all such matters, the Bank Agent and
the Noteholders shall be solely responsible for ensuring that votes comply with
the Loan Documents and the Note Documents, respectively.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

Wells Fargo Bank, National Association, in its capacity as Bank Agent











By: 









Title: 





Address for notices:











































Attn: 







Facsimile: 





Email: 







Wells Fargo Bank, National Association, in its capacity as Collateral Agent











By:









Title:





Address for notices:











Wells Fargo Bank, National Association



Corporate Trust Services



9062 Old Annapolis Road



Columbia, Maryland 21045



Attention of: 

Jason Prisco or Lance Yeagle-Sunstone Hotel



Email: 

ctsbankdebtadministrationteam@wellsfargo.com







--------------------------------------------------------------------------------

[Initial Noteholders]



































By: 









Title: 





















Address for notices:



























[include email]









--------------------------------------------------------------------------------

EXHIBIT A

LIST OF NOTEHOLDERS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSUMPTION AGREEMENT

Assumption Agreement

Reference is made to the Intercreditor and Collateral Agency Agreement, dated as
of __________ __, 20__ by and among Wells Fargo Bank, National Association
(“WFB”) in its capacity as Bank Agent, WFB in its capacity as Collateral Agent
and the Noteholders party thereto (the “Intercreditor Agreement”).  Terms used
in this Assumption Agreement and not otherwise defined herein shall have the
meanings given in the Intercreditor Agreement.

The undersigned hereby advises the Collateral Agent, the Bank Agent and the
other Senior Lenders that as of the date set forth below the undersigned [is the
assignee or transferee of [describe Senior Indebtedness assigned or transferred]
from [name of assigning or transferring Senior Lender]] became a party to the
Note Agreement as a “holder” thereunder and, pursuant to the provisions of
Section 20 of the Intercreditor Agreement, the undersigned hereby assumes the
obligations of [[name of assigning or transferring Senior Lender] with respect
to [describe Senior Indebtedness assigned or transferred]] a Noteholder under
the Intercreditor Agreement from and after the date hereof.

Please be advised that for the purposes of Section 10 of the Intercreditor
Agreement the address for notices to the undersigned is as follows:

Name:

    



Address:











Attention:





Facsimile:











Email:





IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed as of _________, _____.

By:









Title:













--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF AND CONSENT AND AGREEMENT
TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

(this “Acknowledgment”)

The undersigned, the Loan Parties described in the Intercreditor and Collateral
Agency Agreement, dated as of __________ __, 20__ (the “Intercreditor
Agreement”), among the Collateral Agent, the Bank Agent and the Noteholders
(each as defined therein), acknowledge and, to the extent required, consent to
the terms and conditions of the Intercreditor Agreement.  The undersigned Loan
Parties do hereby further acknowledge and agree to their joint and several
agreements under Sections 2(c), 2(d), 2(e), 5(c) and 12 of the Intercreditor
Agreement and acknowledge and agree that no Loan Party is a third-party
beneficiary of, or has any rights under, the Intercreditor Agreement.  The
undersigned hereby further agree that any proceeds or any payment made by any
Loan Party to any Senior Lender which is required to be delivered to the
Collateral Agent and distributed in accordance with the provisions of Section
5(a) of the Intercreditor Agreement shall be deemed to have been delivered by
the Loan Parties to pay the Senior Indebtedness in the amounts in which any such
proceeds or payments are allocated under such Section 5(a) notwithstanding the
amount initially paid to or received by any particular Senior Lender which such
Senior Lender delivered to the Collateral Agent.

This Acknowledgment and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which, when so
executed and delivered, shall be an original, but all of which together shall
constitute but one of the same instrument.  In proving this Acknowledgment it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery of an executed
counterpart of a signature page to this Acknowledgment by facsimile or
electronic transmission shall be effective as a delivery of a manually executed
counterpart of this Acknowledgment.

IN WITNESS WHEREOF, the parties below have caused this Acknowledgment to be
executed by their respective duly authorized officers as of __________ __, 20__.

SUNSTONE HOTEL PARTNERSHIP, LLC, as Borrower











By: 









Title:













SUNSTONE HOTEL INVESTORS, INC., as the Parent











By:









Title:





























--------------------------------------------------------------------------------

[SUBSIDIARY GUARANTORS]







--------------------------------------------------------------------------------

SCHEDULE A



SUBSIDIARY GUARANTORS

























--------------------------------------------------------------------------------

SCHEDULE B



PLEDGORS



--------------------------------------------------------------------------------

SCHEDULE 25(p)



ACCEPTABLE SUCCESSOR COLLATERAL AGENTS



- Bank of America, N.A.

- Bank of New York Mellon

- Citibank, N.A.

- JPMorgan Chase Bank, N.A.

- KeyBank National Association

- PNC Bank, National Association

- State Street Bank and Trust Company

- UMB Bank, National Association

- U.S. Bank National Association

- Wilmington Trust, National Association



--------------------------------------------------------------------------------